Exhibit 10.01
 
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT, dated as of May 24, 2011 (this “Agreement”),
by and among Stratus Media Group, Inc., a Nevada corporation with headquarters
located at 3 E. De La Guerra Street, Santa Barbara, California 93101 (the
“Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and, collectively, the “Investors”).
 
BACKGROUND
 
A.          The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
B.           The Company has authorized a new series of convertible preferred
shares of the Company designated as Series E Convertible Preferred Stock, par
value $0.001 per share, the terms of which are set forth in the certificate of
designations for such series of preferred shares (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred shares issued in replacement thereof in accordance with
the terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible under certain conditions into shares of the Company's common stock,
$0.001 par value per share (the “Common Stock”), in accordance with the terms of
the Certificate of Designations.  The shares of Common Stock issued upon
conversion of the Preferred Shares are referred to herein, collectively, as the
“Conversion Shares.”
 
C.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of Preferred Shares set forth on such
Investor’s signature page to this Agreement, (which aggregate amount for all
Investors together shall be 8,700 Preferred Shares, (ii) warrants, in
substantially the form attached hereto as Exhibit B (the “A Warrants”) to
acquire up to one (1) additional share of Common Stock for each share of Common
Stock issuable upon conversion of the Preferred Shares, as set forth on such
Investor’s signature page hereto, and (iii) warrants, in substantially the form
attached hereto as Exhibit C (the “B Warrants”, and, together with the A
Warrants, the “Warrants”) to acquire up to 0.50 additional shares of Common
Stock for each share of Common Stock issuable upon conversion of the Preferred
Shares, as set forth on such Investor’s signature page to this Agreement (the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Warrants issued to the Investors, collectively, the “Warrant Shares”).
 
D.           The Preferred Shares, the Conversion Shares, the Warrants and the
Warrant Shares issued or issuable pursuant to this Agreement are collectively
are referred to herein as the “Securities.”
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Investors
(severally) agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1      Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Agent” has the meaning set forth in Section 3.1(l).
 
“Agreement” has the meaning set forth in the Preamble.
 
“A Warrants” has the meaning set forth in the Preamble.
 
“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as practical; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Company to dispose of or make
any change to its business, expend any material funds or incur any other
material burden.
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“B Warrants” has the meaning set forth in the Preamble.
 
“Certificate of Designations” has the meaning set forth in the Preamble.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.
 
“Closing Date” means the date and time of the Closing and shall be on such date
and time as is mutually agreed to by the Company and each Investor.
 
“Collateral” has the meaning ascribed to it in the Security Agreement.
 
“Collateral Agent” has the meaning set forth in Section 7.1.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means TroyGould PC, counsel to the Company.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Contingent Obligation” has the meaning set forth in Section 3.1(z).
 
“Conversion Shares” has the meaning set forth in the Preamble.
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
“Direction of Foreclosure” has the meaning set forth in Section 7.6.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
 
“8-K Filing” has the meaning set forth in Section 4.5.
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board.
 
“Environmental Laws” has the meaning set forth in Section 3.1(cc).
 
“Event” has the meaning set forth in Section 6.1(d).
 
“Event Payments” has the meaning set forth in Section 6.1(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
 
“Excluded Securities” means shares of Common Stock (i) reserved for issuance to
employees, officers, directors, consultants or advisers pursuant to an equity
incentive plan approved by the Board of Directors of the Company; (ii) subject
to Options and Convertible Securities outstanding as of the date hereof; (iii)
issued or deemed issued upon issuance of the Preferred Shares or upon conversion
of the Preferred Shares, (iv) issued or deemed to be issued upon the payment of
any dividend in respect of any Convertible Securities of the Company, and (iv)
issued in connection with mergers, acquisitions, and other similar transactions,
other than any transaction with a principal purpose of providing financing to
the Company.
 
“Filing Date” means the date that is ninety (90) days after the Closing Date or,
if such date is not a Business Day, the next date that is a Business Day.
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Grantor” has the meaning ascribed to it in the Security Agreement.
 
“Hazardous Materials” has the meaning set forth in Section 3.1(cc).
 
“Indebtedness” has the meaning set forth in Section 3.1(z).
 
“Indemnified Party” has the meaning set forth in Section 6.4(c).
 
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
 
“Initiating Party” has the meaning set forth in Section 7.8(b).
 
“Insolvency Proceedings” has the meaning set forth in Section 7.8.
 
“Insolvent” has the meaning set forth in Section 3.1(h).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(s).
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Investor” has the meaning set forth in the Preamble.
 
“Lien” means any lien, charge, claim, security interest, encumbrance or, with
respect to any security, any purchase option, call or similar right.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the operations,
results of operations, assets, business, properties or financial condition of
the Company and its Subsidiaries, taken as a whole on a consolidated basis, or
(ii) material and adverse impairment of the Company's ability to perform its
obligations under any of the Transaction Documents, provided, that none of the
following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect:  (i) a change in the market price or trading volume of the
Common Stock or (ii) changes in general economic conditions or changes affecting
the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a disproportionate
effect on the Company and its Subsidiaries taken as a whole.
 
“Material Permits” has the meaning set forth in Section 3.1(u).
 
“Offered Securities” has the meaning set forth in Section 4.7.
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” has the meaning set forth in Section 3.1(z).
 
“Placement Agent Warrants” means warrants to purchase Common Stock held by the
Placement Agent.
 
“Placement Agent Warrant Shares” means the shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Placement Agent Warrants.
 
“Preemptive Offer” has the meaning set forth in Section 4.7.
 
“Preemptive Offer Acceptance Notice” has the meaning set forth in Section 4.7.
 
“Preemptive Offer Period” has the meaning set forth in Section 4.7.
 
“Preferred Shares” has the meaning set forth in the Preamble.
 
“Placement Agent” shall mean Maxim Group LLC.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Pro Rata Allotment” has the meaning set forth in Section 4.7.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Qualified Public Offering” means a bona fide underwritten public offering of
Common Stock or Convertible Securities by the Company.
 
“Qualifying Investor” has the meaning set forth in Section 4.7.
 
“Registrable Securities” means (i) the Conversion Shares issued or issuable upon
conversion of the Preferred Shares, (ii) the Warrant Shares issued or issuable
upon exercise of the Warrants, (iii) the Placement Agent Warrant Shares issued
or issuable upon exercise of the Placement Agent Warrants, and (iv) any share
capital of the Company issued or issuable, with respect to the Conversion
Shares, the Preferred Shares, the Warrant Shares or the Warrants as a result of
any share split, share dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on conversions of the Preferred
Shares or exercises of the Warrants.
 
“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
“Regulation D” has the meaning set forth in the Preamble.
 
“Required Effectiveness Date” means (i) if the Registration Statement does not
become subject to review by the SEC, the date which is the earlier of (a) ninety
(90) days after the Closing Date or (b) five (5) Trading Days after the Company
receives notification from the SEC that the Registration Statement will not
become subject to review, or (ii) if the Registration Statement becomes subject
to review by the SEC, the date which is the earliest of (a) one-hundred fifty
(150) days after the Closing Date or (b) five (5) Trading Days after the Company
receives notification from the SEC that the SEC has no further comment to the
Registration Statement.
 
“Requisite Investors” has the meaning set forth in Section 7.6.
 
“Responding Party” has the meaning set forth in Section 7.8(b).
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Secured Obligation” has the meaning ascribed to it in the Security Agreement.
 
“Securities” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, among the grantors signatory thereto and Isaac Blech, in his capacity as
Collateral Agent.
 
“Short Sales” has the meaning set forth in Section 3.2(h).
 
“Subsidiary” means any direct or indirect subsidiary of the Company that is a
“significant subsidiary” as defined in Rule 1-07(w) of Regulation S-X
promulgated by the SEC.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction” has the meaning set forth in Section 3.2(h).
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Certificate of Designations, the Security
Agreement and the Transfer Agent Instructions.
 
“Transfer Agent” means Stalt Inc., or any successor transfer agent for the
Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
irrevocable Transfer Agent Instructions, in the form of Exhibit H, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrants” has the meaning set forth in the Preamble.
 
“Warrant Shares” has the meaning set forth in the Preamble.
 
“Wrongful Suit” has the meaning set forth in Section 7.8(b).
 
ARTICLE II
PURCHASE AND SALE
 
2.1      Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Preferred Shares and Warrants for the price set forth on such
Investor’s signature page to this Agreement.  The date and time of the Closing
and shall be 9:00 a.m., New York City Time, on the Closing Date.  The Closing
shall take place at the offices of the Company’s Counsel.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
2.2      Closing Deliveries.
 
(a)      At the Closing, the Company shall deliver or cause to be delivered to
each Investor the following:
 
(i)      a copy of the Company’s Transfer Agent Instructions;
 
(ii)     the Warrants, issued in the name of such Investor, pursuant to which
such Investor shall have the right to acquire such number of Warrant Shares set
forth on such Investor’s signature page to this Agreement, registered in the
name of such Investor;
 
(iii)    a legal opinion of Company Counsel, in the form of Exhibit F, executed
by such counsel and delivered to the Investors;
 
(iv)    a counterpart signature page to the Security Agreement, in the form of
Exhibit D, executed and delivered by the Company to the Investors;
 
       (v)    a certificate of the Secretary of the Company, dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, (b) certifying
the current versions of the articles of incorporation, as amended, and by-laws
of the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company;
 
(vi)    a certificate of the Chief Executive Officer or Chief Financial Officer
of the Company, dated as of the Closing Date, certifying to the fulfillment of
the conditions specified in Section 5.1(a) and (b); and
 
(vii)   financing statements on Form UCC-1 for the States of California, Nevada
and Delaware covering the Collateral and setting forth the Collateral Agent as a
secured party with respect to such Collateral, executed and delivered by the
Company to the Collateral Agent.
 
(b)      At the Closing, each Investor shall deliver or cause to be delivered to
the Company the purchase price set forth on such Investor’s signature page to
this Agreement in United States dollars and in immediately available funds, by
wire transfer to an account designated in writing to such Investor by the
Company for such purpose.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1      Representations and Warranties of the Company.  The Company hereby
represents and warrants to each of the Investors as follows (which
representations and warranties shall be deemed to apply, where appropriate, to
each Subsidiary of the Company):
 
(a)      Subsidiaries.  The Company owns or controls, directly or indirectly,
all of the capital stock or comparable equity interests of each Subsidiary free
and clear of any Lien, and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights; and the Company
owns or controls, directly or indirectly, only the corporations, partnerships,
limited liability partnerships, limited liability companies, associations or
other entities set forth on Schedule 3.1(a) hereto (each, a “Subsidiary”).
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)      Organization and Qualification. The Company and each Subsidiary is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite legal authority to own
and use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws
Certificate of Designations or other organizational or charter documents.  The
Company and each Subsidiary is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
(c)      Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company and no further consent or action is required by the Company, its
Board of Directors or its stockholders.  Each of the Transaction Documents to
which it is a party has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
receivership, fraudulent conveyance or transfer, preferential transfer,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, regardless of whether such enforcement is considered in a proceeding
in equity or at law, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d)      No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which the Company is a party by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Preferred Shares and the
Warrants, and the reservation for issuance of the Conversion Shares and Warrant
Shares) do not, and will not, (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound, or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right would not
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any Subsidiary is subject (including, assuming the accuracy of the
representations and warranties of the Investors set forth in Section 3.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company or any Subsidiary are bound or affected, except to the
extent that such violation would not reasonably be expected to have a Material
Adverse Effect.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(e)      The Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
taxes, Liens and charges with respect to the issue thereof and will not be
subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors), and the Preferred Shares shall be entitled to the
rights and preferences set forth in the Certificate of Designations.  The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable upon exercise of the Warrants and the
conversion of the Preferred Shares.
 
(f)      Capitalization.  The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) as of
the date hereof is set forth in Schedule 3.1(f)(i) hereto.  All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance in all material respects with
all applicable securities laws.  Except as disclosed in Schedule 3.1(f)(ii)
hereto, the Company did not have outstanding at May 15, 2011 any other Options,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any Preferred Shares or shares of Common
Stock, or securities or rights convertible, exercisable  or exchangeable into
shares of Common Stock (other than the Preferred Shares and Warrants).  Except
as set forth on Schedule 3.1(f)(iii) hereto, and except for customary
adjustments as a result of stock dividends, stock splits, combinations of
shares, reorganizations, recapitalizations, reclassifications or other similar
events, there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders) and the issuance and sale of the Securities will not obligate
the Company to issue Preferred Shares or shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of securities to adjust the exercise, conversion, exchange
or reset price under such securities.  To the knowledge of the Company, except
as disclosed in the SEC Reports and any Schedules 13D or 13G filed with the SEC
pursuant to Rule 13d-1 of the Exchange Act by reporting persons or in Schedule
3.1(f)(iv) hereto, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the outstanding Common Stock.
 
(g)      SEC Reports; Financial Statements.  Except as set forth on Schedule
3.1(g) hereto, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve (12) months preceding the date hereof on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof.  Such
reports required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, together with any materials filed or
furnished by the Company under the Exchange Act, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials.”  As of their respective dates (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing), the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed (or, if amended or superseded by a filing prior to the Closing Date,
then on the date of such filing) by the Company, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing (or, if
amended or superseded by a filing prior to the Closing Date, then on the date of
such filing).  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(h)      Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency.  Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports or in Schedule
3.1(h) hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company's financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.  The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company is not as of the date hereof, and, after giving
effect to the transactions contemplated hereby to occur at the applicable
Closing, will not be Insolvent (as defined below).  For purposes of this Section
3.1(h), “Insolvent” means (i) the present fair saleable value of the Company's
assets is less than the amount required to pay the Company's total Indebtedness
(as defined in Section 3.1(aa)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(i)      Absence of Litigation.  Except as disclosed in the SEC Reports or in
Schedule 3.1(i) hereto, there is no action, suit, claim, or Proceeding, or, to
the Company's knowledge, inquiry or investigation, before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(j)      Compliance.  Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect or as
disclosed in Schedule 3.1(j) hereto, (i) neither the Company nor any Subsidiary
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) neither the Company nor any Subsidiary is in violation of any order of any
court, arbitrator or governmental body, or (iii) neither the Company nor any
Subsidiary is or has been in violation of any statute, rule or regulation of any
governmental authority.
 
(k)      Title to Assets.  Schedule 3.1(k)(i) hereto lists all real property
owned by the Company or any Subsidiary.  The Company and each Subsidiary has
good and marketable title in all real and personal property owned by them that
is material to the business of the Company and each Subsidiary, in each case
free and clear of all Liens, except for Liens that do not, individually or in
the aggregate, have or result in a Material Adverse Effect or Liens described on
Schedule 3.1(k)(ii).  Any real property and facilities held under lease by the
Company or any Subsidiary is held by it under valid, subsisting and enforceable
leases of which the Company and each Subsidiary is in material compliance.
 
(l)      No General Solicitation; Placement Agent's Fees.  Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commission (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Securities pursuant to this Agreement.  The
Company shall pay, and hold each Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney's fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement.  The
Company acknowledges that is has engaged the Placement Agent as its exclusive
placement agent in connection with the sale of the Securities.  Other than the
Placement Agent, the Company has not engaged any placement agent or other agent
in connection with the sale of the Securities.
 
(m)    Private Placement; Investment Company; U.S. Real Property Holding
Corporation.  Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market.  Assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby. The sale and issuance of the
Securities hereunder does not contravene the rules and regulations of any
Trading Market on which the Common Stock is listed or quoted.  The Company is
not required to be registered as, and is not an Affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as
amended.  The Company is not required to be registered as a United States real
property holding corporation within the meaning of the Foreign Investment in
Real Property Tax Act of 1980.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
(n)      Listing and Maintenance Requirements.  The Company has not, in the
twelve months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.  The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(o)      Registration Rights.  Except as described in Schedule 3.1(o), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not
expired or been satisfied or waived.
 
(p)      Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.
 
(q)      Disclosure.  The Company confirms that neither it nor any officers,
directors or Affiliates, has provided any of the Investors (other than those
certain Investors who signed a confidentiality agreement with the Company) or
their agents or counsel with any information that constitutes or might
constitute material, nonpublic information (other than the existence and terms
of the issuance of Securities, as contemplated by this Agreement).  The Company
understands and confirms that each of the Investors (other than those certain
investors who signed a confidentiality agreement with the Company) will rely on
the foregoing representations in effecting transactions in securities of the
Company.  All disclosure provided by the Company to the Investors regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement furnished by or on behalf of the Company, are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.  To the Company's knowledge, except for the
transactions contemplated by this Agreement, no event or circumstance has
occurred or information exists with respect to the Company or any Subsidiary or
their businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
 
(r)      Acknowledgment Regarding Investors' Purchase of Securities.  Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm's length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Investor is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investors’ purchase of the Securities.  The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its advisors and
representatives.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
(s)      Patents and Trademarks.  The Company and each Subsidiary owns, or
possesses adequate rights or licenses to use, all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  None of the Company’s or any Subsidiary’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate within three years from the date of this Agreement, which
expiration or termination would be reasonably likely to have a Material Adverse
Effect.  The Company does not have any knowledge of any infringement by the
Company or any Subsidiary of Intellectual Property Rights of others.  Except as
disclosed in the SEC Reports or on Schedule 3.1(s) hereto, there is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or any Subsidiary regarding its
Intellectual Property Rights.
 
(t)      Insurance.  The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary is engaged.
 
(u)      Regulatory Permits.  The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
 
(v)      Transactions With Affiliates and Employees.  Except as set forth or
incorporated by reference in the Company’s SEC Reports or described in Schedule
3.1(v) hereto, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company that would be required to
be reported on Form 10-K by Item 12 thereof (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company's knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
(w)      Internal Accounting Controls.  The Company and each Subsidiary
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(x)      Sarbanes-Oxley Act. The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(y)      Foreign Corrupt Practices.  Neither the Company nor any Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any Subsidiary has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee or to any
foreign or domestic political parties or campaigns from corporate funds; (iii)
violated or is in violation in any material respect of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(z)      Indebtedness.  Except as disclosed in the SEC Reports or on Schedule
3.1(z) hereto, neither the Company nor any Subsidiary (i) has any outstanding
Indebtedness (as defined below), (ii) is in violation of any term of or is in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect.  For purposes of this
Agreement:  (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(aa)    Employee Relations.  Neither the Company nor any Subsidiary is a party
to any collective bargaining agreement or employs any member of a union.  The
Company believes that its relations with its employees are as disclosed in the
SEC Reports.  Except as disclosed in the SEC Reports, during the period covered
by the SEC Reports, no executive officer of the Company or any Subsidiary has
notified the Company or any Subsidiary that such officer intends to leave the
Company or a Subsidiary, as applicable, or otherwise terminate such officer's
employment with the Company or a Subsidiary, as applicable, if such event is
reasonably likely to have Material Adverse Effect.  To the knowledge of the
Company or any Subsidiary, no executive officer of the Company or any Subsidiary
is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.
 
(bb)    Labor Matters.  The Company and each Subsidiary is in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(cc)     Environmental Laws.  The Company and each Subsidiary (i) is in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(dd)     Subsidiary Rights.  The Company, directly or through one of its
Subsidiaries, has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries.
 
(ee)      Tax Status.  The Company and each Subsidiary (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
3.2      Representations and Warranties of the Investors.  Each Investor hereby,
as to itself only and for no other Investor, severally and not jointly
represents and warrants to the Company as follows:
 
(a)      Organization; Authority.  Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor.  This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)      No Public Sale or Distribution.  Such Investor is (i) acquiring the
Preferred Shares and the Warrants, (ii) upon conversion of the Preferred Shares
will acquire the Conversion Shares, and (iii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in each case in the
ordinary course of business for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
(c)      Investor Status.  At the time such Investor was offered the Securities,
it was, at the date hereof it is, on the date which it exercises any Warrants
and on the date which it converts any Preferred Shares it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Investor is not a registered broker dealer registered under Section
15(a) of the Exchange Act, or a member of FINRA, Inc. or an entity engaged in
the business of being a broker dealer.  Except as otherwise disclosed in writing
to the Company on Exhibit E-2 (attached hereto) on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA, Inc. or an entity
engaged in the business of being a broker dealer.


(d)      General Solicitation.  Such Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement.
 
(e)      Experience of Such Investor.  Such Investor, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Investor understands that it must
bear the economic risk of this investment in the Securities indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
(f)      No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g)      No Conflicts.  The execution, delivery and performance by such Investor
of this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such
violations, conflicts and defaults that are not material and do not otherwise
affect the ability of such Investor to consummate the transactions contemplated
hereby.
 
(h)      Prohibited Transactions; Confidentiality.  Neither such Investor,
directly or indirectly, nor Person acting on behalf of or pursuant to any
understanding with such Investor, has engaged in any purchases or sales
(including, without limitation, any Short Sales involving any of the Company’s
securities) in the securities, including derivatives, of the Company (a
“Transaction”) since the time that such Investor was first contacted by the
Company, the Placement Agent or any other Person regarding an investment in the
Company.  Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with such Investor will engage, directly
or indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
 
(i)      Restricted Securities; Reliance on Exemptions.  Such Investor
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and, thus, are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.  Such Investor further understands that the Company is relying in
part upon the truth and accuracy of, and each Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the such Investor set forth herein in order to determine the availability of
such exemptions and the eligibility of such Investor to acquire the Securities.
 
(j)      Legends.  It is understood that, except as provided in Section 4.1(b)
of this Agreement, certificates evidencing such Securities may bear the legend
set forth in Section 4.1(b).
 
(k)      No Legal, Tax or Investment Advice.  Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the
Securities.  Such Investor understands that the Placement Agent has acted solely
as the agent of the Company in this placement of the Securities, and that the
Placement Agent makes no representation or warranty with regard to the merits of
this transaction or as to the accuracy of any information such Investor may have
received in connection therewith.  Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Placement
Agent.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1      Transfer Restrictions.
 
(a)      The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144, the Company may require the transferor to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act.  Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the transfer
agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Securities.
 
(b)      The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Preferred Shares and the Warrant Shares shall not be
required to contain such legend or any other legend (i) while a registration
statement (including the Registration Statement) covering the resale of the
Preferred Shares and the Warrant Shares is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144 if the holder
provides the Company with a legal opinion reasonably acceptable to the Company
to the effect that the Securities can be sold under Rule 144, (iii) if the
Securities are eligible for sale without any volume limitation under Rule 144,
or (iv) if the holder provides the Company with a legal opinion reasonably
acceptable to the Company to the effect that the legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC).  The Company
shall cause its counsel to issue the legal opinion included in the Transfer
Agent Instructions to the Transfer Agent on the Effective Date.  Following the
Effective Date and provided the registration statement referred to in clause (i)
above is then in effect, or at such earlier time as a legend is no longer
required for certain Securities, the Company will, no later than three Trading
Days following the delivery by an Investor to the Company or the Transfer Agent
(if delivery is made to the Transfer Agent a copy shall be contemporaneously
delivered to the Company) of (i) a legended certificate representing such
Securities (and, in the case of a requested transfer, endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect transfer), and (ii) an opinion of counsel to the extent required by
Section 4.1(a), deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.
 
If, within three Trading Days after receipt by the Company or its Transfer Agent
of a legended certificate and the other documents as specified in Clauses (i)
and (ii) of the paragraph immediately above, the Company shall fail to cause to
be issued and delivered to such Investor a certificate representing such
Securities that is free from all restrictive and other legends, and if on or
after such Trading Day the Investor purchases (in an open market transaction or
otherwise) such Securities to deliver in satisfaction of a sale by the Investor
of such Securities that the Investor anticipated receiving from the Company
without any restrictive legend (the “Covering Shares”), then the Company shall,
within three Trading Days after the Investor’s request, pay cash to the Investor
in an amount equal to the excess (if any) of the Investor’s total purchase price
(including brokerage commissions, if any) for the Covering Shares, over the
product of (A) the number of Covering Shares, times (B) the closing bid price on
the date of delivery of such certificate and the other documents as specified in
Clauses (i) and (ii) of the paragraph immediately above.
 
(c)           The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement, and if required under the terms of such
arrangement, the Company will not object to and shall permit (except as
prohibited by law) such Investor to transfer pledged or secured Securities to
the pledgees or secured parties.  Except as required by law, such a pledge or
transfer would not be subject to approval of the Company, no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith
(but such legal opinion shall be required in connection with a subsequent
transfer or foreclosure following default by the Purchaser transferee of the
pledge), and no notice shall be required of such pledge.  Each Investor
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Investor and its pledgee or
secured party.  At the appropriate Investor's expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
4.2      Furnishing of Information.  Until the date that each Investor no longer
owns any Preferred Shares or Warrant Shares, the Company covenants to use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company pursuant to the Exchange Act.
 
4.3      Integration.  The Company and its Subsidiaries shall not, and shall use
their commercially reasonable efforts to ensure that no Affiliate thereof shall,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
4.4      Reservation of Securities.  The Company shall maintain a reserve from
its duly authorized capital stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Securities under the Transaction Documents.  In the event that at any time
the then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations to issue such Securities under the Transaction
Documents, the Company shall promptly take such actions as may be required to
increase the number of authorized shares.
 
4.5      Securities Laws Disclosure; Publicity.  The Company shall, at or before
9:00 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby.  On the Closing Date, the Company shall file a
Current Report on Form 8-K with the SEC (the “8-K Filing”) describing the terms
of the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K the Transaction Documents (including
the schedules and the names, and addresses of the Investors and the amount(s) of
Securities respectively purchased) and the forms of Warrants, in the form
required by the Exchange Act.  Thereafter, the Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby and provide copies thereof to the Investors
promptly after filing.  Except as herein provided, neither the Company nor any
Subsidiary shall publicly disclose the name of any Investor, or include the name
of any Investor in any press release without the prior written consent of such
Investor (which consent shall not be unreasonably withheld or delayed), unless
otherwise required by law, regulatory authority or Trading Market.  Neither the
Company nor any Subsidiary shall, nor shall any of their respective officers,
directors, employees and agents, provide any Investor with any material
nonpublic information regarding the Company or any Subsidiary from and after the
issuance of the above referenced press release without the express written
consent of such Investor.
 
4.6      Use of Proceeds.  The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate
purposes.  Pending these uses, the Company intends to invest the net proceeds
from this offering in short-term, interest-bearing, investment-grade securities,
or as otherwise pursuant to the Company's customary investment policies.
 
4.7      Right of Participation.  For so long as an Investor holds at least
1,000 Preferred Shares purchased hereunder, or such number of Conversion Shares
into which 1,000 Preferred Shares have been converted (a “Qualifying Investor”),
at any time that the Company proposes to offer any shares of, or securities
convertible into or exercisable for any shares of, any class of its capital
stock such Qualifying Investor shall have a right to purchase up to that portion
of such offering (“Offered Securities”) equal to the proportion that the Common
Stock issued and held by, or issuable to (directly or indirectly upon conversion
of the Preferred Shares and cash exercise of the Warrants then held by such
Qualifying Investor) such Qualifying Investor bears to the total Common Stock of
the Company then outstanding (as determined on a fully-diluted basis) (such
Qualifying Investor’s “Pro Rata Allotment”); provided, however, that such
Qualifying Investor shall have no such right to purchase (i) any Excluded
Securities or (ii) any other securities issued in connection with a bank
financing or in a Qualified Public Offering.  In order to effect such right, the
Company shall deliver to each Qualifying Investor a written notice (which notice
shall state the number or amount of the Offered Securities proposed to be
issued, the purchase price therefor and any other terms or conditions of the
proposed issuance (the “Preemptive Offer”)) of such issuance 20 days prior to
the date of the proposed issuance (the “Preemptive Offer Period”).
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
Each Qualifying Investor shall have the option, exercisable at any time during
the Preemptive Offer Period by delivering written notice to the Company (a
“Preemptive Offer Acceptance Notice”), to subscribe for the number of such
Offered Securities up to its Pro Rata Allotment.
 
If Preemptive Offer Acceptance Notices are not given by the Qualifying Investors
for all of the Offered Securities, then the Company may issue to the proposed
purchaser(s) all or any part of such Offered Securities as to which Preemptive
Offer Acceptances Notices have not been given by the Investors within ninety
(90) days after expiration of the Preemptive Offer Period in accordance with the
terms set forth in the Preemptive Offer.  Upon the closing of the sale to the
proposed purchaser(s) of all or part of the Offered Securities as to which
Preemptive Offer Acceptances Notices have not been timely given by the
Qualifying Investors, the Qualifying Investors shall purchase from the Company,
and the Company shall sell to Qualifying Investors, the Offered Securities with
respect to which Preemptive Offer Acceptance Notices were delivered by the
Qualifying Investors, on the terms specified in the Preemptive Offer.
 
ARTICLE V
CONDITIONS
 
5.1      Conditions Precedent to the Obligations of the Investors.  The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
 
(a)      Representations and Warranties.  The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date; and
 
(b)      Performance.  The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
 
(c)      No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
(d)      Absence of Litigation. No action, suit or proceeding by or before any
court or any governmental body or authority, against the Company or any
Subsidiary or pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted after the date hereof and on or
before the Closing Date, which action, suit or proceeding is reasonably likely
to have a Material Adverse Effect.
 
(e)      Certificate of Designations. The Certificate of Designations shall have
been duly adopted, executed and filed with the Secretary of State of the State
of Nevada.  The Company shall not have adopted or filed any other documents
designating terms, relative rights or preferences of the Preferred Shares.  The
Certificate of Designations shall be in full force and effect as of the Closing
under the laws of the State of Nevada and shall not have been amended or
modified, and a copy of the Certificate of Designations certified by the
Secretary of State of Nevada shall have been delivered to such Investor
 
5.2      Conditions Precedent to the Obligations of the Company.  The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a)      Representations and Warranties.  The representations and warranties of
the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date; and
 
(b)      Performance.  The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.
 
ARTICLE VI
REGISTRATION RIGHTS
 
6.1      Registration Statement.
 
(a)      As promptly as possible, and in any event on or prior to the Filing
Date, the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit G.
 
(b)      The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Registrable Securities covered by such
Registration Statement have been sold or can be sold publicly without any volume
limitation under Rule 144 (the “Effectiveness Period”); provided that, upon
notification by the SEC that a Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Company shall request
acceleration of such Registration Statement within five (5) Trading Days after
receipt of such notice and request that it become effective at 4:00 p.m. New
York City time on the Effective Date and file a prospectus supplement for any
Registration Statement, whether or not required under Rule 424 (or otherwise),
by 9:00 a.m. New York City time the day after the Effective Date.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
(c)      The Company shall notify the Investors in writing promptly (and in any
event within two Trading Days) after receiving notification from the SEC that
the Registration Statement has been declared effective.
 
(d)      Should an Event (as defined below) occur, then upon the occurrence of
such Event, and on every monthly anniversary thereof until the applicable Event
is cured, the Company shall pay to each Investor an amount in cash, as
liquidated damages and not as a penalty, equal to one percent (1.0%) of (i) the
number of Preferred Shares, Warrant Shares and Conversion Shares, as the case
may be, held by such Investor as of the date of such Event, multiplied by (ii)
the purchase price paid by such Investor for such Preferred Shares, Warrant
Shares and Conversion Shares, as the case may be, then held; provided, however,
that the total amount of payments made pursuant to this Section 6.1(d) shall not
exceed, when aggregated with all such payments paid to all Investors, ten
percent (10%) of the aggregate purchase price of the Securities purchased
pursuant to this Agreement; provided, further, that if, in the judgment of the
holders of a majority of the outstanding Preferred Shares, the Company is in
good faith pursuing and maintaining the effectiveness of a Registration
Statement, the total amount of the payments made pursuant to this Section 6.1(d)
may be reduced in such holders’ sole discretion or waived entirely.  The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments.”  Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event.  In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full.  All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month.  Notwithstanding the
foregoing, the maximum payment to an Investor associated with all Events in the
aggregate shall not exceed (i) in any 30-day period, an aggregate of 1.0% of the
purchase price paid by such Investor for its Preferred Shares, Warrant Shares
and Conversion Shares then held (plus interest accrued thereon, if applicable)
and (ii) 10.0% of the purchase paid by such Investor for its Preferred Shares,
Warrant Shares and Conversion Shares then held.
 
For such purposes, each of the following shall constitute an “Event” (provided
that an Event described in (iii) or (v) below shall only be an Event with
respect to the Investor or Investors affected adversely thereby):
 
(i)      the Registration Statement is not filed on or prior to the Filing Date;
 
(ii)     the Registration Statement is not declared effective on or prior to the
Required Effectiveness Date;
 
(iii)    with respect to an Investor, except as provided in Section 6.1(e) (the
“Excluded Events”), after the Effective Date and during the Effectiveness
Period, the Investor is not permitted to sell Registrable Securities under the
Registration Statement (or a subsequent Registration Statement filed in
replacement thereof) for any reason (other than the fault of such Investor) for
five (5) or more Trading Days (whether or not consecutive);
 
(iv)    except as a result of the Excluded Events, the Common Stock is not
listed or quoted, or is suspended from trading, on an Eligible Market for a
period of three Trading Days (which need not be consecutive Trading Days) during
the Effectiveness Period;
 
(v)     with respect to an Investor, the Company fails for any reason to deliver
a certificate evidencing any Securities to such Investor within five Trading
Days after delivery of such certificate is required pursuant to any Transaction
Document or the exercise rights of the Investors pursuant to the Warrants are
otherwise suspended for any reason; or
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
(vi)    during the Effectiveness Period, except as a result of the Excluded
Events, the Company fails to have any shares of Common Stock listed or quoted on
an Eligible Market.
 
(e)      Notwithstanding anything in this Agreement to the contrary, after sixty
(60) consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the
Company’s Board of Directors determines in good faith, by appropriate
resolutions, that, as a result of such activity, (A) it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time or (B) it is in
the best interests of the Company to suspend sales under such registration at
such time.  Upon receipt of such notice, each Investor shall immediately
discontinue any sales of Registrable Securities pursuant to such registration
until such Investor is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used.  In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company.  The Company’s rights under this Section 6(e) may be exercised for a
period of no more than 20 Trading Days at a time and not more than three times
in any twelve-month period, without such suspension being considered as part of
an Event Payment determination.  Immediately after the end of any suspension
period under this Section 6(e), the Company shall take all necessary actions
(including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Investors to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.
 
(f)      The Company shall not, from the date hereof until the Effective Date of
the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8.
 
6.2             Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)      Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Investors.  The Company
shall reflect in each such document when so filed with the SEC such comments
regarding the Investors and the plan of distribution as the Investors may
reasonably and promptly propose no later than two Trading Days after the
Investors have been so furnished with copies of such documents as aforesaid.
 
(b)       (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 12
Trading Days (except to the extent that the Company reasonably requires
additional time to respond to accounting comments), to any comments received
from the SEC with respect to the Registration Statement or any amendment
thereto; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Investors thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
(c)      Notify the Investors as promptly as reasonably possible, and (if
requested by the Investors confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events:  (i) the SEC notifies
the Company whether there will be a “review” of any Registration Statement;
(ii) the SEC comments in writing on any Registration Statement; (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(d)      Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)      If requested by an Investor, provide such Investor without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.
 
(f)      Promptly deliver to each Investor, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
 
(g)      (i) In the time and manner required by each Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) except as a result of the Excluded Events, during the Effectiveness
Period, maintain the listing of such Registrable Securities on each such Trading
Market or another Eligible Market.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
(h)      Prior to any public offering of Registrable Securities, use its Best
Efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.
 
(i)      Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.
 
(j)      Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(k)     Cooperate with any reasonable due diligence investigation undertaken by
the Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.
 
(l)      Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.
 
(m)    It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(c) to such Investor that such Investor furnish to the
Company the information specified in Exhibits E-1, E-2 and E-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit G hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
(n)     The Company shall comply with all applicable rules and regulations of
the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
6.3      Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
 
6.4      Indemnification
 
(a)      Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iv) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor  for use therein, or to the extent that such information relates to
such Investor or such Investor's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor in writing
expressly for use in the Registration Statement, or (B) with respect to any
prospectus, if the untrue statement or omission of material fact contained in
such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such corrected prospectus was timely made available
by the Company to the Investor, and the Investor seeking indemnity hereunder was
advised in writing not to use the incorrect prospectus prior to the use giving
rise to Losses.
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
(b)      Indemnification by Investors.  Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising solely out of any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statements or omissions occur in reliance upon
and conformity with, and are based solely upon information regarding such
Investor furnished to the Company by such Investor in writing expressly for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Investor expressly for use in
the Registration Statement (it being understood that the information provided by
the Investor to the Company in Exhibits E-1, E-2 and E-3 and the Plan of
Distribution set forth on Exhibit G, as the same may be modified by such
Investor and other information provided by the Investor to the Company in or
pursuant to the Transaction Documents constitutes information reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of prospectus or in any
amendment or supplement thereto.  In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds actually received by such Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
 
(c)      Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
 
(d)      Contribution.  If a claim for indemnification under Section 6.4(a) or 
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.4(d), no Investor
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Investor from the
sale of the Registrable Securities subject to the Proceeding exceed the amount
of any damages that such Investor has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section  are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
 
-29-

--------------------------------------------------------------------------------

 
 
6.5      Dispositions.  Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus.  Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.
Both the Company and the Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this subsection.
 
6.6      No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than the Investors in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.
 
6.7      Piggy-Back Registrations.  (a) If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten (10) days after receipt
of such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered.
 
(b) If the registration statement about which the Company gives notice under
this Section 6.7 is for an underwritten offering, the Company shall so advise
the Investors.  In that event, the right of any Investor to be included in a
registration pursuant to this Section 6.7 shall be conditioned upon the
Investor's participation in the underwriting and the inclusion of the Investor’s
Registrable Securities in the underwriting to the extent provided herein.  All
Investors proposing to distribute their Registrable Securities through the
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for the underwriting by the Company.
Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of Common Shares to be underwritten, the number of Common Shares that may
be included in the underwriting shall be allocated first to the Company; second,
to all Investors who are entitled to participate and who have elected to
participate in the offering pursuant to the terms of this Agreement, on a pro
rata basis based upon the total number of shares held by each participating
Investor that are subject to registration rights pursuant hereto; and third, to
any other stockholder of the Company on a pro rata basis.
 
 
ARTICLE VII
COLLATERAL AGENT
 
7.1      Appointment of Collateral Agent.  Each of the Investors hereby appoints
Isaac Blech, or his designee, to serve as the collateral agent for each of the
Investors (in such capacity, and any successor thereto, the “Collateral Agent”)
and authorizes the Collateral Agent, acting on their behalf, subject to the
provisions of this Agreement, to enforce the Investors’ rights in respect of the
Collateral and the obligations of each Grantor under the Security Agreement.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
7.2      Administration and Exercise of Remedies by the Collateral Agent.  The
Collateral Agent agrees to administer the Collateral and take such action to
enforce the Security Agreement and to foreclose upon, collect and dispose of the
Collateral in accordance with the terms of the Security Agreement.  Such
administration shall include, without limitation, decisions as to the release
of, or substitution for, any of the Collateral.  The Collateral Agent shall not
be required to take any action that is in its sole discretion contrary to law or
to the terms of the Security Agreement or this Agreement, or that would in its
sole discretion subject it or any of its officers, employees, agents or
directors to liability, and the Collateral Agent shall not be required to take
any action under the Security Agreement unless and until the Collateral Agent
shall be indemnified to its reasonable satisfaction by one or more of the
Investors against any and all loss, cost, expense or liability in connection
therewith as provided herein.
 
7.3      General Authority of the Collateral Agent over the Collateral.  Each of
the Investors hereby irrevocably constitutes and appoints the Collateral Agent,
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full power and authority in the name of such
Investor or in its own name, from time to time in the Collateral Agent’s
discretion, to take any and all action and to execute any and all documents and
instruments which may be necessary or desirable to carry out the terms of this
Agreement and the Security Agreement and to foreclose upon, collect and dispose
of the Collateral in accordance with the Security Agreement and accomplish the
purposes hereof and thereof.  Without limiting the generality of the foregoing,
each Investor hereby gives the Collateral Agent the power and right on behalf of
such Investor without notice to or further assent by such Investor to take any
action which the Collateral Agent is authorized to take under the terms of this
Agreement or the Security Agreement with respect to the Collateral.
 
7.4      Remedies Not Exclusive.
 
(a)      No remedy conferred upon or reserved to the Collateral Agent or any
Investor in this Agreement or the Security Agreement is intended to be exclusive
of any other remedy or remedies, but every such remedy shall be cumulative and
shall be in addition to every other remedy conferred in this Agreement or the
Security Agreement or now or hereafter existing at law or in equity or by
statute.
 
(b)      No delay or omission by the Collateral Agent to exercise any right,
remedy or power under this Agreement or the Security Agreement shall impair any
such right, remedy or power or shall be construed to be a waiver thereof, and
every right, power and remedy given by this Agreement and the Security Agreement
to any Investor may be exercised from time to time and as often as may be deemed
appropriate by the Collateral Agent.
 
(c)      All rights of action and of asserting claims upon or under this
Agreement and the Security Agreement as agent of any Investor thereunder may be
enforced by the Collateral Agent without the possession of any agreement
evidencing any Secured Obligation (as defined in the Security Agreement) or the
production thereof at any trial or other proceeding relative thereto, and any
suit or proceeding instituted by the Collateral Agent may be brought in its name
as Collateral Agent and any recovery of judgment shall be held as part of the
Collateral.
 
7.5      Payment of Secured Obligations.  Prior to the receipt by the Collateral
Agent of a Direction to Foreclose (as defined below), all payments made by the
Company in respect of the Secured Obligations may be made directly by the
Company to each of the Investors, pro rata based on the proportion that the
Preferred Shares issued and held by such Investor bears to the total number of
Preferred Shares then outstanding.
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
7.6      Direction to Foreclose; Commencement of Foreclosure.
 
(a)      If the Secured Obligations are due and payable, then, if as of any date
of determination, the holders of a majority of the Preferred Shares outstanding
as of such date (collectively referred to as the “Requisite Investors”) concur,
such Requisite Investors may thereupon, and so long as any of such Secured
Obligations remain unpaid, deliver a direction to foreclose on the Collateral
(“Direction to Foreclose”) to the Collateral Agent and concurrently therewith
such Requisite Purchasers shall deliver a copy of such Direction to Foreclose to
the Company; provided, however, that the failure by the Requisite Investors to
send, or any delay in sending, such Direction to Foreclose to the Company shall
in no way limit, affect or impair the effectiveness of such Direction to
Foreclose or create any right or remedy in favor of the Company.
 
(b)      The Requisite Investors shall be entitled to cancel their Direction to
Foreclose by delivering a notice of cancellation to the Collateral Agent prior
to the day on which the Collateral Agent initiates foreclosure on the
Collateral.  The Collateral Agent shall notify the Company of the receipt of any
such notice of cancellation.
 
7.7      Enforcement Exclusively Through the Collateral Agent.  Each Investor
agrees (a) not to take any action whatsoever to enforce any terms or provisions
of the Security Agreement or to enforce any of its rights in respect of the
Collateral except through the Collateral Agent in accordance with this Agreement
and the Security Agreement and (b) that the Collateral Agent shall have the
exclusive right to enforce all rights and remedies with respect to the
Collateral under the Security Agreement.  This Section 7.7 shall preclude any
Investor from proceeding against and realizing upon any Collateral in any action
or proceeding or remedy available to such Investor under applicable law except
through the Collateral Agent in accordance with this Agreement and the Security
Agreement; provided, however, that the other rights and remedies of the
Investors under applicable law shall not be affected, limited or impaired by
this Section 7.7 or the other provisions of this Agreement except to the extent
provided herein.  Each Investor agrees that if at any time it shall receive the
Proceeds (as defined in the Security Agreement) of any Collateral (other than
through the distribution by the Collateral Agent), such Investor shall promptly
turn the same over in kind, duly endorsed, if necessary, to the Collateral
Agent.
 
7.8      Insolvency Proceedings.  For the avoidance of doubt, the Company and
each of the Investors acknowledges and agrees with each other and the Collateral
Agent that it is their intention and understanding that the provisions of this
Agreement and the Security Agreement shall continue to be binding and in full
force and effect on the Company and each Investor in the event of any
dissolution, winding up, liquidation, arrangement, bankruptcy or reorganization
of the Company (collectively, “Insolvency Proceedings”).  The relative rights,
as provided for in this Agreement, of the Investors to repayment of the Secured
Obligations and in or to any distributions from or in respect of any Collateral
or Proceeds of Collateral shall continue after the commencement of any
Insolvency Proceedings on the same basis as prior to the commencement of such
Insolvency Proceedings, as provided in this Agreement.  In furtherance of the
foregoing, the Investors agree as follows:
 
(a)      Neither the Company nor any Investor shall initiate or join with any
other party (including, without limitation, any other Investor) to initiate any
Insolvency Proceedings without the prior approval of the Requisite Investors.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
(b)      Neither the Company nor any Investor shall initiate or cause to be
initiated (for the avoidance of doubt, neither the Company nor any Investor
shall encourage or assist any third party to take any action which the Company
or such Investor is prohibited by the terms hereof if taken directly by the
Company or such Investor) any action, proceeding or suit as against one or more
of the other parties hereto (i) which challenges the legality, validity or
enforceability of any of the terms of this Agreement or (ii) in contravention of
any act, matter or thing contemplated by this Agreement (any such action,
proceeding or suit is hereinafter referred to as a “Wrongful Suit”).  If,
notwithstanding the provisions of the immediately preceding sentence, the
Company or any Investor (or any person acting on behalf of, or in a
representative capacity for, the Company or such Investor) initiates or causes
to be initiated (hereinafter referred to as an “Initiating Party”), a Wrongful
Suit against the Company, any other Investor or the Collateral Agent and/or the
Company, any other Investor or the Collateral Agent must respond in order to
maintain the legality, validity or enforceability of this Agreement (hereinafter
referred to as “Responding Party”), then the Initiating Party covenants and
agrees to reimburse the Responding Party for all legal and other costs and
expenses incurred by the Responding Party in such enforcement or defense and for
all payments made by such Responding Party, if any, in connection with or in
satisfaction of any judgment, decree or settlement resulting from such Wrongful
Suit.
 
(c)      Each of the parties hereto acknowledges and agrees that in the event of
any breach of this Section 7.8 the non-breaching party or parties would be
irreparably harmed and could not be made whole by monetary damages.  It is
accordingly agreed that the parties hereto shall waive the defense in any action
for specific performance that a remedy at law would be adequate and that each of
the parties hereto, in addition to any other remedy to which they may be
entitled at law or in equity, shall be entitled to compel specific performance
of the provisions of this Agreement in any action instituted in accordance with
Section 8.9.  Notwithstanding anything to the contrary contained herein, the
Requisite Investors may waive (either generally or in a particular instance and
either retroactively or prospectively) compliance with all or any part of this
Section 7.8.
 
7.9      Exculpatory Provisions.
 
(a)      The Collateral Agent shall not be responsible in any manner whatsoever
for the correctness of any recitals, statements, representations or warranties
made in this Agreement or the Security Agreement.  The Collateral Agent makes no
representations or warranties of any kind or nature with respect to the Company,
this Agreement, the Security Agreement or the Secured
Obligations.  Notwithstanding the right to do so, the Collateral Agent shall not
be responsible for insuring the Collateral or for the payment of taxes, charges
or assessments or discharging of Liens (as defined in the Security Agreement)
upon the Collateral or otherwise as to the maintenance of the Collateral.
 
(b)      Except as expressly set forth in this Agreement, the Collateral Agent
has not otherwise made to any of the Investors, nor does the Collateral Agent
hereby make to any of the Investors, any representations or warranties, express
or implied, nor does the Collateral Agent assume any liability to any of the
Investors with respect to: (i) the enforceability, validity, value or
collectability of any of the Secured Obligations or guarantee which may have
been delivered to any Investor in connection therewith, (ii) the Collateral or
the enforceability, validity, value or collectability of any Lien (as defined in
the Security Agreement) granted thereon to any Investor, (iii) any insurance in
respect of the Collateral or (iv) the Company’s or any subsidiary of the
Company’s title to or right to grant a Lien (as defined in the Security
Agreement) on the Collateral.
 
(c)      The Collateral Agent shall not be required to take any action under
this Agreement or the Security Agreement or to execute any additional agreement
or document, including, without limitation, any action to perfect, protect or
preserve any Lien (as defined in the Security Agreement) granted in the Security
Agreement or to administer any Collateral, unless instructed to do so by the
Requisite Investors.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
(d)      The Collateral Agent shall not be required to ascertain or inquire as
to the performance by the Company of any of the covenants or agreements
contained in this Agreement or the Security Agreement.
 
(e)      Notwithstanding any other provision of this Agreement or the Security
Agreement, the Collateral Agent shall not be liable for any action taken or
omitted to be taken by it in accordance with this Agreement or the Security
Agreement, including, without limitation, as a result of any foreclosure on any
Collateral, whether by public or private sale or otherwise, except for its own
gross negligence or willful misconduct in its capacity as Collateral Agent as
finally determined by a court of competent jurisdiction.
 
7.10             Delegation of Duties.  The Collateral Agent may execute any of
the powers hereof and perform any duty hereunder either directly or by or
through agents or attorneys-in-fact who may include officers or employees of any
Investor.  The Collateral Agent shall be entitled to advice of counsel
concerning all matters pertaining to such powers and duties.
 
7.11             Reliance by Collateral Agent.  Whenever the Collateral Agent
shall deem it necessary or desirable that a factual matter be proved or
established in connection with the Collateral Agent taking, suffering or
omitting any action under this Agreement or the Security Agreement, such matter
(unless other evidence in respect thereof is herein specifically prescribed) may
be deemed to be conclusively proved or established by a certificate delivered to
the Collateral Agent by an officer of an Investor or by an officer of the
Company, and any such certificate shall be full warrant to the Collateral Agent
for any action taken, suffered or omitted in reliance thereon.
 
7.12             Resignation of the Collateral Agent.  The Collateral Agent may
at any time, by giving written notice to the Investors, resign and be discharged
of the responsibilities hereby created, such resignation to become effective as
and when specified by the Collateral Agent.  The appointment of a successor
Collateral Agent shall be made by the Requisite Investors and each such
successor shall be deemed to be the Collateral Agent hereunder.  In any event,
upon termination of the Security Agreement, the Collateral Agent shall thereupon
without notice cease to be Collateral Agent.  The Collateral Agent shall be
entitled to the reimbursement of all fees, costs and expenses (including,
without limitation, the fees and expenses of its counsel) to the extent incurred
or arising, or relating to events occurring, in connection with its service as
Collateral Agent.
 
7.13             Non-Reliance on Collateral Agent.  Each Investor represents
that it has the means to, and that it will continue to, review and undertake its
own analysis and make its own decisions concerning the financial condition and
other affairs of the Company and affiliates without any reliance whatsoever on
the Collateral Agent, and no Investor shall have any obligation or duty to
disclose any such information to any other Investor.  Each Investor represents
that it has made and will, independently and without reliance upon the
Collateral Agent, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under this Agreement and the Security
Agreement, and the Collateral Agent shall not have any duty or responsibility
with respect to same.
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
7.14             Indemnification.  The Investors agree, jointly and not
severally, to indemnify the Collateral Agent (in its capacity as such), to the
extent not paid or reimbursed by the Grantors and without limiting the primary
obligation of the Company to do so, from and against any and all Losses, which
may at any time (including, without limitation, at any time following the
payment of the Secured Obligations) be imposed on, incurred by, asserted against
or due and owing to the Collateral Agent in any way relating to or arising out
of actions taken or omitted to be taken by the Collateral Agent or as a result
of the Collateral Agent’s status as Collateral Agent, all of which Losses shall
periodically be reimbursed as incurred; provided, that no Investor shall be
liable for the payment of any portion of such Losses directly resulting from the
gross negligence or willful misconduct of the Collateral Agent (in its capacity
as such) as finally determined by a court of competent jurisdiction; provided,
further, that each Investor shall bear its pro rata portion of any
indemnification obligations required under this Section 7.14 based on the
proportion that the Preferred Shares issued and held by such Investor bears to
the total number of Preferred Shares then outstanding.  The agreements in this
Section 7.14 shall survive (a) the payment of the Secured Obligations and all
other amounts payable hereunder and under this Agreement and the Security
Agreement, (b) any resignation by the Collateral Agent and (c) the termination
of this Agreement or the Security Agreement.
 
ARTICLE VIII
MISCELLANEOUS
 
8.1      Termination.  This Agreement may be terminated by any Investor, by
written notice to the other parties, if the Closing has not been consummated by
the third Trading Day following the date of this Agreement; provided that no
such termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
8.2      Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Securities.
 
8.3      Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
8.4      Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section  prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
8.5      Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investors under Article VI may be
given by Investors holding at least a majority of the Registrable Securities to
which such waiver or consent relates.
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
8.6      Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
8.7      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors holding a majority of the
outstanding Preferred Shares.  Any Investor may assign its rights under this
Agreement to any Person to whom such Investor assigns or transfers any
Securities, provided (i) such transferor agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company after such assignment, (ii) the Company is furnished with written
notice of (x) the name and address of such transferee or assignee and (y) the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (iv)
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investors” and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.
 
8.8      No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that (i) each Indemnified Party is an intended
third party beneficiary of Section 6.4 and (in each case) may enforce the
provisions of such Section directly against the parties with obligations
thereunder and (ii) the Placement Agent is an intended third party beneficiary
entitled to the benefits of the representations and warranties of the Company
and each of the Investors in Article III.
 
8.9      Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
8.10             Survival.  The representations and warranties, agreements and
covenants contained herein shall survive the Closing.
 
8.11             Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
8.12             Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
8.13             Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company's
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
8.14             Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
8.15             Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
8.16             Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor hereunder or any Investor enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
8.17             Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
8.18             Independent Nature of Investors' Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents.  The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder.  Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any Proceeding for such purpose.
 
[SIGNATURE PAGES TO FOLLOW]
 

 
 
-38-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
STRATUS MEDIA GROUP, INC.
             
By:                                         
 
Name:
 
Title:
     
Address for Notice:
     
Stratus Media Group, Inc.
 
3 E. De La Guerra Street,
 
Santa Barbara, CA 93101
 
Tel: [_____________]
 
Fax: [_____________]
 
Attn: [_____________]
     
With a copy to:
     
TroyGould LLP
 
1801 Century Park East, Suite 1600
 
Tel: (310) 553-4441
 
Fax: (310) 201-4746
 
Attn: David L. Ficksman, Esq.





COMPANY SIGNATURE PAGE


 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of May 24, 2011 (the “Purchase
Agreement”) by and among Stratus Media Group, Inc. and the Investors (as defined
therein), as to the number of Preferred Shares and Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 
Name of Investor:
      _____________________________________              
By:  __________________________________
 
      Name:
 
      Title:
     
Address: ______________________________
  _____________________________________   _____________________________________
 
Telephone No.: _________________________
     
Facsimile No.: __________________________
     
Email Address: _________________________
     
Number of Preferred Shares:________________
     
Number of A Warrants: ___________________
     
Number of B Warrants: ___________________
     
Aggregate Purchase Price: $________________

 
Delivery Instructions (if different than above):
c/o: ____________________________________________________________


Address: ________________________________________________________


                 ________________________________________________________


Telephone No.: ___________________________________________________


Facsimile No. : ____________________________________________________


Other Special Instructions: ___________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibits:
 
 

A Form of Certificate of Designations B Form of A Warrant C Form of B Warrant D
Form of Security Agreement E Instruction Sheet for Investors E-1 Stock
Certificate Questionnaire E-2 Registration Statement Questionnaire E-3 Investor
Certificate F Opinion of Company Counsel G Plan of Distribution H Company
Transfer Agent Instructions

 
                                                                                                                    

 
 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
 
FORM OF CERTIFICATE OF DESIGNATIONS
 
(See attached)
 
 
 
 

--------------------------------------------------------------------------------

 
 
STRATUS MEDIA GROUP, INC.
 
_______________
 
CERTIFICATE OF DESIGNATIONS
OF
SERIES E CONVERTIBLE PREFERRED STOCK
 
(Pursuant to Section 78.195 of the General Corporation Law of the State of
Nevada)
 
_______________
 
 
Stratus Media Group, Inc., a Nevada corporation (the “Corporation”), in
accordance with the provisions of the Nevada General Corporation Law (the
“NGCL”) does hereby certify that, in accordance with Section 78.1955 of the
NGCL, the following resolution was duly adopted by the Board of Directors of the
Corporation as of May 16, 2011:
 
 
RESOLVED, that the Board of Directors of the Corporation pursuant to authority
expressly vested in it by the provisions of the Articles of Incorporation of the
Corporation, as amended, hereby authorizes the issuance of a series of Preferred
Stock designated as the Series E Convertible Preferred Stock, par value $0.001
per share, of the Corporation and hereby fixes the designation, number of
shares, powers, preferences, rights, qualifications, limitations and
restrictions thereof (in addition to any provisions set forth in the Articles of
Incorporation of the Corporation, as amended, which are applicable to the
Preferred Stock of all classes and series) as follows:
 
SERIES E CONVERTIBLE PREFERRED STOCK
 
 
1.           Designation, Amount and Par Value.  The following series of
preferred stock shall be designated as the Corporation’s Series E Convertible
Preferred Stock (the “Series E Preferred Stock”), and the number of shares so
designated shall be ten thousand (10,000).  Each share of Series E Preferred
Stock shall have a par value of $0.001 per share.  The “Stated Value” for each
share of Series E Preferred Stock shall equal $1,000.
 
2.           Definitions.  In addition to the terms defined elsewhere in this
Certificate of Designations the following terms have the meanings indicated:
 
“Additional Shares” has the meaning set forth in Section 9(a).
 
“Alternate Consideration” has the meaning set forth in Section 9(d).
 
“Applicable Price” has the meaning set forth in Section 9(a).
 
“Approved Share Plan” means any employee benefit or equity incentive plan which
has been approved by the Board of Directors of the Corporation, pursuant to
which the Corporation’s securities may be issued to any employee, officer,
consultant or director for services provided to the Corporation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events: (a) the Corporation or a
Subsidiary of the Corporation commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Corporation or any Subsidiary thereof; (b) there is commenced
against the Corporation or any Subsidiary any such case or proceeding that is
not dismissed within sixty (60) days after commencement; (c) the Corporation or
any Subsidiary is adjudicated insolvent or bankrupt or any order of relief or
other order approving any such case or proceeding is entered; (d) the
Corporation or any Subsidiary suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within sixty (60) days; (e) the Corporation or any Subsidiary makes a
general assignment for the benefit of creditors; (f) the Corporation or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Corporation or any Subsidiary
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (h) the Corporation or any
Subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.
 
“Bloomberg” means Bloomberg Financial Markets.
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“Calendar Quarter” means each of the following periods: the period beginning on
and including January 1 and ending on and including March 31; the period
beginning on and including April 1 and ending on and including June 30; the
period beginning on and including July 1 and ending on and including September
30; and the period beginning on and including October 1 and ending on and
including December 31.
 
“Common Share” means one share of the Common Stock.
 
“Common Stock” means the common stock of the Corporation, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Conversion Notice” has the meaning set forth in Section 7(a).
 
“Conversion Price” means $0.40 per share, as adjusted herein.
 
“Conversion Rate” means, for each share of Series E Preferred Stock, the
quotient of (i) the Stated Value, plus the amount of any accrued but unpaid
Dividends, divided by (ii) the Conversion Price.
 
“Convertible Securities” means any stock or securities (other than the Options,
the Warrants, the Series A Preferred Stock. the Series B Preferred Stock, the
Series C Preferred Stock and the Series D Preferred Stock) convertible into or
exercisable or exchangeable for Common Stock.
 
“Dilutive Issuance” has the meaning set forth in Section 9(a).
 
“Distributed Property” has the meaning set forth in Section 9(c).
 
“Dividends” has the meaning set forth in Section 3.
 
“Dividend Date” has the meaning set forth in Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Dividend Rate” has the meaning set forth in Section 3.
 
“Dividend Shares” has the meaning set forth in Section 3.
 
“Equity Conditions” means, with respect to a specified issuance of Common Stock,
that each of the following conditions is satisfied: (i) the number of authorized
but unissued and otherwise unreserved shares of Common Stock is sufficient for
such issuance; (ii) the Common Stock is listed or quoted (and is not suspended
from trading) on the Trading Market and such shares of Common Stock are approved
for listing upon issuance; (iii) no Bankruptcy Event has occurred; (iv) the
conversion of the Series E Preferred Stock is permitted by the Trading Market
and all other applicable laws, rules and regulations; and (v) the Corporation is
not in default with respect to any material obligation hereunder or under any
other Transaction Document.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Securities” means Common Shares issued or deemed to be issued by the
Corporation: (A) in connection with an Approved Share Plan; (B) in connection
with a bank financing or strategic partnership or investment; (C) in a Qualified
Public Offering; (D) upon issuance of the shares of Series E Preferred Stock or
Dividend Shares or upon conversion of the shares of Series E Preferred Stock or
upon exercise of any Warrants that were outstanding on the Original Issue Date;
(E) upon exercise of Options or Convertible Securities; (F) upon issuance or
conversion of any shares of Series A Preferred Stock, Series B Preferred Stock,
Series C Preferred Stock or Series D Preferred Stock; (G) upon the payment of
any dividend in respect of the Series A Preferred Stock, Series B Preferred
Stock, Series C Preferred Stock or Series D Preferred Stock; and (H) in
connection with any share split, share dividend, recapitalization or similar
transaction by the Corporation for which adjustment is made pursuant to Section
9(b).
 
“Fundamental Transaction” means the occurrence of any of the following in one or
a series of related transactions: (i) an acquisition after the date of the
Purchase Agreement by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) under the Exchange Act) of more than fifty percent (50%) of the
voting rights or voting equity interests in the Corporation; (ii) the first day
on which more than one half of the members of the Corporation’s Board of
Directors; (iii) a merger or consolidation of the Corporation or any Subsidiary
or a sale of all or substantially all of the assets of the Corporation in one or
a series of related transactions, unless following such transaction or series of
transactions, the holders of the Corporation’s securities prior to the first
such transaction continue to hold at least half of the voting rights or voting
equity interests in of the surviving entity or acquirer of such assets; (iv) a
recapitalization, reorganization or other transaction involving the Corporation
or any Subsidiary that constitutes or results in a transfer of more than one
half of the voting rights or voting equity interests in the Corporation; (v)
consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act with respect to the Corporation; (vi) any tender offer or exchange
offer (whether by the Corporation or another Person) is completed pursuant to
which holders of more than fifty percent (50%) of the outstanding Common Stock
tender or exchange their shares for other securities, cash or property; or (vii)
the Corporation effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property.
 
“Holder” means any holder of Series E Preferred Stock.
 
“Junior Securities” means the Common Stock and all other equity or equity
equivalent securities of the Corporation (other than the Series E Preferred
Stock), including, without limitation, the Series A Preferred Stock, the Series
B Preferred Stock, the Series C Preferred Stock and the Series D Preferred
Stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Liquidation Event” means any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary.
 
“Mandatory Conversion” has the meaning set forth in Section 7(b).
 
“Mandatory Conversion Date” has the meaning set forth in Section 7(b).
 
“Mandatory Conversion Eligibility Date” has the meaning set forth in Section
7(b).
 
“Mandatory Conversion Measuring Period” has the meaning set forth in Section
7(b).
 
“Mandatory Conversion Notice” has the meaning set forth in Section 7(b).
 
“Mandatory Conversion Notice Date” has the meaning set forth in Section 7(b).
 
“New Issuance Price” has the meaning set forth in Section 9(a).
 
“Optional Conversion” has the meaning set forth in Section 7(a).
 
“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
“Original Issue Date” means the date of the first issuance of any shares of the
Series E Preferred Stock, regardless of the number of transfers of any
particular shares of Series E Preferred Stock and regardless of the number of
certificates that may be issued to evidence shares of Series E Preferred Stock.
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PIK Dividend” has the meaning set forth in Section 3.
 
“PIK Dividend Average Price” has the meaning set forth in Section 3.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
24, 2011, among the Corporation and the Holders, as amended from time to time.
 
“Qualified Public Offering” means a bona fide underwritten public offering of
Common Stock or Convertible Securities by the Corporation.
 
“Registration Rights” means the Registration Rights set forth in Article VI of
the Purchase Agreement among the Corporation and the Holders.
 
“Required Holders” means the Holders of shares of Series E Preferred Stock
representing at least a majority of the aggregate shares of Series E Preferred
Stock then outstanding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Securities and Exchange Commission
having substantially the same effect as such Rule.
 
“Series A Preferred Stock” means the Preferred Stock designated by the Board of
Directors of the Corporation as Series A Convertible Preferred Stock pursuant to
a Certificate of Designations filed with the Secretary of State of the State of
Nevada on September 14, 1999.
 
“Series B Preferred Stock” means the Preferred Stock designated by the Board of
Directors of the Corporation as Series B Convertible Preferred Stock pursuant to
a Certificate of Designations filed with the Secretary of State of the State of
Nevada on March 1, 2000.
 
“Series C Preferred Stock” means the Preferred Stock designated by the Board of
Directors of the Corporation as Series C 10% Convertible Preferred Shares
pursuant to a Certificate of Designations filed with the Secretary of State of
the State of Nevada on April 20, 2010.
 
“Series D Preferred Stock” the Preferred Stock designated by the Board of
Directors of the Corporation as Series D 10% Convertible Preferred Shares
pursuant to a Certificate of Designations filed with the Secretary of State of
the State of Nevada on May 13, 2011.
 
“Series E Preferred Stock” has the meaning set forth in Section 1.
 
“Series E Preferred Stock Liquidation Preference” has the meaning set forth in
Section 6.
 
“Series E Preferred Stock Register” has the meaning set forth in Section 4.
 
“Securities” means, collectively, the Series E Preferred Stock and the
Underlying Shares issued or issuable pursuant to the Purchase Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Stock Dividend Amount” means, for any Dividend Date, the quotient of (i) the
Stated Value divided by (ii) the Weighted Average Price for the 20 Trading Days
immediately prior to the record date applicable to such Dividend Date.
 
“Subsidiary” means any “significant subsidiary” of the Corporation as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Commission.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means the Purchase Agreement, the schedules and exhibits
attached thereto, the Warrants, this Certificate of Designations and the
Transfer Agent Instructions and any other documents or agreements executed or
delivered in connection with the transactions contemplated under the Purchase
Agreement and thereunder.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the shares of Series E Preferred Stock and in satisfaction of any other
obligation of the Corporation to issue shares of Common Stock pursuant to the
Transaction Documents.
 
“Valuation Event” has the meaning set forth in Section 9(a)(viii)(D).
 
“Warrants” means the warrants issued to the Holders pursuant to the Purchase
Agreement.
 
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City Time, and ending at 4:00:00
p.m., New York City Time, as reported by Bloomberg through its “Volume at Price”
function or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
City Time, and ending at 4:00:00 p.m., New York City Time, as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.).  If the Weighted Average Price cannot be
calculated for such security on such date on any of the foregoing bases, the
Weighted Average Price of such security on such date shall be the fair market
value as mutually determined by the Corporation and the Required Holders.  All
such determinations shall be appropriately adjusted for any share dividend,
share split or other similar transaction during such period.
 
 
3.           Dividends.  The Holders of the shares of Series E Preferred Stock
shall be entitled to receive dividends (“Dividends”) payable on the Stated Value
of each share of Series E Preferred Stock at the rate of five percent (5%) per
annum (the “Dividend Rate”).  Dividends on the shares of Series E Preferred
Stock shall commence accruing on the Original Issue Date and shall be computed
on the basis of a 360-day year consisting of twelve 30-day months and shall be
payable in arrears for each Calendar Quarter on the first day of the succeeding
Calendar Quarter during the period beginning on the Original Issue Date (each, a
“Dividend Date”) with the first Dividend Date being July 1, 2011.  Prior to the
payment of Dividends on a Dividend Date, Dividends on the shares of Series E
Preferred Stock shall accrue at the Dividend Rate.  If a Dividend Date is not a
Business Day (as defined below), then the Dividend shall be due and payable on
the Business Day immediately following such Dividend Date.  Dividends shall be
payable in cash on each Dividend Date.  In lieu of cash, at the option of the
Company, Dividends shall be payable in fully paid and non-assessable shares of
Common Stock (“Dividend Shares”), provided that the resale of such Dividend
Shares is registered pursuant to an effective registration statement under the
Securities Act (a “PIK Dividend”).  With respect to the payment of any PIK
Dividend, the number of Dividend Shares to be issued in payment of such PIK
Dividend with respect to each outstanding share of Series E Preferred Stock
shall be determined by dividing (i) the amount of the PIK Dividend (were it paid
in cash) by (ii) the arithmetic average of the Weighted Average Price of the
Common Stock for each of the ten (10) consecutive Trading Days preceding the
Dividend Date corresponding to such PIK Dividend (the “PIK Dividend Average
Price”).  To the extent that any PIK Dividend would result in the issuance of a
fractional share of Common Stock to any Holder, then the amount of such fraction
multiplied by the PIK Dividend Average Price shall be paid in cash (unless there
are no legally available funds with which to make such cash payment, in which
event the number of shares of Common Stock to be issued to each such Holder
shall be rounded up to the nearest whole share).
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Registration of Issuance and Ownership of Series E Preferred
Stock.  The Corporation shall register the issuance and ownership of shares of
the Series E Preferred Stock, upon records to be maintained by the Corporation
or its Transfer Agent (as defined in the Purchase Agreement) for that purpose
(the “Series E Preferred Stock Register”), in the name of the record Holders
thereof from time to time.  The Corporation may deem and treat the registered
Holder of shares of Series E Preferred Stock as the absolute owner thereof for
the purpose of any conversion hereof or any distribution to such Holder, and for
all other purposes, absent actual notice to the contrary.
 
5.           Registration of Transfers.  The Corporation shall register the
transfer of any shares of Series E Preferred Stock in the Series E Preferred
Stock Register, upon surrender of certificates evidencing such Shares to the
Corporation at its address specified herein.  Upon any such registration or
transfer, a new certificate evidencing the shares of Series E Preferred Stock so
transferred shall be issued to the transferee and a new certificate evidencing
the remaining portion of the shares not so transferred, if any, shall be issued
to the transferring Holder.
 
6.           Liquidation.
 
(a)           In the event of any Liquidation Event, the Holders of Series E
Preferred Stock shall be entitled to receive, prior and in preference to any
distribution of any of the assets or surplus funds of the Corporation to the
holders of Junior Securities by reason of their ownership thereof, an amount per
share in cash equal to the greater of (i) the Stated Value for each share of
Series E Preferred Stock then held by them (as adjusted pursuant to Section 9),
plus all accrued but unpaid dividends on such Series E Preferred Stock as of the
date of such event, and (ii) the amount per share that would be payable to a
Holder had all shares of Series E Preferred Stock been converted to Underlying
Shares immediately prior to such Liquidation Event (the “Series E Preferred
Stock Liquidation Preference”).  If, upon the occurrence of a Liquidation Event,
the assets and funds thus distributed among the Holders shall be insufficient to
permit the payment to such Holders of the full Series E Preferred Stock
Liquidation Preference, then the Holders shall share ratably in any such
distribution of the assets and funds of the Corporation in proportion to the
aggregate Series E Preferred Stock Liquidation Preference that would otherwise
be payable to each of such Holders.
 
(b)           After the Holders have been paid the full Series E Preferred Stock
Liquidation Preference to which they are entitled, the Holders will have no
right or claim to any of the assets or funds of the Corporation.
 
(c)           The Corporation shall provide written notice of any Liquidation
Event or Fundamental Transaction to each record Holder not less than forty-five
(45) days prior to the payment date or effective date thereof, provided that
such information shall be made known to the public prior to or in connection
with such notice being provided to the Holders.  At the request of any Holder,
which must be delivered prior to the effective date of a Fundamental Transaction
(or, if later, within five (5) Trading Days after such Holder receives notice of
such Fundamental Transaction from the Corporation), such Fundamental Transaction
will be treated as a Liquidation Event with respect to such Holder for the
purposes of this Section 6.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           In the event that, immediately prior to the closing of a
Liquidation Event the cash distributions required by Section 6(a) have not been
made, the Corporation shall forthwith either:  (i) cause such closing to be
postponed until such time as such cash distributions have been made, or (ii)
cancel such transaction, in which event the rights, preferences and privileges
of the holders of the Series E Preferred Stock shall revert to and be the same
as such rights, preferences and privileges existing immediately prior to the
date of the first notice by the Corporation delivered pursuant to Section 6(c).
 
7.           Conversion.
 
(a)           Conversion at Option of Holder.  At the option of any Holder, any
shares of Series E Preferred Stock held by such Holder may be converted into
shares of Common Stock at the Conversion Rate.  A Holder may convert shares of
Series E Preferred Stock into Common Stock pursuant to this paragraph at any
time and from time to time after the Original Issue Date, by delivering to the
Corporation a conversion notice (the “Conversion Notice”), in the form attached
hereto as Exhibit A, appropriately completed and duly signed, and the date any
such Conversion Notice is delivered to the Corporation (as determined in
accordance with the notice provisions hereof) is a “Conversion Date.”
 
(b)           Mandatory Conversion.  If, at any time from and after the
Effective Date (as defined in the Purchase Agreement) (the “Mandatory Conversion
Eligibility Date”), (i) the Weighted Average Price of the Common Stock equals or
exceeds $2.50 per share for each of any twenty (20) consecutive Trading Days
following the Mandatory Conversion Eligibility Date (the “Mandatory Conversion
Measuring Period”) and (ii) the average daily trading volume over the Mandatory
Conversion Measuring Period is at least $250,000, then the Corporation shall
have the right to require the Holders to convert any or all of their shares of
Series E Preferred Stock Price into fully paid and non-assessable shares of
Common Stock at the Conversion Rate (a “Mandatory Conversion”).  The Corporation
may exercise its right to require conversion under this Section 7(b) on one
occasion by delivering within not more than five (5) Trading Days following the
end of such Mandatory Conversion Measuring Period a written notice thereof by
facsimile and overnight courier to all Holders of shares of Series E Preferred
Stock and the Transfer Agent (the “Mandatory Conversion Notice,” and the date
all the Holders received such notice by facsimile is referred to as the
“Mandatory Conversion Notice Date”).  The Mandatory Conversion Notice shall be
irrevocable.  The Mandatory Conversion Notice shall state (i) the Trading Day
selected for the Mandatory Conversion in accordance with Section 7(a), which
Trading Day shall be at least twenty (20) Business Days but not more than sixty
(60) Business Days following the Mandatory Conversion Notice Date (the
“Mandatory Conversion Date”), (ii) the number of shares of Series E Preferred
Stock of such Holder subject to the Mandatory Conversion (iii) the aggregate
number of shares of Series E Preferred Stock subject to Mandatory Conversion
from all of the Holders pursuant to this Section 7 and (iv) the number of shares
of Common Stock to be issued to such Holder on the Mandatory Conversion Date.
 
8.           Mechanics of Conversion.
 
(a)           The number of Underlying Shares issuable upon any conversion of
shares of Series E Preferred Stock hereunder shall equal the number of shares of
Series E Preferred Stock to be converted multiplied by the Conversion Rate.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Upon conversion of any shares of Series E Preferred Stock, the
Corporation shall promptly (but in no event later than three (3) Trading Days
after the Conversion Date) issue or cause to be issued and cause to be delivered
to or upon the written order of the Holder and in such name or names as the
Holder may designate a certificate for the Underlying Shares issuable upon such
conversion.  The Holder agrees to the imprinting of a restrictive legend on any
such certificate evidencing any of the Underlying Shares, until such time as the
Underlying Shares are no longer required to contain such legend or any other
legend.  Certificates evidencing the Underlying Shares shall not be required to
contain such legend or any other legend (i) while a registration statement
covering the resale of the Underlying Shares is effective under the Securities
Act, (ii) following any sale of such Underlying Shares pursuant to Rule 144 if
the Holder provides the Corporation with a legal opinion reasonably acceptable
to the Corporation to the effect that the Underlying Shares can be sold under
Rule 144, (iii) if the Underlying Shares are eligible for sale under Rule 144
without any volume limitation, or (iv) if the Holder provides the Corporation
with a legal opinion reasonably acceptable to the Corporation to the effect that
the  legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
Staff of the SEC).  The Holder, or any Person so designated by the Holder to
receive Underlying Shares, shall be deemed to have become holder of record of
such Underlying Shares as of the Conversion Date.  If the shares are then not
required to bear a restrictive legend, the Corporation shall, upon request of
the Holder, deliver Underlying Shares hereunder electronically through DTC or
another established clearing corporation performing similar functions, and shall
credit the number of shares of Common Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission System.
 
(c)           A Holder shall deliver the original certificate(s) evidencing the
Series E Preferred Stock being converted in connection with the conversion of
such Series E Preferred Stock.  Upon surrender of a certificate following one or
more partial conversions, the Corporation shall promptly deliver to the Holder a
new certificate representing the remaining shares of Series E Preferred Stock.
 
(d)           The Corporation’s obligations to issue and deliver Underlying
Shares upon conversion of Series E Preferred Stock in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
any Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by any Holder or any other Person
of any obligation to the Corporation or any violation or alleged violation of
law by any Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Corporation to
any Holder in connection with the issuance of such Underlying Shares.
 
9.           Certain Adjustments.  The Conversion Price is subject to adjustment
from time to time as set forth in this Section 9.
 
(a)           Adjustment of Conversion Price upon Issuance of Common Shares.  If
and whenever on or after the Original Issue Date, the Corporation issues or
sells, or in accordance with this Section 9(a) is deemed to have issued or sold,
any Common Shares other than Excluded Securities (“Additional Shares”) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such time (a “Dilutive Issuance”), then immediately after such issue or sale,
the Conversion Price then in effect shall be reduced to an amount equal to the
New Issuance Price.  For purposes of determining the adjusted Conversion Price
under this Section 9(a), the following shall be applicable:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           (i)  Issuance of Options.  If the Corporation in any manner grants
or sells any Options and the lowest price per share for which one Common Share
is issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such Common Share shall be deemed to be
outstanding and to have been issued and sold by the Corporation at the time of
the granting or sale of such Option for such price per share.  For purposes of
this Section 9(a)(i), the “lowest price per share for which one Common Share is
issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Corporation with respect to any one Common Share
upon granting or sale of the Option, upon exercise of the Option and upon
conversion, exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Shares or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
Common Shares upon conversion, exchange or exercise of such Convertible
Securities.
 
(b)           (ii)  Issuance of Convertible Securities.  If the Corporation in
any manner issues or sells any Convertible Securities and the lowest price per
share for which one Common Share is issuable upon such conversion, exchange or
exercise thereof is less than the Applicable Price, then such Common Share shall
be deemed to be outstanding and to have been issued and sold by the Corporation
at the time of the issuance of sale of such Convertible Securities for such
price per share.  For the purposes of this Section 9(a)(ii), the “lowest price
per share for which one Common Share is issuable upon such conversion, exchange
or exercise” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Corporation with respect to any one
Common Share upon the issuance or sale of the Convertible Security and upon the
conversion, exchange or exercise of such Convertible Security.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Shares upon conversion, exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price had
been or are to be made pursuant to other provisions of this Section 9(a)(ii), no
further adjustment of the Conversion Price shall be made by reason of such issue
or sale.
 
(c)           (iii)  Change in Option Price or Rate of Conversion.  If the
purchase or exercise price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exchangeable or exercisable for Common Shares changes at
any time, the Conversion Price in effect at the time of such change shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold.  For purposes of this Section
9(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the date of issuance of the shares of Series E Preferred Stock
are changed in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the Common Shares deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such change.  No adjustment shall be made if such adjustment
would result in an increase of the Conversion Price then in effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           (iv)  Calculation of Consideration Received.  In case any Option
is issued in connection with the issue or sale of other securities of the
Corporation, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.001.  If any Common
Shares, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the gross amount received by the Corporation therefor.  If any Common
Shares, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of the consideration other than cash received by the
Corporation will be the fair value of such consideration, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Corporation will be the arithmetic average of the
Weighted Average Price of such securities during the ten (10) consecutive
Trading Days ending on the date of receipt of such securities.  The fair value
of any consideration other than cash or securities will be determined jointly by
the Corporation and the Required Holders.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser selected by the
Corporation and the Required Holders.  The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Corporation.
 
(e)           (v)  Record Date.  If the Corporation takes a record of the
holders of Common Shares for the purpose of entitling them (x) to receive a
dividend or other distribution payable in Common Shares, Options or Convertible
Securities or (y) to subscribe for or purchase Common Shares, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the Common Shares deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Stock Dividends and Splits.  If the Corporation, at any time while
Series E Preferred Stock is outstanding, (i) pays a stock dividend on its Common
Stock or otherwise makes a distribution on any class of capital stock that is
payable in shares of Common Stock (other than dividends paid in respect of the
Series A Preferred Stock, the Series B Preferred Stock, the Series C Preferred
Stock, the Series D Preferred Stock or the Series E Preferred Stock); (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the applicable Conversion Price for Series E
Preferred Stock shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.
 
(c)           Pro Rata Distributions.  If the Corporation, at any time while
Series E Preferred Stock is outstanding, distributes or pays as a dividend to
holders of Common Stock (i) evidences of its indebtedness, (ii) any security
(other than a distribution of Common Stock covered by the preceding paragraph),
(iii) rights or warrants to subscribe for or purchase any security, or (iv) any
other asset (including, without limitation, cash) (in each case, “Distributed
Property”), then in each such case the Corporation shall simultaneously deliver
to each Holder the Distributed Property that each such Holder would have been
entitled to receive in respect the number of Underlying Shares then issuable
pursuant to Section 7(a) above had the Holder been the record holder of such
Underlying Shares immediately prior to the applicable record or payment date.
 
(d)           Fundamental Transactions.  If the Corporation, at any time while
Series E Preferred Stock is outstanding, effects any Fundamental Transaction,
then upon any subsequent conversion of Series E Preferred Stock, each Holder
shall have the right to receive, for each Underlying Share that would have been
issuable upon such conversion absent such Fundamental Transaction, the same kind
and amount of securities, cash or property as it could have been entitled to
receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one share of
Common Stock (the “Alternate Consideration”).  For purposes of any such
conversion, the determination of the applicable Conversion Price for the Series
E Preferred Stock shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then each Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of Series E
Preferred Stock following such Fundamental Transaction.  To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
series of preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration.  The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (c) and
ensuring that the Series E Preferred Stock (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.
 
(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Corporation, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Corporation at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based.  Upon written
request, the Corporation will promptly deliver a copy of each such certificate
to each Holder and to the Corporation’s Transfer Agent.
 
(g)           Notice of Corporation Events.  If the Corporation (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Corporation or
any Subsidiary, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Corporation, then the Corporation shall deliver to each Holder a
notice describing the material terms and conditions of such transaction, at
least twenty (20) calendar days prior to the applicable record or effective date
on which a Person would need to hold Common Stock in order to participate in or
vote with respect to such transaction.
 
10.           Voting Rights.
 
(a)           General.  Except as otherwise provided herein or as required by
applicable law, the Holders of the Series E Preferred Stock shall be entitled to
vote on all matters on which holders of Common Stock are entitled to vote,
including, without limitation, the election of directors.  For such purposes,
each Holder shall be entitled to a number of votes in respect of the Underlying
Shares owned by it equal to the number of shares of Common Stock into which such
shares of Series E Preferred Stock are convertible as of the record date for the
determination of stockholders entitled to vote on such matter, or if no record
date is established, at the date such vote is taken or any written consent of
stockholders is solicited.
 
(b)           Protective Provisions.  Notwithstanding anything to the contrary
in Section 10(a), so long as the Holders, in the aggregate, hold at least thirty
percent (30%) of the shares of Series E Preferred Stock issued pursuant to the
Purchase Agreement, the Corporation shall not, without the affirmative vote of
the Holders of a majority of the shares of Series E Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series E Preferred Stock or alter or amend this Certificate of
Designation (whether by merger, reorganization, consolidation or otherwise), (b)
authorize or create any class of stock ranking as to dividends, redemption or
distribution of assets upon a Liquidation Event or Fundamental Transaction
senior to or pari passu with the Series E Preferred Stock, (c) amend its
articles of incorporation or other charter documents so as to affect adversely
any rights of the Holders (whether by merger, reorganization, consolidation or
otherwise), (d) increase the authorized number of shares of Series E Preferred
Stock, (e) pay or declare any dividend or make any distribution on any Junior
Securities, except pro rata stock dividends on the Common Stock payable in
additional shares of Common Stock, (f) incur any indebtedness for money
borrowed, individually or in the aggregate, in excess of $1 million, or (g)
enter into any agreement with respect to the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Board of Directors.  The holders of the outstanding shares of
Series E Preferred Stock, voting as a separate class, shall be entitled to elect
two (2) directors of the Corporation so long as such holders remain the holders
of, in the aggregate, at least 50% of the total number of shares of Series E
Preferred Stock purchased pursuant to the Purchase Agreement; provided, however,
that in the event that such holders hold, in the aggregate, less than 50%, but
at least 25%, of the total number of shares of Series E Preferred Stock
purchased pursuant to the Purchase Agreement, such holders, voting as a separate
class, shall be entitled to elect one (1) director of the Corporation; provided,
further, that upon the occurrence of (and during the continued existence of) a
Default (as defined in Section 16 below), such holders, voting as a separate
class, shall be entitled to elect a majority of the directors of the
Corporation, each to serve during the continued existence of such Default.  In
the event that the holders of the outstanding shares of Series E Preferred Stock
hold, in the aggregate, less than 25% of the total number of shares of Series E
Preferred Stock purchased pursuant to the Purchase Agreement, such holders shall
forfeit their right to nominate directors of the Corporation as a separate
voting class other than upon the occurrence of (and during the continued
existence of) a Default.  At any meeting held for the purpose of electing a
director, the presence in person or by proxy of the holders of a majority of the
outstanding shares of the class or series entitled to elect such director shall
constitute a quorum for the purpose of electing such director.  In the case of
any vacancy in the office of a director elected by the holders of a particular
class or classes of stock, a successor shall be elected to hold office for the
unexpired term of such director by the affirmative vote of the holders of a
majority of the shares of that class or classes, as applicable, given at a
special meeting of such shareholders duly called or by an action by written
consent for that purpose or, in the absence of action by such holders, by action
of the remaining directors elected by the holders of that class or classes, as
applicable.  Any director who shall have been elected by the holders of a
particular class or classes of stock may be removed from the Board of Directors
during such director’s term of office, either for or without cause by, and only
by, the affirmative vote of the holders of a majority of the shares of such
class or classes, as applicable, given at a special meeting of the shareholders
duly called or by an action by written consent for that purpose.
 
11.           Priority.  The Series E Preferred Stock, whether now or hereafter
issued, shall, with respect to dividend rights (other than the right to receive
additional shares of Series E Preferred Stock pursuant to Section 14) and rights
on liquidation, winding up or dissolution, whether voluntary or involuntary,
rank senior to the Common Stock of the Corporation and to any other series of
Preferred Stock established hereafter by the Board of Directors the terms of
which shall specifically provide that such series shall rank junior to the
Series E Preferred Stock with respect to dividend rights and rights on
liquidation, winding up or dissolution. The Corporation shall not, without the
prior approval of Holders of at least 66-2/3% of the shares of Series E
Preferred Stock then outstanding, voting as a separate class, issue any
additional shares of the Series E Preferred Stock, or create any other class or
series of capital stock that ranks senior to or on a parity with the Series E
Preferred Stock.
 
12.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Series E Preferred Stock and for Underlying Shares issued on conversion of
(or otherwise in respect of) the Series E Preferred Stock shall be made without
charge to the Holders for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the
Corporation.  The Holder shall be responsible for all other tax liability that
may arise as a result of holding or transferring the Series E Preferred Stock or
receiving Underlying Shares in respect of the Series E Preferred Stock.
 
13.           Replacement Certificates.  If any certificate evidencing Series E
Preferred Stock or Underlying Shares is mutilated, lost, stolen or destroyed, or
a Holder fails to deliver such certificate as may otherwise be provided herein,
the Corporation shall issue or cause to be issued in exchange and substitution
for and upon cancellation thereof, or in lieu of and substitution for such
certificate, a new certificate, but only upon receipt of evidence reasonably
satisfactory to the Corporation of such loss, theft or destruction (in such
case) and, in each case, customary and reasonable indemnity, if
requested.  Applicants for a new certificate under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Corporation may prescribe.
 
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Reservation of Underlying Shares.  The Corporation covenants that
it shall at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Underlying Shares as required hereunder, the
number of Underlying Shares which are then issuable and deliverable upon the
conversion of (and otherwise in respect of) all outstanding Series E Preferred
Stock (taking into account the adjustments of Section 9), free from preemptive
rights or any other contingent purchase rights of persons other than the
Holder.  The Corporation covenants that all Underlying Shares so issuable and
deliverable shall, upon issuance in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable.  The
Corporation covenants that it shall use its best efforts to satisfy each of the
Equity Conditions.  The Corporation has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
conversion of the Series E Preferred Stock.
 
15.           Fractional Shares.  The Corporation shall not be required to issue
or cause to be issued fractional Common Shares on conversion of Series E
Preferred Stock or in payment of any Dividend.  If any fraction of a Common
Share would, except for the provisions of this Section, be issuable upon
conversion of Series E Preferred Stock or in payment of any Dividend, the number
of Common Shares to be issued will be rounded up to the nearest whole share.
 
16.           Mandatory Redemption.
 
(a)           The Corporation shall redeem, from any source of funds legally
available therefor, all remaining outstanding shares of the Series E Preferred
Stock on the fifth anniversary of the Original Issue Date (the “Redemption
Date”).  The Corporation shall effect such redemption by paying in cash in
exchange for the shares of Series E Preferred Stock to be redeemed a sum equal
to the Stated Value of each share of Series E Preferred Stock plus all declared
or accumulated but unpaid dividends on such shares (the “Redemption Price”).  In
the event the Corporation is lawfully able to redeem only part of the Series E
Preferred Stock outstanding, then the holders of shares of Series E Preferred
Stock shall be entitled to have their shares redeemed ratably, in proportion to
the number of such shares owned by each such holder (rounded to the nearest
share), and the Corporation shall redeem the remaining shares of Series E
Preferred Stock on the first day it may lawfully do so.
 
(b)           Ten (10) days prior to the Redemption Date, the Corporation shall
deposit the aggregate Redemption Price for all outstanding shares of Series E
Preferred Stock designated for redemption on such Redemption Date and not yet
redeemed or converted, with a bank or trust company having aggregate capital and
surplus in excess of $1,000,000,000 as a trust fund for the benefit of the
respective holders of the shares designated for redemption and not yet
redeemed.  Simultaneously, the Corporation shall deposit irrevocable
instructions and authority with such bank or trust company to pay, on and after
the Redemption Date, the Redemption Price of the shares of Series E Preferred
Stock so designated for redemption to the holders thereof upon surrender of
their certificates or a reasonably acceptable affidavit of loss.  The balance of
any monies deposited by the Corporation pursuant to this paragraph remaining
unclaimed at the expiration of six (6) months following the Redemption Date
shall thereafter be returned to the Corporation, provided that the stockholder
to whom such monies would be payable hereunder shall be entitled to receive such
monies upon proof of ownership of the Series E Preferred Stock, which payment
shall be made without interest.  Dividends with respect to shares of Series E
Preferred Stock shall cease to accrue after the Redemption Date and all rights
with respect to such shares shall forthwith after the Redemption Date terminate,
except the right to receive the Redemption Price pursuant to the terms of this
Section 16; provided, that in the event of a Default (as defined below), the
holders of shares of Series E Preferred Stock shall have all of the rights,
preferences and privileges provided for herein, including, without limitation,
pursuant to Section 16(c) below.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           If the Corporation fails to pay the full Redemption Price for all
shares of Series E Preferred Stock payable as of such Redemption Date (a
“Default”) then, notwithstanding anything else to the contrary contained herein
or in the Articles of Incorporation of the Corporation, as amended, the holders
of the outstanding shares of Series E Preferred Stock, voting as a separate
class, shall be entitled to elect a majority of the directors of the
Corporation, each to serve until such time as such Redemption Price has been
paid in full.  At the request of the holders of a majority of the shares of
Series E Preferred Stock, the Corporation shall use its best efforts to secure
the necessary corporate approvals and effect (i) a sale of the debt or equity
securities of the Corporation and/or any of its subsidiaries, (ii) a sale or
transfer of all or a portion of the assets of the Corporation and/or any of its
subsidiaries, (iii) a merger, consolidation or other business combination of the
Corporation and/or any of its subsidiaries or (iv) any other transaction
(including the liquidation, dissolution or winding up of the Corporation and/or
any of its subsidiaries) which could reasonably be expected to enable the
Corporation to pay and discharge any outstanding portion of such Redemption
Price.
 
17.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Conversion Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 4:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 4:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be: (i) if to
the Corporation, to 3 E. De La Guerra Street, Santa Barbara, California 93101,
Attention: Chief Executive Officer, or (ii) if to a Holder, to the address or
facsimile number appearing on the Corporation’s stockholder records or such
other address or facsimile number as such Holder may provide to the Corporation
in accordance with this Section.
 
18.           Miscellaneous.
 
(a)           The headings herein are for convenience only, do not constitute a
part of this Certificate of Designations and shall not be deemed to limit or
affect any of the provisions hereof.
 
(b)           No provision of this Certificate of Designations may be amended,
except in a written instrument signed by the Corporation and Holders of at least
a majority of the shares of Series E Preferred Stock then outstanding.  Any of
the rights of the Holders of Series E Preferred Stock set forth herein,
including any Equity Conditions or any other similar conditions for the Holders’
benefit, may be waived by the affirmative vote of Holders of at least a majority
of the shares of Series E Preferred Stock then outstanding.  No waiver of any
default with respect to any provision, condition or requirement of this
Certificate of Designations shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
[Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Stratus Media Group, Inc. has caused this Certificate of
Designations to be duly executed as of this 24th day of May, 2011.
 



 
STRATUS MEDIA GROUP, INC.
         
By:  __________________________
 
Name:
 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONVERSION NOTICE
 
(To be executed by the registered Holder in order to convert shares of Series E
Preferred Stock)
The undersigned hereby elects to convert the number of shares of Series E
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Stratus Media Group, Inc., a
Nevada corporation (the “Corporation”), according to the conditions hereof, as
of the date written below.
 
 

     
                                                          
 
Date to Effect Conversion
     
                                                          
 
Number of shares of Series E Preferred Stock owned prior to Conversion
     
                                                          
 
Number of shares of Series E Preferred Stock to be Converted
     
                                                          
 
Stated Value of shares of Series E Preferred Stock to be Converted
     
                                                          
 
Number of shares of Common Stock to be Issued
     
                                                          
 
Applicable Conversion Price
     
 
 
Number of shares of Series E Preferred Stock subsequent to Conversion
         
Name of Holder

 
By:
 

 
Name:
 

 
Title:
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B
 
FORM OF A WARRANT
 
(See attached)
 


 
 

--------------------------------------------------------------------------------

 


 
STRATUS MEDIA GROUP, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
To Purchase [______] Shares of Common Stock
 
Date of Issuance: May [__], 2011
 
THIS CERTIFIES THAT, for value received, [__________] or its permitted
registered assigns (the “Holder”), is entitled to subscribe for and purchase at
the Exercise Price (defined below) from Stratus Media Group, Inc., a Nevada
corporation (the “Company”), up to [______] shares of the common stock of the
Company, par value $0.001 per share (the “Common Stock”).  This warrant is one
of a series of warrants issued by the Company as of the date hereof
(individually a “Warrant” and collectively the “Warrants”) pursuant to that
certain Securities Purchase Agreement, dated as of May 24, 2011, among the
Company and the Investors (as defined therein) (the “Purchase Agreement”).
 
1.             Definitions.  Capitalized terms used but not defined herein shall
have their respective meanings as set forth in the Purchase Agreement.  As used
herein, the following terms have the following respective meanings:
 
(A)           “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select
Market or The NASDAQ Capital Market.
 
(B)           “Exercise Period” means the period commencing on the date hereof
and ending on the fifth (5th) anniversary of the effective date of a
registration statement registering the Exercise Shares for resale, unless sooner
terminated as provided below.
 
(C)           “Exercise Price” means $0.65, subject to adjustment pursuant to
Section 3 below.
 
(D)           “Exercise Shares” means the shares of Common Stock issuable upon
exercise of this Warrant.
 
(E)           “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options (i) to employees, officers or directors of the Company pursuant to
any stock or option plan duly adopted and in effect as of the date hereof or
(ii) duly adopted after the date hereof by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) shares of Common Stock
upon the exercise or exchange of or conversion of the Warrants and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an asset in a business
related to the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(F)           “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock.
 
(G)           “ Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(H)           “Trading Day” means (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any business day.
 
(I)           “Trading Market” means any Eligible Market, or any national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.
 
2.             Exercise of Warrant.  The rights represented by this Warrant may
be exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):
 
(A)           an executed Notice of Exercise in the form attached hereto; and
 
(B)           payment of the Exercise Price either (i) in cash or by wire
transfer of immediately available funds or (ii) pursuant to Section 2.1 below.
 
Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
 
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise, within three business days from the delivery to the Company
of the Notice of Exercise and payment of the aggregate Exercise Price as set
forth above.  This Warrant shall be deemed to have been exercised on the date
the Exercise Price is received by the Company.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date of delivery of such certificate or
certificates, except that, if the date of such payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the open of business on the next succeeding
date on which the stock transfer books are open.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the final sentence of this paragraph and to the extent permitted by
law, the Company’s obligations to issue and deliver Exercise Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
Exercise Shares.  The Holder shall, subject to the following proviso, have the
right to pursue any remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof.
 
2.1           Net Share Exercise.  If during the Exercise Period (i) the Fair
Market Value (as defined below) of one share of the Common Stock is greater than
the Exercise Price (at the date of calculation as set forth below), and (ii) the
Exercise Shares are not registered for resale pursuant to an effective
registration statement, in lieu of exercising this Warrant by payment of cash or
by wire transfer of immediately available funds, the Company may, in its sole
discretion, permit the Holder to effect a “net share exercise” of this Warrant,
in which event, if so effected, the Holder shall receive Exercise Shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by delivering the properly endorsed Notice of Exercise to the
principal office of the Company in which event the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:
 
X = Y(A-B)
      A
 
Where    X   =           the number of Exercise Shares to be issued to the
Holder
 
Y   =           the number of Exercise Shares with respect to which this Warrant
is being exercised
 
A  =            the Fair Market Value (as defined below) of one share of the
Company’s Common Stock (at the date of such calculation)
 
B   =           the Exercise Price (as adjusted to the date of such calculation)
 
For purposes of this Warrant, the “Fair Market Value” of one share of Common
Stock means (i) the average of the closing sales prices for the shares of Common
Stock on an Eligible Market where the Common Stock is listed or traded as
reported by Bloomberg Financial Markets (or a comparable reporting service of
national reputation selected by the Company and reasonably acceptable to the
Holder if Bloomberg Financial Markets is not then reporting sales prices of such
security) (collectively, “Bloomberg”) for the ten consecutive trading days
immediately before the Exercise Date, or (ii) if an Eligible Market is not the
principal Trading Market for the shares of Common Stock, the average of the
reported sales prices reported by Bloomberg on the principal Trading Market for
the Common Stock during the same period, or, if there is no sales price for such
period, the last sales price reported by Bloomberg for such period, or (iii) if
neither of the foregoing applies, the last sales price of such security in the
over-the-counter market on the pink sheets or bulletin board for such security
as reported by Bloomberg, or if no sales price is so reported for such security,
the last bid price of such security as reported by Bloomberg, or (iv) if “Fair
Market Value” cannot be calculated as of such date on any of the foregoing
bases, the “Fair Market Value” shall be as mutually determined by the Board of
Directors of the Company and the Holder in the exercise of their respective good
faith judgment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Issuance of New Warrants.  Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of Common Stock remaining available for
purchase under this Warrant.
 
2.3           Payment of Taxes and Expenses.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance,
delivery or registration of any certificates for Exercise Shares or Warrants in
a name other than that of the Holder.  The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Exercise Shares upon exercise hereof.
 
3.             Adjustment of Exercise Price and Shares.  The Exercise Price and
number of Exercise Shares issuable upon exercise of this Warrant shall be
adjusted from time to time as follows:
 
3.1           Adjustment upon Issuance of Shares of Common Stock.  If and
whenever on or after the date hereof, the Company issues or sells, or in
accordance with this Section 3 is deemed to have issued or sold, any shares of
Common Stock for a consideration per share (the “New Issuance Price”) less than
a price equal to the Exercise Price in effect immediately before such issue or
sale or deemed issuance or sale (such lesser price being referred to as the
“Applicable Price”) (the foregoing a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Exercise Price then in effect shall be reduced
to the Applicable Price, and the number of Exercise Shares issuable hereunder
shall be increased such that the aggregate Exercise Price payable hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price prior to such adjustment.  Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 3.1
in respect of an Exempt Issuance.  For purposes of determining the adjusted
Exercise Price under this Section 3.1, the following shall be applicable:
 
3.1.1           Issuance of Options.  If the Company in any manner grants any
options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such option or upon conversion, exercise or
exchange of any convertible securities issuable upon exercise of any such option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such option for such price per share.  For
purposes of this Section 3.1.1, the “lowest price per share for which one share
of Common Stock is issuable upon exercise of such options or upon conversion,
exercise or exchange of such convertible securities issuable upon exercise of
any such option” shall be equal to the sum of the lowest amounts of
consideration, if any, received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the option, upon exercise
of the option and upon conversion, exercise or exchange of any convertible
security issuable upon exercise of such option.  No further adjustment of the
Exercise Price shall be made upon the actual issuance of such shares of Common
Stock or of such convertible securities upon the exercise of such options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such convertible securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.2           Issuance of Convertible Securities.  If the Company in any
manner issues or sells any convertible securities and the lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such convertible securities for
such price per share.  For the purposes of this Section 3.1.2, the “lowest price
per share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration, if any, received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the convertible security and
upon conversion, exercise or exchange of such convertible security.  No further
adjustment of the Exercise Price shall be made upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such convertible
securities, and if any such issue or sale of such convertible securities is made
upon exercise of any options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 3.1 no further
adjustment of the Exercise Price shall be made by reason of such issue or sale.
 
3.1.3           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any convertible securities,
or the rate at which any convertible securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, then the Exercise Price and the number of Exercise Shares in effect at
the time of such increase or decrease shall be adjusted to the Exercise Price
and the number of Exercise Shares which would have been in effect at such time
had such options or convertible securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 3.1.3, if the terms of any option or
convertible security that was outstanding as of the date of issuance of this
Warrant are increased or decreased in the manner described in the immediately
preceding sentence, then such option or convertible security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 3.1 shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Exercise Shares.
 
3.1.4           Calculation of Consideration Received.  In case any option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the options will be deemed
to have been issued for a value determined by use of the Black Scholes Option
Pricing Model (the “Option Value”) and (y) the other securities issued or sold
in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company, less (II)
the Option Value.  If any shares of Common Stock, options or convertible
securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor.  If any shares of Common Stock, options or convertible
securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the weighted
average price of such security on the date of receipt.  If any shares of Common
Stock, options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined in good faith by the Board of Directors of
the Company.  In the event that the Holders of Warrants exercisable for a
majority of the aggregate Exercise Shares (the “Majority Holders”) object in
writing to a valuation within ten days after the occurrence of an event
requiring valuation (the “Valuation Event”), then the fair value of such
consideration will be determined within five business days after the tenth day
following the Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Majority Holders.  The determination of such
appraiser shall be final and binding upon all parties absent manifest error, and
the fees and expenses of such appraiser shall be borne equally by the Company
and the Holders.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.5           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, options or in
convertible securities or (B) to subscribe for or purchase shares of Common
Stock, options or convertible securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
3.1.6           Voluntary Adjustment by the Company.  The Company may at any
time during the term of this Warrant reduce the then current Exercise Price to
any amount and for any period of time deemed appropriate by the Board of
Directors of the Company.
 
3.2           Adjustment upon Subdivision or Combination of Common Stock.  If
the Company at any time on or after the date hereof subdivides (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately before such
subdivision will be proportionately reduced and the number of Exercise Shares
will be proportionately increased.  If the Company at any time on or after the
date hereof combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately before such combination will be proportionately
increased and the number of Exercise Shares will be proportionately
decreased.  Any adjustment under this Section 3.2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
3.3           Other Events.  If any event occurs of the type contemplated by the
provisions of Section 3.1 or 3.2 but is not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and the number of Exercise Shares so as to protect the rights of the
Holder; provided that no such adjustment pursuant to this Section 3.3 will
increase the Exercise Price or decrease the number of Exercise Shares as
otherwise determined pursuant to this Section 3.
 
4.             Rights Upon Distribution of Assets.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(A)           any Exercise Price in effect immediately before the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the closing bid price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and
 
(B)           the number of Exercise Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
before the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (A); provided that in the event that the Distribution is of
shares of Common Stock (or common stock) (“Other Shares of Common Stock”) of a
company whose common shares are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an adjustment in the
number of Exercise Shares, the terms of which shall be identical to those of
this Warrant, except that such warrant shall be exercisable into the number of
shares of Other Shares of Common Stock that would have been payable to the
Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately before such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding paragraph (A) and the number of Exercise Shares calculated
in accordance with the first part of this paragraph (B).
 
5.             Purchase Rights; Fundamental Transactions.
 
5.1           Purchase Rights.  In addition to any adjustments pursuant to
Section 3 above, if at any time the Company grants, issues or sells any options,
convertible securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the successor entity assumes this
Warrant in accordance with the provisions of this Section 5.2, including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
security of the successor entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) before such
Fundamental Transaction.  Upon the occurrence of any Fundamental Transaction,
the successor entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the successor entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
successor entity had been named as the Company herein.  In addition to and not
in substitution for any other rights hereunder, before the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon an exercise of this Warrant at any time after the consummation
of the Fundamental Transaction but before the end of the Exercise Period, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the exercise of the Warrant before such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately
before such Fundamental Transaction.  If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction.  The provisions of this Section 5.2 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.  Notwithstanding the foregoing, in the event of a Fundamental
Transaction, at the request of the Holder delivered before the 15th day after
consummation of such Fundamental Transaction, the Company (or the successor
entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five business days after such request (or, if later, within two business
days after the effective date of the Fundamental Transaction), cash in an amount
equal to the Black Scholes Value of the remaining unexercised portion of this
Warrant on the date of such Fundamental Transaction.
 
6.           Noncircumvention.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant.  Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).
 
7.           Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Exercise Shares (including fractions) issuable upon exercise of
this Warrant may be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share.  If, after aggregation,
the exercise would result in the issuance of a fractional share, the number of
Exercise Shares to be issued will be rounded down to the nearest whole share.
 
8.           No Stockholder Rights.  Other than as provided herein, this Warrant
in and of itself shall not entitle the Holder to any voting rights or other
rights as a stockholder of the Company.
 
9.           Transfer of Warrant.  Subject to applicable laws, this Warrant and
all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder.  The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel.  Any purported transfer of all or any portion of this
Warrant in violation of the provisions of this Warrant shall be null and void.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 
11.           Notices, etc.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile to the
facsimile number specified in writing by the recipient if sent during normal
business hours of the recipient on a Trading Day, if not, then on the next
Trading Day, (c) the next Trading Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt, and (d) when sent by electronic mail to the electronic mail address
specified in writing by the recipient if sent during normal business hours of
the recipient on a Trading Day, if not, then on the next Trading Day.  All
communications shall be sent to the Company at the address (or electronic mail
address) listed on the signature page hereto and to Holder at the applicable
address (or electronic mail address) set forth on the applicable signature page
to the Purchase Agreement or at such other address (or electronic mail address)
as the Company or Holder may designate by ten days advance written notice to the
other parties hereto.
 
12.           Acceptance.  Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
13.           Governing Law.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.
 
14.           Amendment or Waiver.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Warrants representing at least two-thirds of the number of shares of Common
Stock then subject to outstanding Warrants.  Notwithstanding the foregoing, (a)
this Warrant may be amended and the observance of any term hereunder may be
waived without the written consent of the Holder only in a manner which applies
to all Warrants in the same fashion and (b) the number of Exercise Shares
subject to this Warrant and the Exercise Price of this Warrant may not be
amended, and the right to exercise this Warrant may not be waived, without the
written consent of the Holder.  The Company shall give prompt written notice to
the Holder of any amendment hereof or waiver hereunder that was effected without
the Holder’s written consent.  No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of May 24, 2011.
 



 
STRATUS MEDIA GROUP, INC.

 

 
By:
 

 
Name:
 

 
Title:
 
   

3 E. De La Guerra Street
Santa Barbara, California 93101


 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO:  STRATUS MEDIA GROUP, INC.
 
(1)
ð
The undersigned hereby elects to purchase [_____] shares of the common stock,
par value $0.001 (the “Common Stock”), of Stratus Media Group, Inc., a Nevada
corporation (the “Company”), pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
       
ð
The undersigned hereby elects to purchase [_____] shares of Common Stock of the
Company pursuant to the terms of the net share exercise provisions set forth in
Section 2.1 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.

 
(2)
 
Please issue the certificate for shares of Common Stock in the name of:

 
______________________________________________________________________
(Print or Type Name)


______________________________________________________________________
(Social Security or other Identifying Number)


______________________________________________________________________
(Street Address)


______________________________________________________________________
(City, State, Zip Code)
 

(3)       If such number of shares shall not be all the shares purchasable upon
the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such warrants remaining unexercised shall be
registered in the name of and delivered to:

 
Please insert social security or other identifying number: ____________________


______________________________________________________________________
(Please print name and address)


______________________________________________________________________




Dated:
                                                                             
 
(Signature)
     
                                                                             
 
(Print Name)



 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply the required
information.
 
Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:
 


Name:
                                                                                             
 
(Please Print)
   
Address:
                                                                                             
 
(Please Print)
     
                                                                          
       
Dated:                               
         
Holder’s Signature:
                                                                                             
   
Holder’s Address:
                                                                                             
 
(Please Print)
     
                                                                                             


       NOTE: The signature to this Assignment Form must correspond with the name
as it appears on the face of the Warrant, without alteration or enlargement or
any change whatever.  Officers of corporations and those acting in a fiduciary
or other representative capacity should file proper evidence of authority to
assign the foregoing Warrant.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
FORM OF B WARRANT
 
(See attached)
 

 
 
 

--------------------------------------------------------------------------------

 
 
STRATUS MEDIA GROUP, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
To Purchase [______] Shares of Common Stock
 
Date of Issuance: May [__], 2011
 
THIS CERTIFIES THAT, for value received, [__________] or its permitted
registered assigns (the “Holder”), is entitled to subscribe for and purchase at
the Exercise Price (defined below) from Stratus Media Group, Inc., a Nevada
corporation (the “Company”), up to [______] shares of the common stock of the
Company, par value $0.001 per share (the “Common Stock”).  This warrant is one
of a series of warrants issued by the Company as of the date hereof
(individually a “Warrant” and collectively the “Warrants”) pursuant to that
certain Securities Purchase Agreement, dated as of May 24, 2011, among the
Company and the Investors (as defined therein) (the “Purchase Agreement”).
 
1.             Definitions.  Capitalized terms used but not defined herein shall
have their respective meanings as set forth in the Purchase Agreement.  As used
herein, the following terms have the following respective meanings:
 
(A)           “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Market, The NASDAQ Global Select
Market or The NASDAQ Capital Market.
 
(B)           “Exercise Period” means the period commencing on the date hereof
and ending on the fifth (5th) anniversary of the effective date of a
registration statement registering the Exercise Shares for resale, unless sooner
terminated as provided below.
 
(C)           “Exercise Price” means $1.00, subject to adjustment pursuant to
Section 3 below.
 
(D)           “Exercise Shares” means the shares of Common Stock issuable upon
exercise of this Warrant.
 
(E)           “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options (i) to employees, officers or directors of the Company pursuant to
any stock or option plan duly adopted and in effect as of the date hereof or
(ii) duly adopted after the date hereof by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) shares of Common Stock
upon the exercise or exchange of or conversion of the Warrants and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an asset in a business
related to the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(F)           “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock.
 
(G)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(H)           “Trading Day” means (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any business day.
 
(I)            “Trading Market” means any Eligible Market, or any national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.
 
2.             Exercise of Warrant.  The rights represented by this Warrant may
be exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):
 
(A)           an executed Notice of Exercise in the form attached hereto; and
 
(B)           payment of the Exercise Price either (i) in cash or by wire
transfer of immediately available funds or (ii) pursuant to Section 2.1 below.
 
Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
 
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise, within three business days from the delivery to the Company
of the Notice of Exercise and payment of the aggregate Exercise Price as set
forth above.  This Warrant shall be deemed to have been exercised on the date
the Exercise Price is received by the Company.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date of delivery of such certificate or
certificates, except that, if the date of such payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the open of business on the next succeeding
date on which the stock transfer books are open.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Subject to the final sentence of this paragraph and to the extent permitted by
law, the Company’s obligations to issue and deliver Exercise Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
Exercise Shares.  The Holder shall, subject to the following proviso, have the
right to pursue any remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
Exercise Shares upon exercise of this Warrant as required pursuant to the terms
hereof.
 
2.1           Net Share Exercise.  If during the Exercise Period (i) the Fair
Market Value (as defined below) of one share of the Common Stock is greater than
the Exercise Price (at the date of calculation as set forth below), and (ii) the
Exercise Shares are not registered for resale pursuant to an effective
registration statement, in lieu of exercising this Warrant by payment of cash or
by wire transfer of immediately available funds, the Company may, in its sole
discretion, permit the Holder to effect a “net share exercise” of this Warrant,
in which event, if so effected, the Holder shall receive Exercise Shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by delivering the properly endorsed Notice of Exercise to the
principal office of the Company in which event the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:
 
X = Y(A-B)
      A
 
Where    X   =           the number of Exercise Shares to be issued to the
Holder
 
Y   =           the number of Exercise Shares with respect to which this Warrant
is being exercised
 
A  =            the Fair Market Value (as defined below) of one share of the
Company’s Common Stock (at the date of such calculation)
 
B   =           the Exercise Price (as adjusted to the date of such calculation)
 
For purposes of this Warrant, the “Fair Market Value” of one share of Common
Stock means (i) the average of the closing sales prices for the shares of Common
Stock on an Eligible Market where the Common Stock is listed or traded as
reported by Bloomberg Financial Markets (or a comparable reporting service of
national reputation selected by the Company and reasonably acceptable to the
Holder if Bloomberg Financial Markets is not then reporting sales prices of such
security) (collectively, “Bloomberg”) for the ten consecutive trading days
immediately before the Exercise Date, or (ii) if an Eligible Market is not the
principal Trading Market for the shares of Common Stock, the average of the
reported sales prices reported by Bloomberg on the principal Trading Market for
the Common Stock during the same period, or, if there is no sales price for such
period, the last sales price reported by Bloomberg for such period, or (iii) if
neither of the foregoing applies, the last sales price of such security in the
over-the-counter market on the pink sheets or bulletin board for such security
as reported by Bloomberg, or if no sales price is so reported for such security,
the last bid price of such security as reported by Bloomberg, or (iv) if “Fair
Market Value” cannot be calculated as of such date on any of the foregoing
bases, the “Fair Market Value” shall be as mutually determined by the Board of
Directors of the Company and the Holder in the exercise of their respective good
faith judgment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Issuance of New Warrants.  Upon any partial exercise of this
Warrant, the Company, at its expense, will forthwith and, in any event within
five business days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of shares of Common Stock remaining available for
purchase under this Warrant.
 
2.3           Payment of Taxes and Expenses.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Exercise Shares purchased
upon exercise of this Warrant and/or (ii) new or replacement warrants in the
Holder’s name or the name of any transferee of all or any portion of this
Warrant; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance,
delivery or registration of any certificates for Exercise Shares or Warrants in
a name other than that of the Holder.  The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Exercise Shares upon exercise hereof.
 
3.             Adjustment of Exercise Price and Shares.  The Exercise Price and
number of Exercise Shares issuable upon exercise of this Warrant shall be
adjusted from time to time as follows:
 
3.1           Adjustment upon Issuance of Shares of Common Stock.  If and
whenever on or after the date hereof, the Company issues or sells, or in
accordance with this Section 3 is deemed to have issued or sold, any shares of
Common Stock for a consideration per share (the “New Issuance Price”) less than
a price equal to the Exercise Price in effect immediately before such issue or
sale or deemed issuance or sale (such lesser price being referred to as the
“Applicable Price”) (the foregoing a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Exercise Price then in effect shall be reduced
to the Applicable Price, and the number of Exercise Shares issuable hereunder
shall be increased such that the aggregate Exercise Price payable hereunder,
after taking into account the decrease in the Exercise Price, shall be equal to
the aggregate Exercise Price prior to such adjustment.  Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 3.1
in respect of an Exempt Issuance.  For purposes of determining the adjusted
Exercise Price under this Section 3.1, the following shall be applicable:
 
3.1.1           Issuance of Options.  If the Company in any manner grants any
options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such option or upon conversion, exercise or
exchange of any convertible securities issuable upon exercise of any such option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such option for such price per share.  For
purposes of this Section 3.1.1, the “lowest price per share for which one share
of Common Stock is issuable upon exercise of such options or upon conversion,
exercise or exchange of such convertible securities issuable upon exercise of
any such option” shall be equal to the sum of the lowest amounts of
consideration, if any, received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the option, upon exercise
of the option and upon conversion, exercise or exchange of any convertible
security issuable upon exercise of such option.  No further adjustment of the
Exercise Price shall be made upon the actual issuance of such shares of Common
Stock or of such convertible securities upon the exercise of such options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such convertible securities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.2           Issuance of Convertible Securities.  If the Company in any
manner issues or sells any convertible securities and the lowest price per share
for which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such convertible securities for
such price per share.  For the purposes of this Section 3.1.2, the “lowest price
per share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration, if any, received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the convertible security and
upon conversion, exercise or exchange of such convertible security.  No further
adjustment of the Exercise Price shall be made upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such convertible
securities, and if any such issue or sale of such convertible securities is made
upon exercise of any options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 3.1 no further
adjustment of the Exercise Price shall be made by reason of such issue or sale.
 
3.1.3           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any convertible securities,
or the rate at which any convertible securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, then the Exercise Price and the number of Exercise Shares in effect at
the time of such increase or decrease shall be adjusted to the Exercise Price
and the number of Exercise Shares which would have been in effect at such time
had such options or convertible securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 3.1.3, if the terms of any option or
convertible security that was outstanding as of the date of issuance of this
Warrant are increased or decreased in the manner described in the immediately
preceding sentence, then such option or convertible security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 3.1 shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Exercise Shares.
 
3.1.4           Calculation of Consideration Received.  In case any option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the options will be deemed
to have been issued for a value determined by use of the Black Scholes Option
Pricing Model (the “Option Value”) and (y) the other securities issued or sold
in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company, less (II)
the Option Value.  If any shares of Common Stock, options or convertible
securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor.  If any shares of Common Stock, options or convertible
securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the weighted
average price of such security on the date of receipt.  If any shares of Common
Stock, options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined in good faith by the Board of Directors of
the Company.  In the event that the Holders of Warrants exercisable for a
majority of the aggregate Exercise Shares (the “Majority Holders”) object in
writing to a valuation within ten days after the occurrence of an event
requiring valuation (the “Valuation Event”), then the fair value of such
consideration will be determined within five business days after the tenth day
following the Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Majority Holders.  The determination of such
appraiser shall be final and binding upon all parties absent manifest error, and
the fees and expenses of such appraiser shall be borne equally by the Company
and the Holders.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.5           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, options or in
convertible securities or (B) to subscribe for or purchase shares of Common
Stock, options or convertible securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
3.1.6           Voluntary Adjustment by the Company.  The Company may at any
time during the term of this Warrant reduce the then current Exercise Price to
any amount and for any period of time deemed appropriate by the Board of
Directors of the Company.
 
3.2           Adjustment upon Subdivision or Combination of Common Stock.  If
the Company at any time on or after the date hereof subdivides (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately before such
subdivision will be proportionately reduced and the number of Exercise Shares
will be proportionately increased.  If the Company at any time on or after the
date hereof combines (by any stock split, stock dividend, recapitalization,
reorganization, scheme, arrangement or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately before such combination will be proportionately
increased and the number of Exercise Shares will be proportionately
decreased.  Any adjustment under this Section 3.2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
3.3           Other Events.  If any event occurs of the type contemplated by the
provisions of Section 3.1 or 3.2 but is not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and the number of Exercise Shares so as to protect the rights of the
Holder; provided that no such adjustment pursuant to this Section 3.3 will
increase the Exercise Price or decrease the number of Exercise Shares as
otherwise determined pursuant to this Section 3.
 
4.            Rights Upon Distribution of Assets.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(A)           any Exercise Price in effect immediately before the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the closing bid price
of the shares of Common Stock on the Trading Day immediately preceding such
record date; and
 
(B)           the number of Exercise Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
before the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (A); provided that in the event that the Distribution is of
shares of Common Stock (or common stock) (“Other Shares of Common Stock”) of a
company whose common shares are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an adjustment in the
number of Exercise Shares, the terms of which shall be identical to those of
this Warrant, except that such warrant shall be exercisable into the number of
shares of Other Shares of Common Stock that would have been payable to the
Holder pursuant to the Distribution had the Holder exercised this Warrant
immediately before such record date and with an aggregate exercise price equal
to the product of the amount by which the exercise price of this Warrant was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding paragraph (A) and the number of Exercise Shares calculated
in accordance with the first part of this paragraph (B).
 
5.             Purchase Rights; Fundamental Transactions.
 
5.1           Purchase Rights.  In addition to any adjustments pursuant to
Section 3 above, if at any time the Company grants, issues or sells any options,
convertible securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless the successor entity assumes this
Warrant in accordance with the provisions of this Section 5.2, including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
security of the successor entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) before such
Fundamental Transaction.  Upon the occurrence of any Fundamental Transaction,
the successor entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Warrant
referring to the “Company” shall refer instead to the successor entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant with the same effect as if such
successor entity had been named as the Company herein.  In addition to and not
in substitution for any other rights hereunder, before the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon an exercise of this Warrant at any time after the consummation
of the Fundamental Transaction but before the end of the Exercise Period, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the exercise of the Warrant before such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately
before such Fundamental Transaction.  If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction.  The provisions of this Section 5.2 shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.  Notwithstanding the foregoing, in the event of a Fundamental
Transaction, at the request of the Holder delivered before the 15th day after
consummation of such Fundamental Transaction, the Company (or the successor
entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five business days after such request (or, if later, within two business
days after the effective date of the Fundamental Transaction), cash in an amount
equal to the Black Scholes Value of the remaining unexercised portion of this
Warrant on the date of such Fundamental Transaction.
 
6.           Noncircumvention.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant.  Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).
 
7.           Fractional Shares.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Exercise Shares (including fractions) issuable upon exercise of
this Warrant may be aggregated for purposes of determining whether the exercise
would result in the issuance of any fractional share.  If, after aggregation,
the exercise would result in the issuance of a fractional share, the number of
Exercise Shares to be issued will be rounded down to the nearest whole share.
 
8.           No Stockholder Rights.  Other than as provided herein, this Warrant
in and of itself shall not entitle the Holder to any voting rights or other
rights as a stockholder of the Company.
 
9.           Transfer of Warrant.  Subject to applicable laws, this Warrant and
all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder.  The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel.  Any purported transfer of all or any portion of this
Warrant in violation of the provisions of this Warrant shall be null and void.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 
11.           Notices, etc.  All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile to the
facsimile number specified in writing by the recipient if sent during normal
business hours of the recipient on a Trading Day, if not, then on the next
Trading Day, (c) the next Trading Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt, and (d) when sent by electronic mail to the electronic mail address
specified in writing by the recipient if sent during normal business hours of
the recipient on a Trading Day, if not, then on the next Trading Day.  All
communications shall be sent to the Company at the address (or electronic mail
address) listed on the signature page hereto and to Holder at the applicable
address (or electronic mail address) set forth on the applicable signature page
to the Purchase Agreement or at such other address (or electronic mail address)
as the Company or Holder may designate by ten days advance written notice to the
other parties hereto.
 
12.           Acceptance.  Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein.
 
13.           Governing Law.  This Warrant and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.
 
14.           Amendment or Waiver.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Warrants representing at least two-thirds of the number of shares of Common
Stock then subject to outstanding Warrants.  Notwithstanding the foregoing, (a)
this Warrant may be amended and the observance of any term hereunder may be
waived without the written consent of the Holder only in a manner which applies
to all Warrants in the same fashion and (b) the number of Exercise Shares
subject to this Warrant and the Exercise Price of this Warrant may not be
amended, and the right to exercise this Warrant may not be waived, without the
written consent of the Holder.  The Company shall give prompt written notice to
the Holder of any amendment hereof or waiver hereunder that was effected without
the Holder’s written consent.  No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of May 24, 2011.
 



 
STRATUS MEDIA GROUP, INC.

 

 
By:
 

 
Name:
 

 
Title:
 
   

3 E. De La Guerra Street
Santa Barbara, California 93101

 
 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO:  STRATUS MEDIA GROUP, INC.
 
(1)
ð
The undersigned hereby elects to purchase [_____] shares of the common stock,
par value $0.001 (the “Common Stock”), of Stratus Media Group, Inc., a Nevada
corporation (the “Company”), pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
       
ð
The undersigned hereby elects to purchase [_____] shares of Common Stock of the
Company pursuant to the terms of the net share exercise provisions set forth in
Section 2.1 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.

 
(2)
 
Please issue the certificate for shares of Common Stock in the name of:

 
______________________________________________________________________
(Print or Type Name)


______________________________________________________________________
(Social Security or other Identifying Number)


______________________________________________________________________
(Street Address)


______________________________________________________________________
(City, State, Zip Code)
 

(3)       If such number of shares shall not be all the shares purchasable upon
the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such warrants remaining unexercised shall be
registered in the name of and delivered to:

 
Please insert social security or other identifying number: ____________________


______________________________________________________________________
(Please print name and address)


______________________________________________________________________




Dated:
                                                                             
 
(Signature)
     
                                                                             
 
(Print Name)



 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply the required
information.
 
Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:
 


Name:
                                                                                             
 
(Please Print)
   
Address:
                                                                                             
 
(Please Print)
     
                                                                          
       
Dated:                               
         
Holder’s Signature:
                                                                                             
   
Holder’s Address:
                                                                                             
 
(Please Print)
     
                                                                                             

 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
 
FORM OF SECURITY AGREEMENT
 
(See attached)


 
 
 
 

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of May [●], 2011 (together with all amendments, if
any, from time to time hereto, this “Security Agreement”), among the grantors
signatory hereto (together with their respective successors and assigns, each a
“Grantor”), and Isaac Blech, an individual, in his capacity as Collateral Agent
(as hereinafter defined) for the Investors (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Securities Purchase Agreement (as the same may
be amended from time to time, the “Purchase Agreement”) dated as of the date
hereof by and among Stratus Media Group, Inc. a Nevada corporation (the
“Corporation”), the Collateral Agent (as hereinafter defined) and each investor
identified on the signature pages thereto (together with their respective
successors and assigns, collectively, the “Investors”), the Investors purchased
Preferred Shares (as defined herein);
 
WHEREAS, pursuant to that certain Certificate of Designations of Series E
Convertible Preferred Stock (the “Certificate of Designations”), as filed with
the Secretary of State of Delaware on May 24, 2011, the Corporation authorized
the issuance shares of Series E Convertible Preferred Stock (the “Preferred
Shares”) and provided that the Corporation shall redeem any and all outstanding
Preferred Shares on the fifth anniversary of the Original Issue Date (as defined
in the Certificate of Designations) for a sum equal to the Stated Value (as
defined in the Certificate of Designations) of each Preferred Share plus all
declared or accumulated but unpaid dividends on such shares;
 
WHEREAS, in order to induce the Investors to enter into the Purchase Agreement,
each Grantor has agreed to grant a continuing perfected Security Interest in (as
hereinafter defined) and Lien (as hereinafter defined) on the Collateral (as
hereinafter defined) to secure the all of the Secured Obligations (as
hereinafter defined);
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.      DEFINED TERMS.  All terms not specifically defined herein which are
defined in the Code (as defined herein) shall have the meanings as defined in
the Code.  In addition, as used herein:
 
(a)      “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, including (i) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (ii) all rights in, to and under all purchase
orders or receipts for goods or services, (iii) all rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (iv) all rights to payment due to any
Grantor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Grantor or in connection with any other transaction (whether or not yet earned
by performance on the part of such Grantor), (v) all health care insurance
receivables and (vi) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      “Account Debtor” means any Person who may become obligated to any
Grantor under, with respect to, or on account of, an Account, Chattel Paper or
General Intangibles (including a payment intangible).
 
(c)      “Business” means the business from time to time, now or hereafter,
conducted by the Corporation and any Subsidiary (as defined herein).
 
(d)      “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Grantor.
 
(e)      “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein and such term is defined
differently in different Articles or Divisions of the Code, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to,
Collateral Agent’s or any Investor’s Security Interest on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect from time to
time in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 
(f)      “Collateral” has the meaning ascribed thereto in Section 2(a) hereof.
 
(g)      “Collateral Agent” means Isaac Blech, an individual, or his designee.
 
(h)      “Contracts” means all contracts and agreements to which any Grantor is
a party, as the same may be amended, supplemented or otherwise modified from
time to time, including without limitation, (i) all rights of any Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of any Grantor to damages arising thereunder and
(iii) all rights of any Grantor to perform and to exercise all remedies
thereunder.
 
(i)      “Copyright Licenses” means any and all rights now owned or hereafter
acquired by any Grantor under any written agreement granting any right to use
any Copyright (as defined below) or Copyright registration.
 
(j)      “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Grantor: (i) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (ii) all
reissues, extensions or renewals thereof.
 
(k)      “Default” shall have the meaning ascribed thereto in Section 16(c) of
the Certificate of Designations.
 
(l)      “Deposit Accounts” means all “deposit accounts” as such term is defined
in the Code, now or hereafter held in the name of any Grantor.
 
(m)    “Documents” means all “documents”, as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(n)      “Equipment” means all “equipment,” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located and, in any
event, including all such Grantor’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
(o)      “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor.
 
(p)      “General Intangibles” means all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Grantor, including
all right, title and interest that such Grantor may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor.
 
(q)      “Goods” means all “goods” as defined in the Code, now owned or
hereafter acquired by any Grantor, wherever located, including embedded software
to the extent included in “goods” as defined in the Code.
 
(r)      “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Grantor, wherever located, and, in
any event, including all certificated securities, all certificates of deposit,
and all promissory notes and other evidences of indebtedness, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
 
(s)      “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, service marks, trade dress, trade names, domain names,
brand names and certification marks presently owned by any Grantor or (pursuant
to license, sublicense, agreement or permission) used by any Grantor in
connection with such Grantor’s Business.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(t)      “Inventory” means all “inventory” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Grantor for sale or lease or are furnished or
are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in the Business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including other supplies and embedded
software.
 
(u)      “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Grantor, wherever
located including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Grantor, including the rights of any Grantor to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account, (iii)
all securities accounts of any Grantor; (iv) all commodity contracts of any
Grantor and (v) all commodity accounts held by any Grantor.
 
(v)      “Letter of Credit Rights” means letter of credit rights as such term is
defined in the Code, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
(w)     “Licenses” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Grantor.
 
(x)      “Lien” means any mortgage, pledge, security interest, lien, claim,
encumbrance or other similar restrictions, of any kind or nature whatsoever.
 
(y)      “Patent Licenses” means rights under any written agreement now owned or
hereafter acquired by any Grantor granting any right with respect to any
invention on which a Patent (as defined below) is in existence.
 
(z)      “Patents” means all of the following in which any Grantor now holds or
hereafter acquires any interest: (i) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (ii) all reissues, continuations,
continuations-in-part or extensions thereof.
 
(aa)    “Permitted Liens” means (i) all currently outstanding Liens on the
assets of the Grantor, to the extent, but only to the extent, such Liens are
fully and properly perfected and in existence prior to the date hereof, (ii)
Liens for taxes not yet payable as of the date hereof, and (iii) Liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations which are not
delinquent.
 
(bb)    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental entity or any
department, agency or political subdivision thereof and any other entity.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(cc)     “Proceeds” means “proceeds,” as such term is defined in the Code,
including (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), (iii) any claim of any Grantor against third parties
(A) for past, present or future infringement of any Patent or Patent License,
or  (B) for past, present or future infringement or dilution of any Copyright,
Copyright License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (iv) any recoveries by any
Grantor against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (v) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
stock, and (vi) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
(dd)     “Secured Obligations” shall mean the Corporation’s obligation to redeem
the outstanding shares of the Preferred Shares on the Redemption Date (as
defined in the Certificate of Designations) pursuant to Section 16 of the
Certificate of Designations.
 
(ee)      “Security Interests” means the Liens in and the charges (fixed or
floating, as the case may be) over the Collateral granted hereunder securing the
Secured Obligations.
 
(ff)       “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Grantor, other than software embedded in
any category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
(gg)      “Subsidiary” means any corporation, partnership, limited liability
company, joint venture, association or other business entity at least 50% of the
outstanding voting stock or voting interests of which is at the time owned or
controlled, directly or indirectly, by any Grantor.
 
(hh)      “Supporting Obligations” means all supporting obligations as such term
is defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
(ii)         “Termination Date” means the date on which all Secured Obligations
are indefeasibly repaid in full, in cash to all Investors.
 
(jj)         “Trademark License” means rights under any written agreement now
owned or hereafter acquired by any Grantor granting any right to use any
Trademark (as defined below).
 
(kk)       “Trademarks” means all of the following now owned or hereafter
existing or adopted or acquired by any Grantor: (i) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (ii) all reissues,
extensions or renewals thereof; and (iii) all goodwill associated with or
symbolized by any of the foregoing.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(ll)         “Transaction Documents” shall mean the Purchase Agreement, the
Security Agreement and all other related documents.
 
(mm)     “Uniform Commercial Code Jurisdiction” means any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2000 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.
 
2.      GRANT OF LIEN.
 
(a)      To secure the prompt and complete payment, performance and observance
of all of the Secured Obligations, each Grantor hereby grants, assigns, conveys,
mortgages, pledges, hypothecates and transfers to Collateral Agent, for itself
and the benefit of Investors, a continuing Security Interest and Lien upon all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade names, styles or
derivations thereof), and whether owned or consigned by or to, or leased from or
to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including:
 
(i)           all Accounts;
 
(ii)          all Chattel Paper;
 
(iii)         all Contracts;
 
(iv)         all Documents;
 
(v)          all General Intangibles (including payment intangibles and
Software);
 
(vi)         all Goods (including Inventory, Equipment and Fixtures);
 
(vii)        all Instruments;
 
(viii)       all Investment Property;
 
(ix)          all Deposit Accounts, of any Grantor, including all deposit and
other bank accounts and all deposits therein;
 
(x)           all money, cash or cash equivalents of any Grantor;
 
(xi)          all Supporting Obligations and Letter of Credit Rights of any
Grantor;
 
(xii)         to the extent not otherwise included, all Proceeds, tort claims,
insurance claims and other rights to payments not otherwise included in the
foregoing and products of the foregoing and all accessions to, substitutions and
replacements for, and rents and profits of, each of the foregoing.
 
(b)      The aforementioned Security Interests are granted as security only and
shall not subject Collateral Agent or Investors, or any of Collateral Agent’s or
Investors’ successors or assigns to, or transfer or in any way affect or modify,
any obligation of any Grantor with respect to any of the Collateral or any
transaction connected therewith.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      To secure the prompt and complete payment, performance and observance
of the Secured Obligations and in order to induce Collateral Agent and Investors
as aforesaid, each Grantor hereby grants to Collateral Agent, for itself and the
benefit of Investors, a right of setoff against the property of such Grantor
held by Collateral Agent, consisting of property described above in Section 2(a)
now or hereafter in the possession or custody of or in transit to Collateral
Agent, for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power.
 
3.      COLLATERAL AGENT’S AND INVESTORS’ RIGHTS: LIMITATIONS ON COLLATERAL
AGENT’S AND INVESTORS’ OBLIGATIONS.
 
(a)      It is expressly agreed by each Grantor that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
Contracts and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder.  Neither Collateral
Agent nor any Investor shall have any obligation or liability under any Contract
or License by reason of or arising out of this Security Agreement or the
granting herein of a Security Interest thereon or the receipt by Collateral
Agent or any Investor of any payment relating to any Contract or License
pursuant hereto.  Neither Collateral Agent nor any Investor shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any Contract or License, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any Contract or
License, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
(b)      Collateral Agent may at any time after a Default has occurred, without
prior notice to any Grantor, notify Account Debtors and other Persons obligated
on the Collateral that Collateral Agent has a security interest therein, and
that payments shall be made directly to Collateral Agent.  Upon the request of
Collateral Agent after the occurrence of a Default, each Grantor shall so notify
Account Debtors and other Persons obligated on Collateral.  Once any such notice
has been given to any Account Debtor or other Person obligated on the
Collateral, the affected Grantor shall not give any contrary instructions to
such Account Debtor or other Person without Collateral Agent’s prior written
consent.
 
(c)      Collateral Agent may, upon two (2) days prior written notice to
Corporation, in Collateral Agent’s own name, in the name of a nominee of
Collateral Agent or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with Account Debtors, parties to Contracts, obligors in
respect of Instruments and obligors in respect of Chattel Paper and/or payment
intangibles to verify with such Persons, to Collateral Agent’s satisfaction, the
existence, amount terms of, and any other matter relating to, any such Accounts,
Contracts, Instruments or Chattel Paper and/or payment intangibles.
 
4.      REPRESENTATIONS AND WARRANTIES.  Each Grantor represents and warrants
that:
 
(a)      Each Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Security Interest hereunder free
and clear of any and all Security Interests other than Permitted Liens.
 
(b)      No effective financing statement or Lien instrument or continuation
statement covering all or any part of the Collateral is on file or of record in
any public office, except such as may have been filed (i) by any Grantor in
favor of Collateral Agent pursuant to this Security Agreement and (ii) in
connection with any Permitted Liens.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(c)      This Security Agreement is effective to create a valid and continuing
Security Interest on and, upon the filing of the appropriate financing
statements listed on Schedule I hereto, a perfected Security Interest in favor
of Collateral Agent, for itself and the benefit of Investors, on the Collateral
with respect to which a Security Interest may be perfected by filing pursuant to
the Code.  Such Security Interest is prior to all other Security Interests,
except Permitted Liens that would be prior to Security Interests in favor of
Collateral Agent for the benefit of Collateral Agent and Investors as a matter
of law, and is enforceable as such as against any and all creditors of and
purchasers from any Grantor (other than purchasers and lessees of Inventory in
the ordinary course of business).  All action by any Grantor necessary or
desirable to protect and perfect such Security Interest on each item of the
Collateral has been duly taken.
 
(d)      Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper of each Grantor.  All actions by any Grantor necessary or
desirable to protect and perfect the Security Interest of Collateral Agent on
each item set forth on Schedule II (including the delivery of all originals
thereof to Collateral Agent and the legending of all Chattel Paper as required
by Section 5(b) hereof) has been duly taken.  The Security Interest of
Collateral Agent, for the benefit of Collateral Agent and Investors, on the
Collateral listed on Schedule II hereto is prior to all other Security
Interests, except Permitted Liens that would be prior to the Security Interests
in favor of Collateral Agent as a matter of law, and is enforceable as such
against any and all creditors of and purchasers from any Grantor.
 
(e)      Each Grantor’s name as it appears in official filings in the state of
its incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral are set forth on Schedule III
hereto.  Each Grantor has only one state of incorporation or organization.
 
(f)      With respect to each Grantor’s Accounts (i) such Accounts represent
bona fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of each Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and no Grantor has made any agreement
with any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to Collateral Agent; (iii) to each
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
reduce the amount payable thereunder as shown on any Grantor’s books and records
and any invoices or statements; (iv) no Grantor has received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (v) no Grantor has knowledge that any Account Debtor is
unable generally to pay its debts as they become due.  Further, with respect to
the Accounts (x) the amounts shown on all invoices and statements, which may be
delivered to the Collateral Agent with respect thereto, are not in any way
contingent and are to the respective Grantor's knowledge actually and absolutely
owing to such Grantor as indicated thereon; (y) no payments have been or shall
be made thereon; and (z) to each Grantor’s knowledge, all Account Debtors have
the capacity to contract.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(g)      With respect to any of the Grantor’s Inventory (i) such Inventory is
located at one of the applicable Grantor’s locations set forth on Schedule III
hereto, (ii) no Inventory is now, or shall at any time or times hereafter be
stored at any other location without Collateral Agent’s prior consent, and if
Collateral Agent gives such consent, each applicable Grantor will concurrently
therewith obtain, to the extent required by the Purchase Agreement, bailee,
landlord and mortgagee agreements, (iii) the applicable Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or Security Interest or document whatsoever except for the
Security Interest granted to Collateral Agent, for the benefit of Collateral
Agent and Investors, and except for Permitted Liens, (iv) except as specifically
disclosed in the most recent Collateral Report delivered to Collateral Agent,
such Inventory is of good and merchantable quality, free from any defects, other
than such defects as are inherent in Inventory of like grade and quality, (v)
such Inventory is not subject to any licensing, patent, royalty, trademark,
trade name or copyright agreements with any third parties which would require
any consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party as a precondition of such sale or other
disposition, and (vi) the completion of manufacture, sale or other disposition
of such Inventory by Collateral Agent following a Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such property
is subject.
 
(h)      No Grantor has any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in Schedule IV hereto.  This Security Agreement is
effective to create a valid and continuing Security Interest on and, upon filing
of the Intellectual Property Security Agreement with the United States Copyright
Office and filing of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office, perfected Security Interests in favor
of Collateral Agent on each Grantor’s Patents, Trademarks and Copyrights within
the United States and such perfected Security Interests are enforceable as such
as against any and all creditors of and purchasers from any Grantor.  Upon
filing of the Intellectual Property Security Agreement with the United States
Copyright Office and filing of the Intellectual Property Security Agreement with
the United State Patent and Trademark Office and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to protect and perfect Collateral Agent’s Security Interest within the
United States on each Grantor’s Patents, Trademarks or Copyrights under
applicable law shall have been duly taken.
 
5.      COVENANTS.  Each Grantor covenants and agrees with Collateral Agent, for
the benefit of Collateral Agent and Investors, that from and after the date of
this Security Agreement and until the Termination Date:
 
(a)      Further Assurances: Pledge of Instruments; Chattel Paper.
 
(i)           At any time and from time to time, upon the written request of
Collateral Agent and at the sole expense of Grantors, each Grantor shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further actions as Collateral Agent may in good faith
deem reasonable and appropriate to obtain the full benefits of this Security
Agreement and of the rights and powers herein granted, including (A) using its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the assignment to or for the benefit of Collateral Agent of
any License or Contract held by such Grantor and to enforce the Security
Interests granted hereunder; and (B) filing any financing or continuation
statements under the Code with respect to the Security Interests granted
hereunder as to those jurisdictions that are not Uniform Commercial Code
Jurisdictions.
 
(ii)          Unless Collateral Agent shall otherwise consent in writing (which
consent may be revoked), each Grantor shall deliver to Collateral Agent all
Collateral consisting of negotiable Documents, certificated securities, Chattel
Paper and Instruments (in each case, accompanied by stock powers, allonges or
other instruments of transfer executed in blank) promptly after such Grantor
receives the same.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)         Each Grantor shall use its commercially reasonable efforts to
obtain waivers or subordinations of Security Interests from landlords and
mortgagees.
 
(iv)         Each Grantor that is or becomes the beneficiary of a letter of
credit shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify Collateral Agent thereof and enter into a
tri-party agreement with Collateral Agent and the issuer and/or confirmation
bank with respect to Letter of Credit Rights assigning such Letter of Credit
Rights to Collateral Agent and directing all payments thereunder to the
Collection Account, all in form and substance reasonably satisfactory to
Collateral Agent.
 
(v)          Each Grantor shall take all steps necessary to grant the Collateral
Agent control of all electronic chattel paper in accordance with the Code and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.
 
(vi)         Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code Jurisdiction any initial financing statements and amendments
thereto that (A) indicate that the Collateral (x) constitutes all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Code of
such jurisdiction, or (y) as being of an equal or lesser scope or with greater
detail, and (B) contain any other information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of any financing
statement or amendment, including (xx) whether such Grantor is an organization,
the type of organization and any organization identification number issued to
such Grantor, and (yy) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates.  Each
Grantor agrees to furnish any such information to the Collateral Agent promptly
upon request.  Each Grantor also ratifies its authorization for the Collateral
Agent to have filed in any Uniform Commercial Code Jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
 
(vii)        Each Grantor shall promptly, and in any event within ten (10)
Business Days after the same is acquired by it, notify Collateral Agent of any
commercial tort claim (as defined in the Code) acquired by it and unless
otherwise consented by Collateral Agent, such Grantor shall enter into a
supplement to this Security Agreement, granting to Collateral Agent a Security
Interest in such commercial tort claim.
 
(b)      Maintenance of Records.  Each Grantor shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral.  Each Grantor shall mark their books and records pertaining to the
Collateral to evidence this Security Agreement and the Security Interests
granted hereby.  If any Grantor retains possession of any Chattel Paper or
Instruments with Collateral Agent’s consent, such Chattel Paper and Instruments
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Baker
Communications Fund II (QP), L.P., as Collateral Agent, for the benefit of
Collateral Agent and certain Investors.”
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c)      Covenants Regarding Patent, Trademark and Copyright Collateral.
 
(i)           Each Grantor shall notify Collateral Agent immediately if they
know or have reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding any Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.
 
(ii)           If any Grantor, either by itself or through any agent, employee,
licensee or designee, files an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency, Grantor shall
provide Collateral Agent with written notice thereof within a reasonable time
thereafter, but in any event within ten (10) Business Days from the date of
filing, and, upon request of Collateral Agent, Grantor shall execute and deliver
an amendment to the Intellectual Property Security Agreement as Collateral Agent
may request to evidence Collateral Agent’s Security Interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.
 
(iii)           Each Grantor shall take all commercially reasonable actions
necessary or requested by Collateral Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of the Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.
 
(iv)           In the event that any of the Patent, Trademark or Copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 5(a)(vii) of this Security
Agreement.  Such Grantor shall, unless such Grantor shall reasonably determine
that such Patent, Trademark or Copyright Collateral is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
are reasonable and appropriate under the circumstances to protect such Patent,
Trademark or Copyright Collateral.
 
(d)      Indemnification.
 
(i)           Each Grantor shall, jointly and not severally, indemnify the
Collateral Agent from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, costs of settlement, suits, costs,
expenses or disbursements of any kind whatsoever (including, without limitation,
reasonable fees and disbursements of counsel to the Collateral Agent)
(collectively, “Losses”), which may at any time (including, without limitation,
at any time following the payment of the Secured Obligations) be imposed on,
incurred by, asserted against or due and owing to the Collateral Agent in any
way relating to or arising out of actions taken or omitted to be taken by the
Collateral Agent or as a result of the Collateral Agent's status as Collateral
Agent, all of which Losses shall periodically be reimbursed as incurred;
provided that no Grantor shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, costs
of settlement, suits, costs, expenses or disbursements directly resulting from
the gross negligence or willful misconduct of the Collateral Agent in its
capacity as Collateral Agent (in its capacity as such) as finally determined by
a court of competent jurisdiction.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           In any suit, proceeding or action brought by the Collateral Agent
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, each Grantor will save, indemnify and
keep Collateral Agent harmless from and against all Losses suffered by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to, or
in favor of, such obligor or its successors from such Grantor, except in the
case of Collateral Agent, to the extent such expense, loss, or damage is
attributable solely to the gross negligence or willful misconduct of Collateral
Agent (in its capacity as such) as finally determined by a court of competent
jurisdiction.  All such obligations of any Grantor shall be and remain
enforceable against and only against such Grantor(s) and shall not be
enforceable against Collateral Agent.
 
(iii)           The agreements in this Section 5(d) shall survive (x) the
payment of the Secured Obligations and all other amounts payable under the
Transaction Documents, (y) any resignation by the Collateral Agent and (z) the
termination of the Transaction Documents.
 
(iv)           Each Grantor shall have the right, but not the obligation, to
conduct the defense of any action or claim and all negotiations for the
settlement or compromise thereof; provided that (i) any settlement negotiated by
any Grantor involves no cost or liability to Collateral Agent and includes an
unconditional release of Collateral Agent from all liability with respect to
such claim or action, (ii) Collateral Agent shall have the right to retain its
own counsel, with the fees and expenses to be paid by Grantors, if in Collateral
Agent’s reasonable judgment there exists any actual or potential conflict of
interest between Collateral Agent and any Grantor and (iii) if no such conflict
exists, Collateral Agent shall have the right at any time to participate in and
join the defense of any action or claim at Collateral Agent’s expense.
 
(e)      Compliance with Terms of Accounts, etc.  In all material respects, each
Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.
 
(f)      Limitation on Liens on Collateral.  No Grantor will create, permit or
suffer to exist, and each Grantor will defend the Collateral against, and take
such other action as is necessary to remove, any Liens or Security Interests on
the Collateral except Permitted Liens, and will defend the right, title and
interest of Collateral Agent and Investors in and to any of such Grantor’s
rights under the Collateral against the claims and demands of all Persons
whomsoever.
 
(g)      Limitations on Disposition.  No Grantor will sell, license, lease,
transfer or otherwise dispose of any of the Collateral or any interest therein,
or attempt or contract to do so, except as done in the ordinary course of such
Grantor’s business.
 
(h)      Further Identification of Collateral.  Each Grantor will, if so
requested by Collateral Agent, furnish to Collateral Agent, as often as
Collateral Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in such
detail as Collateral Agent may specify.
 
(i)      Notices.  Each Grantor will advise Collateral Agent promptly, in
reasonable detail, (i) of any Security Interest or claim made or asserted
against any of the Collateral, and (ii) of the occurrence of any other event
which would have a material adverse effect on the aggregate value of the
Collateral or on the Security Interest created hereunder.
 
(j)      Terminations; Amendments Not Authorized.  Each Grantor acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Collateral Agent and agrees that it will not do so without
the prior written consent of Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.
 
 
 
12

--------------------------------------------------------------------------------

 
 
6.      COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.
 
Each Grantor shall execute and deliver to Collateral Agent a power of attorney
(the “Power of Attorney”) substantially in the form attached hereto as Exhibit
A.  The power of attorney granted pursuant to the Power of Attorney is a power
coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Collateral Agent, for the benefit of Collateral
Agent and Investors, under the Power of Attorney are solely to protect
Collateral Agent’s interests (for the benefit of Collateral Agent and Investors)
in the Collateral and shall not impose any duty upon Collateral Agent to
exercise any such powers.  Collateral Agent agrees that (a) except for the
powers granted in clause (h) of the Power of Attorney, it shall not exercise any
power or authority granted under the Power of Attorney unless a Default has
occurred and is continuing, and (b) Collateral Agent shall account for any
moneys received by Collateral Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that
Collateral Agent shall not have any duty as to any Collateral, and Collateral
Agent shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers.  COLLATERAL AGENT, ITS RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL NOT
BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
 
7.           REMEDIES:  RIGHTS UPON DEFAULT.
 
(a)      In addition to all other rights and remedies authorized or granted to
it under this Security Agreement, the Purchase Agreement, the Notes and under
any other instrument or agreement securing, evidencing or relating to any of the
Secured Obligations, if any Default shall have occurred and be continuing,
Collateral Agent may exercise all rights and remedies of a secured party under
the Code (whether or not in effect in the jurisdiction where such rights are
exercised).  Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code and other applicable law), may forthwith enter upon the premises of such
Grantor where any Collateral is located through self-help, without judicial
process, without first obtaining a final judgment or giving such Grantor or any
other Person notice and opportunity for a hearing on Collateral Agent’s claim or
action and may collect, receive, assemble, process, appropriate and realize upon
the Collateral, or any part thereof, and, following the delivery of notice to
Grantor may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk.  Collateral Agent or any Investor shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of Collateral Agent and Investors,
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption each Grantor hereby releases.  Such sales
may be adjourned and continued from time to time with or without
notice.  Collateral Agent shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Collateral Agent deems
necessary or advisable.
 
 
 
13

--------------------------------------------------------------------------------

 
 
If any Default shall have occurred and be continued, each Grantor further
agrees, at Collateral Agent’s request, to assemble the Collateral and make it
available to Collateral Agent at a place or places designated by Collateral
Agent which are reasonably convenient to Collateral Agent and such Grantor,
whether at such Grantor’s premises or elsewhere.  Until Collateral Agent is able
to effect a sale, lease, or other disposition of Collateral, Collateral Agent
shall have the right to hold or use Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving Collateral or its
value or for any other purpose deemed appropriate by Collateral
Agent.  Collateral Agent shall have no obligation to any Grantor to maintain or
preserve the rights of such Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Collateral
Agent.  Collateral Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of
Collateral Agent’s remedies (for the benefit of Collateral Agent and Investors),
with respect to such appointment without prior notice or hearing as to such
appointment.  Collateral Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale to the Secured
Obligations as provided in the Purchase Agreement, and only after so paying over
such net proceeds, and after the payment by Collateral Agent of any other amount
required by any provision of law, need Collateral Agent account for the surplus,
if any, to any Grantor.  To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against Collateral Agent or any
Investor arising out of the repossession, retention or sale of the Collateral
except such as arise solely out of the gross negligence or willful misconduct of
Collateral Agent or such Investor as finally determined by a court of competent
jurisdiction.  Each Grantor agrees that ten (10) days prior notice by Collateral
Agent of the time and place of any public sale or of the time after which a
private sale may take place is reasonable notification of such matters.  Each
Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any reasonable attorneys’ fees and other expenses incurred by
Collateral Agent or any Investor to collect such deficiency.
 
(b)      Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
 
(c)      To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Security Interests on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as the Grantor, for expressions of interest
in acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the
Collateral.  Each Grantor acknowledges that the purpose of this Section 7(c) is
to provide non-exhaustive indications of what actions or omissions by the
Collateral Agent would not be commercially unreasonable in the Collateral
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 7(c).  Without
limitation upon the foregoing, nothing contained in this Section 7(c) shall be
construed to grant any rights to any Grantor or to impose any duties on
Collateral Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 7(c).
 
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           The Collateral Agent shall not be required to make any demand
upon, or pursue or exhaust any of their rights or remedies against, any Grantor,
any other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof.  The Collateral Agent shall not be required to marshal the
Collateral or any guarantee of the Secured Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder shall be cumulative.  To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Collateral Agent or
any Investor, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise.
 
8.      GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL.  For the
purpose of enabling Collateral Agent to exercise rights and remedies under
Section 7 hereof (including, without limiting the terms of Section 7 hereof, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of Collateral) at such time as
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Collateral Agent, to the extent that it
may lawfully do so, for the benefit of Collateral Agent and Investors, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.
 
9.      LIMITATION ON COLLATERAL AGENT’S AND INVESTORS’ DUTY IN RESPECT OF
COLLATERAL.  Collateral Agent and each Investor shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither
Collateral Agent nor any Investor shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of Collateral Agent or such Investor, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.
 
10.      REINSTATEMENT.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
 
 
15

--------------------------------------------------------------------------------

 
 
11.      NOTICES.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Notes.
 
12.      EXPENSES.  Each Grantor hereby agrees to pay all reasonable fees and
expenses of the Collateral Agent in connection with the performance of its
duties under the Purchase Agreement or this Security Agreement.
 
13.      SEVERABILITY.  Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement.  This Security Agreement is to be read, construed and applied
together with the Purchase Agreement and the Notes which, taken together, set
forth the complete understanding and agreement of Collateral Agent, Investors
and each Grantor with respect to the matters referred to herein and therein.
 
14.      NO WAIVER; CUMULATIVE REMEDIES.  Collateral Agent shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Collateral Agent and then only to the extent therein set forth.  A waiver by
Collateral Agent of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Collateral Agent would
otherwise have had on any future occasion.  Neither failure to exercise nor any
delay in exercising on the part of Collateral Agent, any right, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or future exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.  None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Collateral Agent and each Grantor.
 
15.      LIMITATION BY LAW.  All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
 
16.      TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 10 hereof,
this Security Agreement shall terminate upon the Termination Date.
 
 
 
16

--------------------------------------------------------------------------------

 
 
17.      SUCCESSORS AND ASSIGNS.  This Security Agreement and all obligations of
each Grantor hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Collateral Agent, for the
benefit of Collateral Agent and Investors, hereunder, inure to the benefit of
Collateral Agent and Investors, all future holders of any instrument evidencing
any of the Secured Obligations and their respective successors and assigns.  No
sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
affect the Security Interest granted to Collateral Agent, for the benefit of
Collateral Agent and Investors, hereunder.  No Grantor may assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Security Agreement.
 
18.      COUNTERPARTS.  This Security Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
19.      GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE NOTES, IN
ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  EACH GRANTOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF
NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN ANY GRANTOR, COLLATERAL AGENT AND INVESTORS
PERTAINING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS, PROVIDED, THAT COLLATERAL AGENT, INVESTORS AND
EACH GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE COLLATERAL AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE SECURED OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF COLLATERAL AGENT.  EACH
GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GRANTOR AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
 
17

--------------------------------------------------------------------------------

 
 
20.      WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG COLLATERAL AGENT,
INVESTORS, AND ANY GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
 
21.      SECTION TITLES.  The Section titles contained in this Security
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
 
22.      NO STRICT CONSTRUCTION.  The parties hereto have participated jointly
in the negotiation and drafting of this Security Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.
 
23.      ADVICE OF COUNSEL.  Each of the parties represents to each other party
hereto that it has discussed this Security Agreement and, specifically, the
provisions of Section 19 and Section 20, with its counsel.
 
24.      BENEFIT OF SUCCESSORS.  All Security Interests granted or contemplated
hereby shall be for the benefit of Collateral Agent and Collateral Agent’s
successors and assigns, and all proceeds or payments realized from Collateral in
accordance herewith shall be applied to the Secured Obligations in accordance
with the terms of the Notes.
 
 
[END OF TEXT.  SIGNATURE PAGE FOLLOWS.]
 


 
18

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 

     
STRATUS MEDIA GROUP, INC.
     
By:                                                     
     
Name:                                                
     
Title:                                                  
         
PRO SPORTS & ENTERTAINMENT, INC.
     
By:                                                     
     
Name:                                                
     
Title:                                                  
     
STRATUS REWARDS, LLC
     
By:                                                     
     
Name:                                                
     
Title:                                                  
         
ISAAC BLECH, as Collateral Agent
      __________________________

 
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
SECURITY AGREEMENT
 
FILING JURISDICTIONS
 


 
Delaware Secretary of State
 
Nevada Secretary of State
 
California Secretary of State
 
United States Patent and Trademark Office
 
United States Copyright Office
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE II
to
SECURITY AGREEMENT
 


 
INSTRUMENTS
CHATTEL PAPER
AND
LETTER OF CREDIT RIGHTS


 


 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
to
SECURITY AGREEMENT
 


 
SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL
AND RECORDS CONCERNING COLLATERAL
 
I.             Each Grantor’s official
name:                                                      
 
1.
Stratus Media Group, Inc.

 
 
2.
Pro Sports & Entertainment, Inc.

 
 
3.
Stratus Rewards, LLC

 
II.           Type of entity (e.g. corporation, partnership, business trust,
limited partnership, limited liability company):
 
1.
corporation

 
 
2.
corporation

 
 
3.
limited liability company

 
III.          Organizational identification number issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:
 
1.
Entity Number:  C144-1995

 
 
2.
Entity Number:  C2096886

 
 
3.
File Number: 3675419

 
IV.          State of Incorporation or Organization:
 
1.
Nevada

 
 
2.
California

 
 
3.
Delaware

 
V.           Chief Executive Office and principal place of business:
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
VI.          Corporate Offices:
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
 
 

--------------------------------------------------------------------------------

 
 
VII.         Warehouses:
 
1.
None

 
 
2.
None

 
 
3.
None

 
VIII.        Other Premises at which Collateral is Stored or Located:
 
1.
None

 
 
2.
None

 
 
3.
None

 
IX.          Locations of Records Concerning Collateral: 3 E. De La Guerra St.
Santa Barbara, CA 93101
 
1.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
2.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
3.
3 E. De La Guerra St. Santa Barbara, CA 93101

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
to
SECURITY AGREEMENT
 


 
PATENTS, TRADEMARKS AND COPYRIGHTS
 
 


Trademark
Registration No.
Serial No.
Status/Prosecution
Classes of
Goods/Services
 
Action
STRATUS REWARDS
3,225,387
76523353
Registered 10/16/2007
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
 
LIVE: Declarations of Continued Use and of Incontestability to be filed by
04/07/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,534,409
76/582093
Registered 11/18/2008
International Classes 39/ (words only) for "air transportation services
featuring a bonus incentive program"
 
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,177,435
76/582092
Registered 11/28/2006
International Class 35   - Business/Advertising  - (words only) for "incentive
awards programs, whereby purchase points may be redeemed for merchandise"
 
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2012. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,197,284
78375767
Registered 01/09/07
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
 
LIVE: Declarations of Continued Use and of Incontestability to be filed by
1/09/2013. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,477,898
78362183
Registered 07/29/08
International Class 41 - Education/Enternmenty  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
 
LIVE: Declarations of Continued Use and of Incontestability to be filed by
7/29/2014. Must also assign ownership from Avacus to Pro Sports.



 


 
 

--------------------------------------------------------------------------------

 
 


 
EXHIBIT A
 
POWER OF ATTORNEY
 
This Power of Attorney is executed and delivered by Stratus Media Group, Inc., a
Nevada corporation, Pro Sports & Entertainment, Inc., a California corporation,
and Stratus Rewards, LLC, a Delaware limited liability company (“Grantors”), to
Isaac Blech, an individual, or his designee (hereinafter referred to as
“Attorney”), as Collateral Agent for the benefit of Collateral Agent and the
Investors, under the Purchase Agreement and the Security Agreement, all dated as
of May 24, 2011, and other related documents (the “Transaction Documents”).  No
person to whom this Power of Attorney is presented, as authority for Attorney to
take any action or actions contemplated hereby, shall be required (including in
respect of clauses (d) and (e) in the next succeeding paragraph) to inquire into
or seek confirmation from Grantors as to the authority of Attorney to take any
action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Grantors irrevocable waive any right to commence any suit or action,
in law or equity, against any person or entity which acts in reliance upon or
acknowledges the authority granted under this Power of Attorney.  The power of
attorney granted hereby is coupled with an interest, and may not be revoked or
canceled by Grantors without Attorney’s written consent.
 
Each Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as such Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time in Attorney’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of the Transaction Documents and, without limiting the
generality of the foregoing, such Grantor hereby grants to Attorney the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, (other than in connection with a change of address as specified in
clause (a), as to which Attorney shall use commercially reasonable efforts to
give such Grantor concurrent notice thereof provided that failure to do so will
not affect Attorney’s rights hereunder, and at any time, to do the following:
(a) change the mailing address of such Grantor, open a post office box on behalf
of such Grantor, open mail for such Grantor, and ask, demand, collect, give
acquittances and receipts for, take possession of, endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices in connection with any property
of such Grantor; (b) effect any repairs to any asset of such Grantor, or
continue or obtain any insurance and pay all or any part of the premiums
therefor and costs thereof, and make, settle and adjust all claims under such
policies of insurance, and make all determinations and decisions with respect to
such policies; (c) pay or discharge any taxes, liens, security interests, or
other encumbrances levied or placed on or threatened against such Grantor or its
property; (d) defend any suit, action or proceeding brought against such Grantor
if such Grantor does not defend such suit, action or proceeding or if Attorney
believes that such Grantor is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate, provided that in
connection with the foregoing Attorney shall act in a manner consistent with the
terms of the Notes to the extent explicitly covered thereby; (e) file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due to such Grantor whenever payable and to enforce any other right in respect
of such Grantor’s property provided, in the case of any such claim, litigation,
suit or proceeding relating to product liability insurance Attorney shall act in
a manner consistent with the terms of the Notes to the extent explicitly covered
thereby; (f) cause the certified public accountants then engaged by such Grantor
to prepare and deliver to Attorney at any time and from time to time, promptly
upon Attorney’s request, the following reports: (1) a reconciliation of all
accounts, (2) an aging of all accounts, (3) trial balances, (4) test
verifications of such accounts as Attorney may request, and (5) the results of
each physical verification of inventory; (g) communicate in its own name with
any party to any Contract with regard to the assignment of the right, title and
interest of such Grantor in and under the Contracts and other matters relating
thereto; (h) to file such financing statements with respect to the Security
Agreement, with or without such Grantor’s signature, or to file a photocopy of
the Security Agreement in substitution for a financing statement, as the
Collateral Agent may deem appropriate and to execute in such Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require such Grantor’s signature; and (i) execute, in connection with any
sale provided for in any Transaction Document, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral and
to otherwise direct such sale or resale, all as though Attorney were the
absolute owner of the property of such Grantor for all purposes, and to do, at
Attorney’s option and such Grantor’s expense, at any time or from time to time,
all acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon such Grantor’s property or assets and Attorney’s Liens
thereon, all as fully and effectively as such Grantor might do.  Each Grantor
hereby ratifies, to the extent permitted by law, all that said Attorney shall
lawfully do or cause to be done by virtue hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantors, and Grantors
have caused their respective seals to be affixed pursuant to the authority of
their respective board of directors or manager, as the case may be, this ____
day of ___________ 2011.
 
 

 
GRANTORS
     
Stratus Media Group, Inc.
     
By:                                                          
 
Name:
 
Title:
     
Pro Sports & Entertainment, Inc.
     
By:                                                          
 
Name:
 
Title:
         
Straus Rewards, LLC
     
By:                                                          
 
Name:
 
Title:

 


 
 

--------------------------------------------------------------------------------

 
 

 
NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Stratus Media
Group, Inc. (“Grantor”) and executed on behalf of Grantor the Power of Attorney
in favor of _______________________ to which this Certificate is attached.
 


 

  ___________________________________      
Notary Public





NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Pro Sports &
Entertainment, Inc. (“Grantor”) and executed on behalf of Grantor the Power of
Attorney in favor of _______________________ to which this Certificate is
attached.
 


 

  ___________________________________      
Notary Public





NOTARY PUBLIC CERTIFICATE


 
On this ____ day of _____ 2011, _______________ who is personally known to me
appeared before me in his capacity as the ________________ of Stratus Rewards,
LLC (“Grantor”) and executed on behalf of Grantor the Power of Attorney in favor
of _______________________ to which this Certificate is attached.
 


 

  ___________________________________      
Notary Public




 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Securities Purchase Agreement)
 
A.
Complete the following items in the Securities Purchase Agreement:

 
 
1.
Complete and execute the Investor Signature Page.  The Agreement must be
executed by an individual authorized to bind the Investor.

 
 
2.
Exhibit E-1 - Stock Certificate Questionnaire:

 
Provide the information requested by the Stock Certificate Questionnaire;
 
 
3.
Exhibit E-2 - Registration Statement Questionnaire:

 
Provide the information requested by the Registration Statement Questionnaire.
 
 
4.
Exhibit E-3 - Investor Certificate:

 
Provide the information requested by the Investor Certificate.
 
 
5.
Return, via facsimile, the signed Securities Purchase Agreement including the
properly completed Exhibits E-1 through E-3, to:



Facsimile:
Telephone:
Attn:


 
6.
After completing instruction number five (5) above, deliver the original signed
Securities Purchase Agreement including the properly completed Exhibits E-1
through E-3 to:



 
Address:
 


 


 
B.
Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.

 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E-1
 
Stratus Media Group, Inc.
 
STOCK CERTIFICATE QUESTIONNAIRE
 



 
Please provide us with the following information:
       
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock [and warrant] certificate(s)).  You may use a
nominee name if appropriate:
___________________________________      
2.
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
___________________________________      
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
___________________________________     ___________________________________    
___________________________________     ___________________________________    
___________________________________      
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
___________________________________

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E-2
 
Stratus Media Group, Inc.
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
 
1.             Please state your organization’s name exactly as it should appear
in the Registration Statement:
 
       ________________________________________________________________________
 
Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.
 
State any exceptions here:
        ________________________________________________________________________
 
 
If the Investor is not a natural person, please identify the natural person or
persons who willhave voting and investment control over the Securities owned by
the Investor:
 
       ________________________________________________________________________

 
2.  Address of your organization:
           
           ______________________________________________________
 
           ______________________________________________________
 
           Telephone:  __________________________
 
           Fax:  ________________________________
 
           Contact Person:  _______________________
 
3.  Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its
affiliates?  (Include any relationships involving you or any of your affiliates,
officers, directors, or principal equity holders (5% or more) that has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.)
 
        _______          Yes                                _______           No
 
 
 
 

--------------------------------------------------------------------------------

 
 
If yes, please indicate the nature of any such relationship below:


 
4.  Are you the beneficial owner of any other securities of the
Company?  (Include any equity securities that you beneficially own or have a
right to acquire within 60 days after the date hereof, and as to which you have
sole voting power, shared voting power, sole investment power or shared
investment power.)
 
_______          Yes                                _______            No
 
If yes, please describe the nature and amount of such ownership as of a recent
date.
 
 


5.  Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.
 
State any exceptions here:
 
 


 
6.  Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
 
_______           Yes                              _______             No
 
If yes, please describe the nature and amount of such arrangements.
 


 


7.  FINRA Matters
 
(a)           State below whether (i) you or any associate or affiliate of yours
are a member of FINRA, a controlling shareholder of a FINRA member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
FINRA member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any FINRA
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.
 

 
             Yes:
__________
No:
__________
 

 


 
 

--------------------------------------------------------------------------------

 
 
If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:


 
 
 
If you answer “no” to Question 7(a), you need not respond to Question 7(b).
 


(b)           State below whether you or any associate or affiliate of yours has
been an underwriter, or a controlling person or member of any investment banking
or brokerage firm which has been or might be an underwriter for securities of
the Corporation or any affiliate thereof including, but not limited to, the
common stock now being registered.
 
 

 
             Yes:
__________
No:
__________
 

 
 
If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
ACKNOWLEDGEMENT
 
The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time.  The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein).  The undersigned hereby consents to the use of
all such information in the Registration Statement.
 
The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.
 
The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not
misleading.  The undersigned represents and warrants that all information it
provides to the Company and its counsel is currently accurate and complete and
will be accurate and complete at the time the Registration Statement becomes
effective and at all times subsequent thereto, and agrees during the
Effectiveness Period and any additional period in which the undersigned is
making sales of Securities under and pursuant to the Registration Statement, and
agrees during such periods to notify the Company immediately of any misstatement
of a material fact in the Registration Statement, and of the omission of any
material fact necessary to make the statements contained therein not misleading.
 
 

   
Dated:  ________
   
______________________________
 
Name
     
______________________________
 
Signature
     
______________________________
 
Name and Title of Signatory

 


 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E-3
 
Stratus Media Group, Inc.
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS
 
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 


 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Investor has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Investor and to take other actions with
respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
____           Limited Partnership
 
____           General Partnership
 
____           Limited Liability Company
 
____           Corporation
 
____           Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
______________________________________________________________________________________________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____           Other type of Trust (indicate type of trust and, for trusts other
than pension trusts, name the grantors and beneficiaries):
______________________________________________________________________________________________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)
 
____           Other form of organization (indicate form of organization
(___________________________________________________________________________________________).
 
(c)           Indicate the approximate date the undersigned entity was
formed: ____________________________.
 
(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 
 
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;

 
 
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;

 
 
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section  2(a)(48) of that Act;

 
 
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 
 
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 
 
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 
 
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;

 
 
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule  506(b)(2)(ii) of the Exchange Act;

 
 
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:______________________________________________________

 
_________________________________________________________________________________________________________________________________________
(Continue on a separate piece of paper, if necessary.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
 
__________________________________________________________________________________________________________

 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________


 
Dated:__________________________, 20[__]
 
____________________________________                                                            
Print Name of Investor
 
____________________________________                                                                

Name:
Title:
(Signature and title of authorized officer, partner or trustee)
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit F
 
OPINION OF COMPANY COUNSEL
 
(See attached)


 
 
 

--------------------------------------------------------------------------------

 








2219-1


May __, 2011




To Each of the Investors (together with
their respective successors and assigns,
the “Investors”) Named on Schedule
Attached to the Securities Purchase Agreement


Re:  Opinion of Counsel


Ladies and Gentlemen:
 
We have acted as counsel to Stratus Media Group, Inc., a Nevada company (the
“Company”), in connection with a Securities Purchase Agreement, dated as of
May __, 2011 (the “Purchase Agreement”), by and among the Company and the
Investors named on the schedule attached to the Purchase Agreement
(“Investors”).  This opinion letter is furnished to Investors, pursuant to
Section 2.2(iii) of the Purchase Agreement.  Capitalized terms used but not
defined herein have the same meanings as set forth in the Purchase Agreement.
 
A.           Reviewed Documents:  In rendering the opinions expressed herein, we
have reviewed and examined originals or copies of the following documents
(collectively, the “Reviewed Documents”), all of which are dated the date hereof
except as otherwise stated:
 
1.           The Purchase Agreement;
 
2.           The Certificate of Designations;
 
3.           The Form of the Series A Warrants and Series B Warrants;
 
4.           The Security Agreement and together with documents listed in
Items 1 through 3, the “Transaction Documents”;
 
5.           The Assistant Secretary’s Certificate of the Company delivered to
Investors pursuant to Section 2.2(a)(iv) of the Purchase Agreement;
 
6.           A copy of the Articles of Incorporation of the Company, as amended
(the “Company Articles”);
 
7.           The Bylaws of the Company, as amended to date (the “Bylaws”);
 
8.           A written consent executed by the board of directors of the
Company, dated as of the date hereof, relating to the authorization to enter
into the Purchase Agreement and certain related matters;
 
9.           A Certificate signed by the Company’s Chief Executive Officer
relating to certain factual matters (the “Company Officer’s Certificate”);
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Good standing certificates of the Company, Pro Sports &
Entertainment, Inc. (“PSEI”) and Stratus Rewards, LLC (“Rewards”) (each a
“Subsidiary, ” and together, the “Subsidiaries”);
 
B.           Assumptions:  With your permission, we have made (and are relying
upon) the following assumptions, all without any investigation, inquiry or
consideration by us and regardless of the reasonableness of such assumptions
(although we have no knowledge that such assumptions are unreasonable):
 
1.           All information furnished to us is accurate and complete; all
documents submitted to us as original or certified documents are genuine; the
original or certified documents of all copies submitted to us as conformed or
photocopies thereof conform to the originals thereof; and all signatures on all
documents are genuine.
 
2.           All natural persons who have executed any of the Reviewed Documents
have the legal capacity to do so.
 
3.           (a) All proceedings necessary to authorize the actions of the
parties (other than the Company and the Subsidiaries) to the Transaction
Documents have been taken; (b) each party (other than the Company and the
Subsidiaries) has all requisite legal power and authority to enter into and to
perform each of the Transaction Documents to which it is a party and any other
agreements contemplated thereby to which it is a party (collectively, along with
the Transaction Documents, the “Nonclient Agreements”) and to perform the
transactions contemplated thereby; (c) all Nonclient Agreements are the legal,
valid and binding obligations of each party thereto (other than the Company and
the Subsidiaries), enforceable against such party in accordance with their
respective terms; and (d) the execution and performance by each party (other
than the Company and the Subsidiaries) of the Nonclient Agreements do not and
will not violate any charter, bylaw, organizational documents, law, rule,
regulation, agreement or covenant to which such party is subject.
 
4.           No deletions, additions or modifications material to our opinions
herein have been made to the versions of the Reviewed Documents furnished to us
in connection herewith, and the Transaction Documents executed and delivered by
the Company do not differ in any way material to our opinions herein from the
forms thereof furnished to and reviewed by us.
 
5.           All of the representations and warranties as to factual matters
contained in the Reviewed Documents are accurate and complete.
 
6.           All certificates and reports obtained by us from officers,
managers, directors, representatives, partners or public officials are accurate
and complete.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Neither the entry into nor the performance under the Transaction
Documents, as applicable, by Investors will violate, contravene or constitute a
default under the charter, bylaws or other governing documents of
Investors.  Investors’ participation in the transactions contemplated thereby,
was, is and will be fully in compliance with, and not in violation of, any
order, writ, injunction, decree, law, rule, or regulation of any court,
administrative agency or other governmental authority applicable to
Investors.  Each of Investors (a) is duly organized, validly existing and in
good standing under the laws of the state of its formation or of the United
States of America; (b) has all requisite power and authority to carry on its
business as now conducted, to enter into the Transaction Documents, as
applicable, and to carry out its obligations under the Transaction Documents;
(c) is duly qualified to do business in applicable states or is otherwise exempt
from any requirement to be so; (d) has complied with any applicable requirement
to file returns and pay taxes under applicable laws; (e) is an exempt lender
under Article XV, Section 1, of the California Constitution for purposes of
California’s usury laws, and laws similar thereto; and (f) is, and at all times
will be, in compliance with all applicable laws, rules and regulations relating
to or affecting the transactions contemplated in the Transaction Documents to
which it is a party.
 
8.           The Company and Investors do not contemplate, nor did they
negotiate, a joint venture, partnership or other similar relationship prior to
the structuring of the transactions contemplated by the Transaction Documents,
and the Transaction Documents and the transactions contemplated thereby are
intended to create, as between the Company and Investors, a relationship solely
of debtor, creditor and equity holder (in the case of Investors).
 
9.           Except for certain of the Transaction Documents and the documents
and instruments deliverable thereunder, there are no other documents or
agreements between the Company and Investors, that would expand or otherwise
modify the obligations of the Company, or the Subsidiaries under the Transaction
Documents or that would have any effect on the opinions rendered herein.
 
10.           All statutes, judicial and administrative decisions, and rules and
regulations of governmental authorities applicable to this opinion letter are
generally available to lawyers practicing in California and are in a format that
makes legal research reasonably feasible.
 
11.           Investors will enforce the Transaction Documents only in good
faith and only in circumstances and in a manner that are commercially
reasonable.
 
12.           We call to your attention that the Reviewed Documents state that
they are governed by the laws of the State of Delaware concerning the relative
rights of the Company and its stockholders and of the State of New York
concerning the construction, validity, enforcement and interpretation of this
Agreement.  We are licensed to engage in the practice of law in California only,
and do not engage in the practice of law in New York and we are not rendering in
this opinion letter, expressly or by implication, any opinions based upon or
about New York law.  To the extent that any laws of the State of New York or of
any other jurisdiction (other than the internal laws of the State of California
or the federal laws of the United States) may bear upon or otherwise be relevant
to any of our opinions expressed herein, we have assumed (without rendering any
opinion to such effect) that such other laws are in all respects material to
this opinion letter identical to the internal laws of the State of California,
without regard to conflict of law provisions, and would not cause any of our
opinions expressed below to be incorrect or misleading or cause us otherwise to
change or reword such opinions.
 
13.           There has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence with respect to the transactions contemplated
by the Transaction Documents.
 
14.           No fraud, dishonesty, forgery, coercion, duress or breach of
fiduciary duty exists or will exist with respect to any matter relevant to our
opinions herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Knowledge:  Whenever a statement herein is qualified by “known to
us,” “to our knowledge” or similar phrase, it is intended to indicate that
(a) no information that would give those lawyers at our firm who have devoted
substantive legal attention to the Transaction Documents (collectively, the
“Opinion Letter Participants”) current actual knowledge of the inaccuracy of
such statement has come to their attention; (b) we have not undertaken any
independent investigation or inquiry to determine the accuracy of such
statement; (c) any limited inquiry undertaken by the Opinion Letter Participants
during the preparation of this opinion letter should not be regarded as such an
investigation or inquiry; and (d) no inference as to our knowledge of any
matters bearing on the accuracy of any such statement should be drawn from the
fact of our representation of the Company.
 
D.           Opinions:  Based upon the foregoing and in reliance thereon, and
subject to the limitations and qualifications set forth below, we are of the
opinion that:
 
1.           The Company and each Subsidiary is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and each has the requisite power and
authority to own, lease and operate its properties and to conduct its business
as presently conducted and as presently proposed to be conducted (all as
described in the Company’s Annual Report on Form 10-K for its fiscal year ended
December 31, 2010).  The Company and each Subsidiary is duly qualified as a
foreign entity to do business and is in good standing in each jurisdiction in
which such qualification is necessary to conduct its business.
 
2.           The Company has the requisite corporate power and corporate
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to issue the Preferred Shares, the
Conversion Shares, the Warrants and the Warrant Shares in accordance with the
terms thereof.  The execution and delivery of the Transaction Documents by the
Company, and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Preferred Shares and
the reservation for issuance and issuance of the Conversion Shares issuable upon
conversion of the Preferred Shares and the issuance of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by all necessary action and
no further consent or authorization of the Company, its or their respective
boards of directors, stockholders or any federal, state or foreign governmental
body, regulatory agency, self-regulatory agency, stock exchange or market or any
court or third party is required.  The Transaction Documents to which the
Company is a party have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms.
 
3.           The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby (including, without limitation, the issuance of the
Preferred Shares and the reservation for issuance and issuance of the Conversion
Shares issuable upon conversion of the Preferred Shares and the issuance of the
Warrants and the reservation for issuance and issuance of the Warrant Shares
issuable upon exercise of the Warrants) does not and will not (a) conflict with
or result in a violation of (i) the Company’s Articles of Incorporation or
Bylaws, (ii) to our knowledge, any other agreement, note, lease, mortgage, deed
or other instrument to which the Company is a party or by which the Company or
any Subsidiary is bound or affected that has been filed as an exhibit to the SEC
Reports or which is otherwise material to the Company or any Subsidiary or (iii)
to our knowledge any law, rule or regulation applicable to the Company
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Trading Market), or (b) result
in the creation or imposition of any lien, claim or encumbrance on any of the
assets or properties of the Company or any Subsidiary, other than pursuant to
the Security Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Assuming the accuracy of the representation and warranties made by
each of Investors in Section 2 of the Purchase Agreement, the issuance and sale
of the Preferred Shares, the Conversion Shares, the Warrants and the Warrant
Shares in accordance with the Transaction Documents will be exempt from the
registration requirements under the Securities Act of 1933, as amended.  When so
issued, the Preferred Shares, the Conversion Shares, the Warrants and the
Warrant Shares will be duly authorized and validly issued, fully paid and
nonassessable, and free of any and all liens and charges and preemptive or
similar rights contained in the Company’s Articles of Incorporation or Bylaws or
any agreement, note, lease, mortgage, deed or other instrument to which the
Company is a party or by which the Company is bound that has been filed as an
exhibit to the SEC Reports.  The Conversion Shares have been duly and validly
authorized and reserved for issuance by all proper corporate action, and the
Warrant Shares have been duly and validly authorized and reserved for issuance
by all proper corporate action.  None of the Conversion Shares or the Warrant
Shares are subject to preemptive rights pursuant to the Articles of
Incorporation or the Bylaws or under the Nevada Business Corporation Act or any
SEC Reports.
 
5.           No approval, consent, order or authorization of, filing with,
notice to or registration with, any court, federal, state or foreign
governmental body, regulatory agency, self-regulatory organization or stock
exchange or market, the shareholders of the Company or any Subsidiary, or, to
our knowledge, any third party, is required to be obtained by the Company or any
Subsidiary (i) to enter into and perform its obligations under the Transaction
Documents to which it is a party, (ii) for the issuance and sale of the
Preferred Shares, the Conversion Shares, the Warrants and the Warrant Shares as
contemplated by the Transaction Documents (except for, in the case of clause
(ii), the listing of the Conversion Shares and the Warrant Shares on the Trading
Market and the filing of the Registration Statement with the SEC), or (iii) for
the exercise of any rights and remedies under any Transaction Document.
 
6.           The Company is not an “investment company” or any entity controlled
by an “investment company,” as such term is defined in the Investment Company
Act of 1940, as amended.
 
7.           The Security Agreement creates a separate and valid security
interest in the Collateral (as defined in the Security Agreement) in favor of
each Secured Party (as defined in the Security Agreement), each of which
security interests will be duly perfected upon the filing of the applicable
Financing Statement, naming the applicable Secured Party as secured party.
 
8.           No recording taxes, documentary taxes, stamp taxes, intangibles
taxes, mortgage taxes or other fees, charges or taxes are required to be paid in
connection with any of the Security Documents (as defined in the Security
Agreement) or the execution, delivery, filing or recording thereof, except for
nominal filing and recording fees.
 
E.           Qualifications:  Notwithstanding anything to the contrary contained
in this opinion letter, our opinions expressed above are limited by and subject
to the following:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium and other similar laws and court decisions relating to, limiting or
affecting the rights of creditors (including, without limitation, laws relating
to fraudulent conveyances, preferences and equitable subordination).
 
2.           General principles of equity (whether considered in a suit in
equity or at law).  In that connection, we neither express nor imply any opinion
as to the availability of the remedies of specific performance, injunctive
relief or any other equitable remedy, all of which are subject to limitations
imposed by law and to the discretion of the court before which such proceedings
may be brought.  Among other things, this means that a court might not enforce
certain covenants or allow acceleration of the due date of obligations if it
concludes that such enforcement would be unreasonable or has not been undertaken
in good faith under the then-existing circumstances.  Furthermore, we neither
express nor imply any opinion as to the enforceability of any indemnification or
contribution provision that is contained in any of the Transaction Documents to
the extent that a court determines that such provision is contrary to (or
limited by) public policy or federal or state securities laws, rules or
regulations.
 
3.           The requirement that a creditor or other party to a contract act in
a commercially reasonable manner, and in compliance with an implied covenant of
good faith and fair dealing, which covenant may (among other things) restrict a
creditor’s or other party’s right to withhold consent or to make determinations
unreasonably or in its sole and absolute discretion or to treat its
determinations as conclusive or binding upon another Person.
 
4.           The qualification that certain remedial provisions of the
Transaction Documents may be unenforceable in whole or in part under the
California UCC or other applicable state and federal law.
 
5.           Our opinions in paragraph D.5 above are not intended to be with
respect to federal and state securities laws.
 
6.           Our opinions with regard to paragraph D.6 above are based solely on
the Officer’s Certificate of the Company.
 
7.           The effect of any regulations, laws or directives affecting lending
institutions like Investors as such (not creditors generally).
 
8.           Section 1670.5 of the California Civil Code—and similar laws in
other states—which provides, in substance, that if a court as a matter of law
finds a contract or any clause of a contract to have been “unconscionable” at
the time it was made, the court may refuse to enforce the contract, or the court
may enforce the remainder of the contract without the “unconscionable” clause so
as to avoid an “unconscionable” result.  That Section also permits parties to
present evidence as to the commercial setting, purpose and effect of any
contract or clause thereof claimed to be “unconscionable” to aid the court in
making its determination.
 
9.           We neither express nor imply any opinion as to (a) the financial
condition or solvency of the Company; (b) the ability (financial or otherwise)
of such parties or any other Person to meet their respective obligations under
the Transaction Documents; (c) the conformity of the Transaction Documents to
any term sheet or commitment letter; (d) the compliance by such parties or any
other Person with the antifraud provisions of the Securities Act of 1933 or with
the Securities Exchange Act of 1934, the Investment Advisors Act of 1940, or the
rules or regulations under any of such Acts; (e) the rules or regulations any
securities exchange or FINRA; (f) the compliance with laws, rules or regulations
that apply to misstatements or omissions made in connection with the offer and
sale of securities; or (g) the compliance of the Transaction Documents with any
regulations or governmental requirements applicable to any Person other than the
Company and the Subsidiaries.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           We neither express nor imply any opinion as to the validity,
binding effect or enforceability of any provisions in the Transaction Documents
that purport to do any of the following:
 
(a)           Impose liability upon any party for payment of attorneys’ fees and
costs in any action or proceeding that proceeds to judgment, except to the
extent that (i) such agreement requires payment of attorneys’ fees and costs to
the prevailing party in such action or proceedings, and (ii) any such fees are
reasonable.
 
(b)           In effect, liquidate damages for the breach of a contract.
 
(c)           Impose what a court may deem to be penalties or forfeitures (e.g.,
prepayment penalties, late payment charges, default payment charges, or an
increased rate of interest) upon delinquency or default in the payment of sums
due or other obligations owed.  See, e.g., Sections 3275 and 3369 of the
California Civil Code; Ebbert v. Mercantile Trust Co., 213 Cal. 496 (1913).
 
(d)           Define good faith or commercially reasonable behavior.
 
(e)           Indemnify or otherwise exonerate a Person from the consequences of
such Person’s actions or inactions, wrongful or illegal acts, or violations of
law.
 
(f)           Permit Investors to act as any Person’s agent or grant to
Investors or create in favor of Investors a power of attorney.
 
(g)           Allow Investors to withhold “unreasonably” or in its “sole
discretion” (i) its consent to, or approval of, any action or proposed action of
the Company or the Subsidiaries; or (ii) any loan proceeds.
 
(h)           Waive the rights of the Company to object to jurisdiction or
venue, or to assert any defense based on lack of jurisdiction or venue.
 
(i)           Waive a Person’s right to a jury trial.
 
(j)           Provide that (i) rights, powers or remedies are not exclusive; or
(ii) some or all rights, powers or remedies are cumulative and may be exercised
in addition to or with any other rights, powers or remedies; (iii) the election
of some particular right, power or remedy does not preclude recourse to one or
more others; (iv) any single or partial exercise of any right, power or remedy
does not preclude any other or further exercise thereof or the exercise of any
other right, power or remedy or that rights, powers, or remedies may be
exercised in such order or manner as Investors may determine; (v) failure to
exercise (or delay in exercising) rights, powers or remedies will not operate as
laches or estoppel with respect to, or a waiver of, such rights, powers or
remedies; (vi) failure to enforce strict performance of the terms of the
Transaction Documents shall not constitute a waiver of Investors’ rights under
the Transaction Documents; or (vii) failure to exercise (or delay in exercising)
rights, powers or remedies will not extend any cure period or be deemed a cure
of any default.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Provide that the legality or enforceability or provisions in the
Purchase Agreement or any instrument or agreement required thereunder remains
unaffected or unimpaired if a material provision of the Purchase Agreement is
invalid, illegal or unenforceable.
 
(l)            (i) Provide that a waiver of a condition in one situation shall
not constitute a waiver of such condition in other situations, or that waivers,
releases, modifications, amendments, revisions, revocations, terminations,
changes and variations in or to any of the subject agreements must be in
writing; (ii) waive vaguely or broadly stated rights or unknown future rights;
(iii) waive (or create rights or obligations inconsistent with) the waiving of a
Person’s rights to require marshaling of assets; (iv) waive the benefits of any
statutory, regulatory or constitutional rights, unless and to the extent the
statute, regulation, or constitution explicitly allows such waiver; (v) waive
rights to damages; (vi) waive rights that pursuant to applicable statutes and
rules of law or public policy cannot be waived prospectively by an obligor or
indemnitor; or (vii) provide that conduct shall not constitute a waiver of a
Person’s rights or remedies or that one Person’s conduct shall not constitute a
waiver of another Person’s rights or remedies.
 
(m)           Obligate any Person to take any action to the extent such action
would cause such Person to violate applicable law.
 
(n)           Estop the Company or any other Person to the extent that the
Person seeking to enforce an estoppel has not relied thereon.
 
(o)           Eliminate or limit any Person’s rights to exemplary, punitive,
consequential or incidental damages.
 
(p)           Assign or otherwise transfer any license, permit, contract or
agreement to the extent that such license, permit, contract or agreement is not
assignable or transferable by the Person purporting to do so.
 
(q)           Establish evidentiary standards.
 
(r)           Provide any self-help or summary remedies (including, without
limitation, any right to take action on behalf or in the name or stead of
another Person).
 
(s)           Subordinate any Person’s future, unknown rights and claims against
the Company or the Subsidiaries to Investors’ right to full payment and
performance of the obligations under the Certificate of Designations.
 
(t)           Designate (by the Company’s or the Subsidiaries’ consent or
otherwise):  (i) reference proceedings as the exclusive remedy for claims; or
(ii) a particular forum as the only forum in which actions under or relating to
the Transaction Documents may be brought or otherwise prevent any Person from
objecting to a particular forum.
 
(u)           (i) Bind or have legal effect against any Person other than the
Company and the Subsidiaries; (ii) determine the validity or effectiveness of
governmental actions or the actions or other third parties; or (iii) provide
that any Transaction Document is separate, independent and unaffected by any of
the other Transaction Documents.
 
(v)           Provide that any purported assignment of the rights of any Person
under the Transaction Documents shall be null and void.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11.           California courts may examine parol evidence (notwithstanding the
inclusion of integration clauses in any of the Transaction Documents and whether
or not any provisions of the Transaction Documents are deemed ambiguous), in
order to determine the true intent of the parties when entering into the
transactions contemplated by the Transaction Documents.
 
12.           The limitations imposed by California law and court decisions
relating to the strict enforcement of certain covenants in debt instruments
absent a showing of damage to Investors or impairment of a borrower’s ability to
pay (such covenants may include, without limitation, covenants to provide
reports or notices, and covenants relating to the maintenance of insurance.  See
e.g., Freeman v. Lind, 181 Cal. App. 3d 791, 226 Cal. Rptr. 515 (1986); Kreshek
v. Sperling, 157 Cal. App. 3d 279, 204 Cal. Rptr. 30 (1984); Schoolcraft v.
Ross, 81 Cal. App. 3d 75, 146 Cal. Rptr. 57 (1978); Milstein v. Security Pacific
National Bank, 27 Cal. App. 3d 482, 103 Cal. Rptr. 16 (1972)).  In addition,
certain California court decisions indicate that a California court would
probably refuse to give strict and literal effect to provisions (including upon
a change of control) accelerating indebtedness under certain circumstances if it
concluded that enforcement of such clauses, on the basis of the facts and
circumstances then before such court, was not reasonably necessary to protect
against the risk of default.  Depending on the particular facts of such a
hypothetical instance, such refusal might rest on one or more public policies as
expressed in the statutes and appellate authorities in California, and other
applicable law, disfavoring forfeitures, penalties and restraints against, or
the imposition of burdens upon, the alienation of property.
 
13.           With regard to our opinions in paragraph D.3 above with respect
to, among other things, violations of any material contract, we express no
opinion as to: (i) financial covenants or similar provisions therein requiring
financial calculations or determinations to ascertain compliance; (ii)
provisions therein relating to the occurrence of a “material adverse event” or
words of similar import; or (iii) any statement or writing that may constitute
parol evidence bearing on interpretation or construction of any Material
Contract.
 
F.           Other Qualifications
 
1.           We are members of the State Bar of California.  We neither express
nor imply any opinion as to the laws of any jurisdiction other than the internal
laws of the State of California, the corporate laws of the States of Nevada and
Delaware and the federal laws of the United States of America.  The foregoing
laws considered by us exclude laws of any counties, cities, towns,
municipalities and special political subdivisions and any agencies thereof; laws
relating to land use, zoning and building code issues, taxes, environmental
issues, and intellectual property laws; the Employee Retirement Income Security
Act of 1974 (as amended); and any law related to the assets and activities of
those committing or supporting terrorism, including any regulation of the Office
of Foreign Assets Control of the United States Department of the Treasury.
 
2.           The opinions expressed above concern only the effect of laws as
currently in effect.  This letter and the matters addressed herein are as of the
date hereof, and we undertake no, and hereby disclaim any, obligation to advise
you of any change in any matter set forth herein, whether based on a change in
the law, a change in any fact relating to the Company, the Subsidiaries, or any
other Person, or any other circumstance.  This opinion letter is limited to the
matters expressly stated herein, and no opinions are to be inferred or may be
implied beyond the opinions expressly set forth herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           We express no opinion as to the applicability to, or the effect of
noncompliance by, Investors with any state or federal laws applicable to the
transactions contemplated by the Transaction Documents because of the nature of
the business of Investors.
 
4.           Except for the Reviewed Documents, we have not made any independent
review of any of the Company’s, the Subsidiaries’ or any other Person’s
operations, or of any contract, agreement or indenture which may have been
executed by, or which may now be binding upon, any of them, nor have we reviewed
our internal files or any files of the Company, the Subsidiaries, or any other
Person relating to transactions to which any of them may be a party, or
conducted inquiries of any third parties, governmental officials or public
records, or conducted inquiries of any Person other than as expressly reflected
herein.
 
5.           Without limiting the generality of the foregoing, with respect to
our opinions set forth in paragraph D.2, above, as to the Company’s corporate
power and corporate authority, we interpret those phrases to mean that the
action would not be ultra vires with respect to the Company, and such phrases do
not extend to any federal, state or local authorizations or approvals.
 
6.           This opinion letter (i) is limited to the matters stated herein and
no opinion may be inferred or implied beyond the matters expressly stated, and
(ii) may not be relied on by any person or entity other than Investors or by
Investors in any other context.  Accordingly, this opinion letter may not be
reproduced, delivered to or relied upon by any other person or entity, and it
may not be relied upon for any other purpose.
 
 
Very truly yours,
 


 
TROYGOULD PC
 


 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G
 
PLAN OF DISTRIBUTION


 
We are registering the shares of Common Stock issuable upon conversion of the
convertible preferred shares and upon exercise of the warrants to permit the
resale of these shares of Common Stock by the holders of the convertible
preferred shares and warrants from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling shareholders of the shares of Common Stock.  We will bear all fees and
expenses incident to our obligation to register the shares of Common Stock.
 
 
The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent's commissions.  The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,
 
●
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;
 
●
in the over-the-counter market;
 
●
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;
 
●
through the writing of options, whether such options are listed on an options
exchange or otherwise;
 
●
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
●
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 
●
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
●
an exchange distribution in accordance with the rules of the applicable
exchange;
 
●
privately negotiated transactions;
 
●
short sales;
 
●
sales pursuant to Rule 144;
 
●
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
●
a combination of any such methods of sale; and
 
●
any other method permitted pursuant to applicable law.

 
If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume.  The selling shareholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short
sales.  The selling shareholders may also loan or pledge shares of Common Stock
to broker-dealers that in turn may sell such shares.
 
The selling shareholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of Common Stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus.  The selling shareholders also
may transfer and donate the shares of Common Stock in other circumstances in
which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
 
The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution.  We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.
 
Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.
 


 
 

--------------------------------------------------------------------------------

 


 
Exhibit H
 
COMPANY TRANSFER AGENT INSTRUCTIONS


Stalt Inc.
671 Oak Grove Avenue, Suite C
Menlo Park, CA 94025
Attention: William Senner Jr. (info@stalt.com)
 
Ladies and Gentlemen:


Reference is made to that certain Securities Purchase Agreement, dated as of May
24, 2011 (the “Agreement”), by and among Stratus Media Group, Inc., a Nevada
corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the (i) Holders shares of its Series E Convertible
Preferred Stock, par value $0.001 per share, the terms of which are set forth in
the certificate of designations for such series of preferred shares (the
“Certificate of Designations”) (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the
“Preferred Shares”), which Preferred Shares shall be convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations, and Warrants (the
“Warrants”), which are exercisable for shares of Common Stock, and (ii)
Placement Agent warrants (the “Placement Agent Warrants”), which are exercisable
for shares of Common Stock.
 
In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:
 
(i)           to issue an aggregate of 8,700 shares of our Preferred Shares in
the names and denominations set forth on Annex I attached hereto. The
certificates should bear the legend set forth on Annex II attached hereto and
“stop transfer” instructions should be placed against their subsequent
transfer.  Kindly deliver the certificates to the respective delivery addresses
set forth on Annex I via hand delivery or overnight courier.  We confirm that
these shares will be validly issued, fully paid and non-assessable upon
issuance.
 
(ii)           to issue (provided that you are the transfer agent of the Company
at such time) certificates for Preferred Shares upon transfer or resale of the
Preferred Shares and receipt by you of certificate(s) for the Preferred Shares
so transferred or sold (duly endorsed or accompanied by stock powers duly
endorsed, in each case with signatures guaranteed and otherwise in form eligible
for transfer);
 
(iii)           to issue shares of Common Stock (provided that you are the
Transfer Agent of the Company at such time) upon the exercise of the Warrants
(the “Warrant Shares”) upon the order of the Company from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex III, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon; and
 
(iv)           to issue shares of Common Stock (provided that you are the
Transfer Agent of the Company at such time) upon the exercise of the Placement
Agent Warrants (the “Placement Agent Warrant Shares”) upon the order of the
Company from time to time upon delivery to you of a properly completed and duly
executed notice of exercise, which has been acknowledged by the Company as
indicated by the signature of a duly authorized officer of the Company thereon.
 
 
 
 

--------------------------------------------------------------------------------

 
 
You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Preferred Shares, the Warrant
Shares and the Placement Agent Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”), or (ii) the Preferred Shares, the Warrant
Shares and the Placement Agent Warrant Shares are eligible for sale without any
volume limitation in conformity with Rule 144 under the Securities Act
(“Rule 144”) and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) business days of your receipt
of certificates representing the Preferred Shares, the Warrant Shares and the
Placement Agent Warrant Shares, you shall issue the certificates representing
the Preferred Shares, the Warrant Shares and the Placement Agent Warrant Shares
to the Holders or the Placement Agent, as applicable, or their transferees, as
the case may be, registered in the names of such Holders or Placement Agent, as
applicable, or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Preferred Shares, the Warrant Shares
and the Placement Agent Warrant Shares thereby and should not be subject to any
stop-transfer restriction.  Any certificates tendered for transfer shall be
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect transfer.
 
The Company's Board of Directors has authorized and approved these instructions
and the form of Annex I-IV attached to these instructions.
 
A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Preferred Shares, the Warrant
Shares and the Placement Agent Warrant Shares has been declared effective by the
SEC under the Securities Act is attached hereto as Annex IV.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact our counsel, David L. Ficksman, Esq., at
(310) 789-1290.
 
[Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 



   
Very truly yours,
         
STRATUS MEDIA GROUP, INC.
               
By: _______________________________________________
   
    Name:
   
    Title:
THE FOREGOING INSTRUCTIONS ARE
   
ACKNOWLEDGED AND AGREED TO
   
this [___] day of May, 2011
               
STALT INC.
               
By: _________________________________
   
    Name: ____________________________
   
    Title: _____________________________
   



 
Enclosures
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
SCHEDULE OF INVESTORS
 


Investor Name and Address
Preferred
 Shares to be
Issued
A Warrants to
be Issued
B Warrants to
be Issued
Liberty Charitable Remainder Trust FBO Isaac Blech UAD 01/09/87
 
75 Rockefeller Plaza, 29th Floor
New York, NY 10019
3,000
7,500,000
3,750,000
West Charitable Remainder Trust
 
75 Rockefeller Plaza, 29th Floor
New York, NY 10019
3,000
7,500,000
3,750,000
Miriam Wimpfheimer Blech
 
75 Rockefeller Plaza, 29th Floor
New York, NY 10019
500
1,250,000
625,000
River Charitable Remainder Unitrust F/B/O Isaac Blech
 
75 Rockefeller Plaza, 29th Floor
New York, NY 10019
500
1,250,000
625,000
UTA Capital LLC
 
100 Executive Drive, Suite 330
West Orange, NJ 07052
1,000
2,500,000
1,250,000
Iroquois Master Fund Ltd.
 
641 Lexington Avenue, 26th Floor
New York, NY 10022
200
500,000
250,000
CGM custodian for the IRA of David S. Nagelberg
 
939 Coast Blvd., Unit 21 DE
La Jolla, CA 92037
250
625,000
312,500
Gemini Master Fund, Ltd.
 
c/o Gemini Strategies, LLC
619 South Vulcan, Suite #203
Encinitas, CA 92024
250
625,000
312,500
TOTAL
8,700
21,750,000
10,875,000

 
 
 
 

--------------------------------------------------------------------------------

 


ANNEX II


STOCK CERTIFICATE RESTRICTIVE LEGEND


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX III


FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)


To Stratus Media Group, Inc.:


The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Stratus Media Group, Inc., a Nevada corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.

 
4.
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
5.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

   
Dated:                                    , _________
Name of Holder:
     
(Print)                                                            
     
By:                                                                 
 
Name:                                                            
 
Title:                                                             
     
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
ACKNOWLEDGED AND AGREED TO this ___ day of ___________, 20__
Stratus Media Group, Inc.
 
By:
Name: ______________________
Title:________________________
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX IV


FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT


Stalt Inc.
[________________]
[________________]
Attention: [________________] Representative
 
Re:           Stratus Media Group, Inc.
 
Ladies and Gentlemen:


We are counsel to Stratus Media Group, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of May 24, 2011 (the “Securities
Purchase Agreement”), entered into by and among the Company and the buyers named
therein (collectively, the “Purchasers”) pursuant to which the Company issued to
(i) the Purchasers Series E Convertible Preferred Stock, par value $0.001 per
share, the terms of which are set forth in the certificate of designations for
such series of preferred shares (the “Certificate of Designations,” which is
attached to the Agreement) (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the
“Preferred Shares”), which Preferred Shares shall be convertible into shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations (as converted,
collectively, the “Conversion Shares”), and Warrants (the “Warrants”), which are
exercisable for shares of Common Stock (the “Warrant Shares”), and (ii) Maxim
Group LLC (the “Placement Agent”) warrants (the “Placement Agent Warrants”),
which are exercisable for shares of Common Stock (the “Placement Agent Warrant
Shares”).  Pursuant to the Securities Purchase Agreement, the Company agreed to
register the resale of the Conversion Shares, the Warrant Shares and the
Placement Agent Warrant Shares (collectively, the “Registrable Securities”)
under the Securities Act of 1933, as amended (the “Securities Act”).  In
connection with the Company’s obligations under the Securities Purchase
Agreement, on  [_______], 20[__], the Company filed a Registration Statement on
Form S-1 (File No. 333-[                     ] ) (the “Registration Statement”)
with the Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Purchasers and the Placement
Agent as a selling shareholder thereunder.


In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at
[              ]  [a.m.][p.m.] on [                      ], 20[__], and we have
no knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.


This letter shall serve as our standing notice to you that the Conversion
Shares, the Warrant Shares and the Placement Agent Warrant Shares may be freely
transferred by the Purchasers pursuant to the Registration Statement so long as
the Purchasers and the Placement Agent, as applicable, certify they will comply
with the plan of distribution description in connection with sales or transfers
of the Conversion Shares, the Warrant Shares and the Placement Agent Warrant
Shares, as applicable, set forth in the Registration Statement and with the
prospectus delivery requirements of the Securities Act, to the extent such
delivery requirement are applicable.  You need not require further letters from
us to effect any future legend-free issuance or reissuance of the Conversion
Shares and the Warrant Shares to the Purchasers or the transferees of the
Purchasers, and the Placement Agent Warrant Shares to the Placement Agent or the
transferees of the Placement Agent, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                     ,
20[__].
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(a)


SUBSIDIARIES


 
Pro Sports & Entertainment, Inc., a California corporation
 
Stratus Rewards, LLC, a Delaware limited liability company
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(f)
 
CAPITALIZATION


(i):


Series C 10% Preferred Stock, $30 par value
1,000,000 authorized
11,699 issued and outstanding
Convertible into 233,980 shares of common stock
Warrants to purchase 116,990 shares of common stock


Series D 10% Preferred Stock, $30 par value
500,000 authorized
14,999 issued and outstanding
Convertible into 899,940 shares of common stock
Warrants to purchase 449,970 shares of common stock


Common Stock, $0.001 par value
200,000,000 authorized
64,255,601 issued and outstanding at 3/31/11
Shares to be issued for April Note Offering to be determined


Stock Options
10,269,852 options outstanding at December 31, 2010


Warrants
3,039,636 warrants outstanding at March 31, 2011


(ii):


None.


(iii):


None.


(iv):


None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(g)
 
SEC REPORTS
 
The Annual Report on Form 10-K for the fiscal year ended December 31, 2011 was
filed on April 26, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(h)
 
MATERIAL CHANGES
 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(i)


ABSENCE OF LITIGATION


None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(j)


COMPLIANCE


The Company is negotiating a settlement with the partners of the Core Tour with
regard to amounts owed in connection with the acquisition by the Company of
certain assets of the “Core Tour.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(k)


TITLE TO ASSETS
 
(i):
 
All Assets, fixed and intangible, are disclosed in the footnotes to the audited
financial statements set forth in the Annual Report on Form 10-K filed with the
Securities and Exchange Commission.  The Company has title to all assets.
 


 
(ii): None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(o)
 
REGISTRATION RIGHTS
 
The Company has granted piggyback registration rights to the investors in the
Series C and Series D Preferred Stock financing with respect to shares of the
Company’s Common Stock issuable pursuant to the conversion of the Preferred
Stock and the exercise of the warrants issued in such financing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(s)
 
PATENTS AND TRADEMARKS
 


Trademark
Registration No.
Serial No.
Status/Prosecution
Classes of
Goods/Services
Action
STRATUS REWARDS
3,225,387
76523353
Registered 10/16/2007
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
04/07/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,534,409
76/582093
Registered 11/18/2008
International Classes 39/ (words only) for "air transportation services
featuring a bonus incentive program"
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2013. Must also assign ownership from Avacus to Pro Sports.
CLUB 360°
3,177,435
76/582092
Registered 11/28/2006
International Class 35   - Business/Advertising  - (words only) for "incentive
awards programs, whereby purchase points may be redeemed for merchandise"
LIVE: Declarations of Continued Use and of Incontestability to be filed by
11/18/2012. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,197,284
78375767
Registered 01/09/07
International Class 35 - Business/Advertising  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
1/09/2013. Must also assign ownership from Avacus to Pro Sports.
LIVING AT ALTITUDE
3,477,898
78362183
Registered 07/29/08
International Class 41 - Education/Enternmenty  - (words only) for "providing
incentive award program to airline passengers in which purchase points may be
redeemed for merchandise
LIVE: Declarations of Continued Use and of Incontestability to be filed by
7/29/2014. Must also assign ownership from Avacus to Pro Sports.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(v)
 
TRANSACTIONS WITH AFFILIATES AND EMPLOYEES
 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(z)
 
INDEBTEDNESS
 
None.
 


 


 

